Exhibit 10.2

 

 

OMEGA HEALTHCARE INVESTORS, INC.
as Issuer,

 

the SUBSIDIARY GUARANTORS named herein,
as Subsidiary Guarantors,

 

and

 

U.S. BANK NATIONAL ASSOCIATION,
as Trustee

 

INDENTURE

 

Dated as of March 22, 2004

 

7% Senior Notes due 2014

 

 

 

--------------------------------------------------------------------------------


 

CROSS-REFERENCE TABLE

 

Trust Indenture Act
Section

 

Indenture
Section

 

 

 

310(a)(1)

 

7.10

(a)(2)

 

7.10

(a)(3)

 

N.A.

(a)(4)

 

N.A.

(a)(5)

 

7.08; 7.10

(b)

 

7.08; 7.10; 12.02

(c)

 

N.A.

311(a)

 

7.11

(b)

 

7.11

(c)

 

N.A.

312(a)

 

2.05

(b)

 

11.03

(c)

 

11.03

313(a)

 

7.06

(b)(1)

 

7.06

(b)(2)

 

7.06

(c)

 

7.06; 11.02

(d)

 

7.06

314(a)

 

4.05; 4.15; 11.02

(b)

 

N.A.

(c)(1)

 

7.02; 11.04; 11.05

(c)(2)

 

7.02; 11.04; 11.05

(c)(3)

 

N.A.

(d)

 

N.A.

(e)

 

11.05

(f)

 

N.A.

315(a)

 

7.01(b); 7.02(a)

(b)

 

7.05; 11.02

(c)

 

7.01

(d)

 

6.05; 7.01(c)

(e)

 

6.11

316(a)(last sentence)

 

2.09

(a)(1)(A)

 

6.05

(a)(1)(B)

 

6.04

(a)(2)

 

9.02

(b)

 

6.07

(c)

 

9.04

317(a)(1)

 

6.08

(a)(2)

 

6.09

(b)

 

2.04

318(a)

 

11.01

(c)

 

11.01

 

--------------------------------------------------------------------------------

N.A. means Not Applicable

Note:      This Cross-Reference Table shall not, for any purpose, be deemed to
be a part of this Indenture.

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE ONE

 

DEFINITIONS AND INCORPORATION BY REFERENCE

 

SECTION 1.01.

Definitions.

 

SECTION 1.02.

Other Definitions.

 

SECTION 1.03.

Incorporation by Reference of Trust Indenture Act.

 

SECTION 1.04.

Rules of Construction.

 

 

 

 

ARTICLE TWO

 

THE NOTES

 

SECTION 2.01.

Form and Dating.

 

SECTION 2.02.

Execution, Authentication and Denomination; Additional Notes; Exchange Notes

 

SECTION 2.03.

Registrar and Paying Agent.

 

SECTION 2.04.

Paying Agent To Hold Assets in Trust.

 

SECTION 2.05.

Holder Lists.

 

SECTION 2.06.

Transfer and Exchange.

 

SECTION 2.07.

Replacement Notes.

 

SECTION 2.08.

Outstanding Notes.

 

SECTION 2.09.

Treasury Notes.

 

SECTION 2.10.

Temporary Notes.

 

SECTION 2.11.

Cancellation.

 

SECTION 2.12.

Defaulted Interest.

 

SECTION 2.13.

CUSIP and ISIN Numbers.

 

SECTION 2.14.

Deposit of Moneys.

 

SECTION 2.15.

Book-Entry Provisions for Global Notes.

 

SECTION 2.16.

Special Transfer and Exchange Provisions.

 

 

ARTICLE THREE

 

REDEMPTION

 

SECTION 3.01.

Notices to Trustee.

 

SECTION 3.02.

Selection of Notes To Be Redeemed.

 

SECTION 3.03.

Notice of Redemption.

 

SECTION 3.04.

Effect of Notice of Redemption.

 

SECTION 3.05.

Deposit of Redemption Price.

 

SECTION 3.06.

Notes Redeemed in Part.

 

 

i

--------------------------------------------------------------------------------


 

ARTICLE FOUR

 

COVENANTS

 

SECTION 4.01.

Payment of Notes.

 

SECTION 4.02.

Maintenance of Office or Agency.

 

SECTION 4.03.

Corporate Existence.

 

SECTION 4.04.

Payment of Taxes.

 

SECTION 4.05.

Compliance Certificate; Notice of Default.

 

SECTION 4.06.

Waiver of Stay, Extension or Usury Laws.

 

SECTION 4.07.

Change of Control.

 

SECTION 4.08.

Limitations on Additional Indebtedness.

 

SECTION 4.09.

Limitations on Restricted Payments.

 

SECTION 4.10.

Maintenance of Total Unencumbered Assets.

 

SECTION 4.11.

Limitations on Asset Sales.

 

SECTION 4.12.

Limitations on Transactions with Affiliates.

 

SECTION 4.13.

Limitations on Dividend and Other Payment Restrictions

 

 

Affecting Restricted Subsidiaries.

 

SECTION 4.14.

Limitation on Issuances of Guarantees by Restricted

 

 

Subsidiaries.

 

SECTION 4.15.

Reports to Holders.

 

SECTION 4.16.

Suspension of Covenants

 

 

ARTICLE FIVE

 

SUCCESSOR CORPORATION

 

SECTION 5.01.

Consolidation, Merger and Sale of Assets.

 

 

ARTICLE SIX

 

DEFAULT AND REMEDIES

 

SECTION 6.01.

Events of Default.

 

SECTION 6.02.

Acceleration.

 

SECTION 6.03.

Other Remedies.

 

SECTION 6.04.

Waiver of Past Defaults.

 

SECTION 6.05.

Control by Majority.

 

SECTION 6.06.

Limitation on Suits.

 

SECTION 6.07.

Rights of Holders To Receive Payment.

 

SECTION 6.08.

Collection Suit by Trustee.

 

SECTION 6.09.

Trustee May File Proofs of Claim.

 

SECTION 6.10.

Priorities.

 

SECTION 6.11.

Undertaking for Costs.

 

 

ii

--------------------------------------------------------------------------------


 

ARTICLE SEVEN

 

TRUSTEE

 

SECTION 7.01.

Duties of Trustee.

 

SECTION 7.02.

Rights of Trustee.

 

SECTION 7.03.

Individual Rights of Trustee.

 

SECTION 7.04.

Trustee’s Disclaimer.

 

SECTION 7.05.

Notice of Default.

 

SECTION 7.06.

Reports by Trustee to Holders.

 

SECTION 7.07.

Compensation and Indemnity.

 

SECTION 7.08.

Replacement of Trustee.

 

SECTION 7.09.

Successor Trustee by Merger, Etc.

 

SECTION 7.10.

Eligibility; Disqualification.

 

SECTION 7.11.

Preferential Collection of Claims Against the Issuer.

 

 

ARTICLE EIGHT

 

DISCHARGE OF INDENTURE; DEFEASANCE

 

SECTION 8.01.

Termination of the Issuer’s Obligations.

 

SECTION 8.02.

Legal Defeasance and Covenant Defeasance.

 

SECTION 8.03.

Conditions to Legal Defeasance or Covenant Defeasance.

 

SECTION 8.04.

Application of Trust Money.

 

SECTION 8.05.

Repayment to the Issuer.

 

SECTION 8.06.

Reinstatement.

 

 

ARTICLE NINE

 

AMENDMENTS, SUPPLEMENTS AND WAIVERS

 

SECTION 9.01.

Without Consent of Holders.

 

SECTION 9.02.

With Consent of Holders.

 

SECTION 9.03.

Compliance with the Trust Indenture Act.

 

SECTION 9.04.

Revocation and Effect of Consents.

 

SECTION 9.05.

Notation on or Exchange of Notes.

 

SECTION 9.06.

Trustee To Sign Amendments, Etc.

 

 

ARTICLE TEN

 

SUBSIDIARY GUARANTEE

 

SECTION 10.01.

Guarantee.

 

SECTION 10.02.

Limitation on Subsidiary Guarantor Liability.

 

SECTION 10.03.

Execution and Delivery of Subsidiary Guarantee.

 

SECTION 10.04.

Release of a Subsidiary Guarantor.

 

 

iii

--------------------------------------------------------------------------------


 

ARTICLE ELEVEN

 

MISCELLANEOUS

 

SECTION 11.01.

Trust Indenture Act Controls.

 

SECTION 11.02.

Notices.

 

SECTION 11.03.

Communications by Holders with Other Holders.

 

SECTION 11.04.

Certificate and Opinion as to Conditions Precedent.

 

SECTION 11.05.

Statements Required in Certificate or Opinion.

 

SECTION 11.06.

Rules by Paying Agent or Registrar.

 

SECTION 11.07.

Legal Holidays.

 

SECTION 11.08.

Governing Law.

 

SECTION 11.09.

No Adverse Interpretation of Other Agreements.

 

SECTION 11.10.

No Recourse Against Others.

 

SECTION 11.11.

Successors.

 

SECTION 11.12.

Duplicate Originals.

 

SECTION 11.13.

Severability.

 

 

 

SIGNATURES

 

 

 

Exhibit A

 

-

 

Form of Note

Exhibit B

 

-

 

Form of Legends

Exhibit C

 

-

 

Form of Certificate To Be Delivered in Connection with Transfers to Non-QIB
Accredited Investors

Exhibit D

 

-

 

Form of Certificate To Be Delivered in Connection with Transfers Pursuant to
Regulation S

Exhibit E

 

-

 

Form of Notation of Subsidiary Guarantee

 

Note:                   This Table of Contents shall not, for any purpose, be
deemed to be part of this Indenture.

 

iv

--------------------------------------------------------------------------------


 

INDENTURE dated as of March 22, 2004 among Omega Healthcare Investors, Inc., a
Maryland corporation (the “Issuer”), and each of the Subsidiary Guarantors named
herein, as Subsidiary Guarantors, and U.S. Bank National Association, a national
banking association organized and existing under the laws of the United States
of America, as Trustee (the “Trustee”).

 

The Issuer has duly authorized the creation of an issue of 7% Senior Notes due
2014 and, to provide therefor, the Issuer and the Subsidiary Guarantors have
duly authorized the execution and delivery of this Indenture.  All things
necessary to make the Notes, when duly issued and executed by the Issuer and
authenticated and delivered hereunder, the valid and binding obligations of the
Issuer and to make this Indenture a valid and binding agreement of the Issuer
and the Subsidiary Guarantors have been done.

 

THIS INDENTURE WITNESSETH

 

For and in consideration of the premises and the purchase of the Notes by the
Holders thereof, the parties hereto covenant and agree, for the equal and
proportionate benefit of all Holders, as follows:

 


ARTICLE ONE


 


DEFINITIONS AND INCORPORATION BY REFERENCE


 


SECTION 1.01.                                              DEFINITIONS.


 

Set forth below are certain defined terms used in this Indenture.

 

“Acquired Indebtedness” means Indebtedness of a Person existing at the time such
Person becomes a Restricted Subsidiary or that is assumed in connection with an
Asset Acquisition from such Person by a Restricted Subsidiary and not incurred
by such Person in connection with, or in anticipation of, such Person becoming a
Restricted Subsidiary or such Asset Acquisition; provided, however, that
Indebtedness of such Person that is redeemed, defeased, retired or otherwise
repaid at the time of or immediately upon consummation of the transactions by
which such Person becomes a Restricted Subsidiary or such Asset Acquisition
shall not be Acquired Indebtedness.

 

“Additional Interest” has the meaning set forth in the Registration Rights
Agreement.

 

“Adjusted Consolidated Net Income” means, for any period, the aggregate net
income (or loss) (before giving effect to cash dividends on preferred stock of
the Issuer or charges resulting from the redemption of preferred stock of the
Issuer) of the Issuer and its Restricted Subsidiaries for such period determined
on a consolidated basis in conformity with GAAP; provided, however, that the
following items shall be excluded in computing Adjusted Consolidated Net Income,
without duplication:

 

--------------------------------------------------------------------------------


 

(1)           the net income of any Person, other than the Issuer or a
Restricted Subsidiary, except to the extent of the amount of dividends or other
distributions actually paid to the Issuer or any of its Restricted Subsidiaries
by such Person during such period;

 

(2)           the net income of any Restricted Subsidiary to the extent that the
declaration or payment of dividends or similar distributions by such Restricted
Subsidiary of such net income is not at the time permitted by the operation of
the terms of its charter or any agreement, instrument, judgment, decree, order,
statute, rule or governmental regulation applicable to such Restricted
Subsidiary;

 

(3)           any after-tax gains or losses attributable to Asset Sales; and

 

(4)           all extraordinary gains and extraordinary losses.

 

“Adjusted Consolidated Net Tangible Assets” means the total amount of assets of
the Issuer and its Restricted Subsidiaries (less applicable depreciation,
amortization and other valuation reserves), except to the extent resulting from
write-ups of capital assets (excluding write-ups in connection with accounting
for acquisitions in conformity with GAAP), after deducting from the total amount
of assets:

 

(1)           all liabilities of the Issuer and its Restricted Subsidiaries that
are classified as current liabilities in accordance with GAAP, excluding
intercompany items; and

 

(2)           all goodwill, trade names, trademarks, patents, unamortized debt
discount and expense and other like intangibles, all as set forth on the most
recent quarterly or annual consolidated balance sheet of the Issuer and its
Restricted Subsidiaries, prepared in conformity with GAAP and filed with the SEC
or provided to the Trustee pursuant to Section 4.15.

 

“Adjusted Total Assets” means, for any Person, the sum of:

 

(1)           Total Assets for such Person as of the end of the fiscal quarter
preceding the Transaction Date as set forth on the most recent quarterly or
annual consolidated balance sheet of the Issuer and its Restricted Subsidiaries,
prepared in conformity with GAAP and filed with the SEC or provided to the
Trustee pursuant to Section 4.15; and

 

(2)           any increase in Total Assets following the end of such quarter
including any increase in Total Assets resulting from the application of the
proceeds of any additional Indebtedness.

 

“Affiliate” means, as applied to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with, such Person. For purposes of this definition, “control”
(including, with correlative meanings, the terms “controlling,” “controlled by”
and “under common control with”), as applied to any Person, means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, whether through the
ownership of voting securities, by contract or otherwise.

 

2

--------------------------------------------------------------------------------


 

“Agent” means any Registrar or Paying Agent.

 

“amend” means to amend, supplement, restate, amend and restate or otherwise
modify, including successively; and “amendment” shall have a correlative
meaning.

 

“Asset Acquisition” means:

 

(1)           an investment by the Issuer or any of its Restricted Subsidiaries
in any other Person pursuant to which such Person shall become a Restricted
Subsidiary or shall be merged into or consolidated with the Issuer or any of its
Restricted Subsidiaries; provided, however, that such Person’s primary business
is related, ancillary, incidental or complementary to the businesses of the
Issuer or any of its Restricted Subsidiaries on the date of such investment; or

 

(2)           an acquisition by the Issuer or any of its Restricted Subsidiaries
from any other Person of assets that constitute substantially all of a division
or line of business, or one or more healthcare properties, of such Person;
provided, however, that the assets and properties acquired are related,
ancillary, incidental or complementary to the businesses of the Issuer or any of
its Restricted Subsidiaries on the date of such acquisition.

 

“Asset Disposition” means the sale or other disposition by the Issuer or any of
its Restricted Subsidiaries, other than to the Issuer or another Restricted
Subsidiary, of:

 

(1)           all or substantially all of the Capital Stock of any Restricted
Subsidiary; or

 

(2)           all or substantially all of the assets that constitute a division
or line of business, or one or more healthcare properties, of the Issuer or any
of its Restricted Subsidiaries.

 

“Asset Sale” means any sale, transfer or other disposition, including by way of
merger, consolidation or sale-leaseback transaction, in one transaction or a
series of related transactions by the Issuer or any of its Subsidiaries to any
Person other than the Issuer or any of its Restricted Subsidiaries of:

 

(1)           all or any of the Capital Stock of any Restricted Subsidiary;

 

(2)           all or substantially all of the property and assets of an
operating unit or business of the Issuer or any of its Restricted Subsidiaries;
or

 

(3)           any other property and assets of the Issuer or any of its
Restricted Subsidiaries outside the ordinary course of business of the Issuer or
such Restricted Subsidiary and, in each case, that is not governed by the
provisions of Section 5.01;

 

provided, however, that “Asset Sale” shall not include:

 

(1)           sales or other dispositions of inventory, receivables and other
current assets;

 

3

--------------------------------------------------------------------------------


 

(2)           the sale, conveyance, transfer, lease, disposition or other
transfer of all or substantially all of the assets of the Issuer as permitted
under Section 5.01;

 

(3)           any Restricted Payment permitted by Section 4.09 or that
constitutes a Permitted Investment;

 

(4)           sales, transfers or other dispositions of assets with a fair
market value not in excess of $5 million in any transaction or series of related
transactions;

 

(5)           sales or other dispositions of assets for consideration at least
equal to the fair market value of the assets sold or disposed of, to the extent
that the consideration received would satisfy Section 4.11(b)(1)(ii);

 

(6)           sales or other dispositions of Temporary Cash Investments;

 

(7)           the creation or realization of any Lien permitted under this
Indenture;

 

(8)           transfers of damaged, worn-out or obsolete equipment or assets
that, in the Issuer’s reasonable judgment, are no longer used or useful in the
business of the Issuer or its Restricted Subsidiaries; or

 

(9)           sales or other dispositions of any of the Closed Facilities as in
existence on the Closing Date.

 

“Average Life” means at any date of determination with respect to any debt
security, the quotient obtained by dividing:

 

(1)         the sum of the products of:

 

(x)                                   the number of years from such date of
determination to the dates of each successive scheduled principal payment of
such debt security, and

 

(y)           the amount of such principal payment; by

 

(2)         the sum of all such principal payments.

 

“Bankruptcy Law” means Title 11 of the United States Code, as amended, or any
insolvency or other similar federal or state law for the relief of debtors.

 

“Board of Directors” means, as to any Person, the board of directors (or similar
governing body) of such Person or any duly authorized committee thereof.

 

“Board Resolution” means, with respect to any Person, a copy of a resolution
certified by the Secretary or an Assistant Secretary of such Person to have been
duly adopted by the Board of Directors of such Person and to be in full force
and effect on the date of such certification, and delivered to the Trustee.

 

4

--------------------------------------------------------------------------------


 

“Business Day” means a day other than a Saturday, Sunday or other day on which
banking institutions in New York or Maryland are authorized or required by law
to close.

 

“Capital Stock” means, with respect to any Person, any and all shares,
interests, participations or other equivalents (however designated, whether
voting or non-voting), including partnership interests, whether general or
limited, in the equity of such Person, whether outstanding on the Closing Date
or issued thereafter, including all Common Stock and Preferred Stock.

 

“Capitalized Lease” means, as applied to any Person, any lease of any property,
whether real, personal or mixed, of which the discounted present value of the
rental obligations of such Person as lessee, in conformity with GAAP, is
required to be capitalized on the balance sheet of such Person.

 

“Capitalized Lease Obligations” means the discounted present value of the rental
obligations under a Capitalized Lease as reflected on the balance sheet of such
Person in determined in conformity with GAAP.

 

“Change of Control” means the occurrence of one or more of the following events:

 

(1)           any sale, lease, exchange or other transfer (in one transaction or
a series of related transactions) of all or substantially all of the assets of
the Issuer to any “person” or “group” (as such terms are defined in
Sections 13(d) and 14(d)(2) of the Exchange Act), together with any Affiliates
thereof (whether or not otherwise in compliance with the provisions of this
Indenture);

 

(2)           a “person” or “group” (as such terms are defined in Sections 13(d)
and 14(d)(2) of the Exchange Act), becomes the ultimate “beneficial owner” (as
defined in Rule 13d-3 under the Exchange Act) of more than 50% of the total
voting power of the Voting Stock of the Issuer on a fully diluted basis;

 

(3)           the approval by the holders of Capital Stock of the Issuer of any
plan or proposal for the liquidation or dissolution of the Issuer (whether or
not otherwise in compliance with the provisions of this Indenture); or

 

(4)           individuals who on the Closing Date constitute the Board of
Directors (together with any new or replacement directors whose election by the
Board of Directors or whose nomination by the Board of Directors for election by
the Issuer’s shareholders was approved by a vote of at least a majority of the
members of the Board of Directors then still in office who either were members
of the Board of Directors on the Closing Date or whose election or nomination
for election was so approved) cease for any reason to constitute a majority of
the members of the Board of Directors then in office.

 

“Closing Date” means March 22, 2004.

 

5

--------------------------------------------------------------------------------


 

“Closed Facilities” means each of:

 

(1)           Apalachicola Nursing Home, SNF, 150 10th Street, Apalachicola,
Franklin, FL  32329;

 

(2)           Crystal Springs, SNF, 12006 McIntosh Road, Thonotosassa,
Hillsborough, FL 33592;

 

(3)           Woodward Healthcare Center, SNF, 706 Cedar Avenue, Woodward,
Dallas, IA 50276;

 

(4)           Park Avenue Health Care Home, SNF, 1701 S. Park Avenue, Route 148
South, P.O. Box 68, Herrin, Williamson, IL  62948;

 

(5)           IHS of Hershey at Woodlands, SNF, 820 Rhue Haus Lane, P.O. Box
377, Hershey, Dauphin, PA  17036; and

 

(6)           Meydenbauer Medical & Rehabilitation Ctr, SNF, 150 102nd Avenue
SE, Bellevue, King, WA  98004.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Common Stock” means, with respect to any Person, any and all shares, interests,
participations or other equivalents (however designated, whether voting or
non-voting) that have no preference on liquidation or with respect to
distributions over any other class of Capital Stock, including partnership
interests, whether general or limited, of such Person’s equity, whether
outstanding on the Closing Date or issued thereafter, including all series and
classes of common stock.

 

“Consolidated EBITDA” means, for any period, Adjusted Consolidated Net Income
for such period plus, to the extent such amount was deducted in calculating such
Adjusted Consolidated Net Income (without duplication):

 

(1)           Consolidated Interest Expense (plus the premium, fees and
expenses, and the amortization thereof, payable in connection with the issuance
and sale of the Initial Notes on the Closing Date or the refinancing of the GECC
Facility);

 

(2)           income taxes (other than income taxes (either positive or
negative) attributable to extraordinary and non-recurring gains or losses or
sales of assets);

 

(3)           depreciation expense;

 

(4)           amortization expense;

 

(5)           non-cash charges resulting from the write-down of the value of
accounts receivable and/or notes receivable in an aggregate amount from the
Closing Date not in excess of $5 million; and

 

6

--------------------------------------------------------------------------------


 

(6)           all other non-cash items reducing Adjusted Consolidated Net Income
(other than items that will require cash payments and for which an accrual or
reserve is, or is required by GAAP to be, made);

 

less all non-cash items increasing Adjusted Consolidated Net Income, all as
determined on a consolidated basis for the Issuer and its Restricted
Subsidiaries in conformity with GAAP; provided, however, that, if any Restricted
Subsidiary is not a Wholly Owned Restricted Subsidiary, Consolidated EBITDA
shall be reduced (to the extent not already reduced in Adjusted Consolidated Net
Income or otherwise reduced in accordance with GAAP) by an amount equal to:

 

(x)                           the amount of the Adjusted Consolidated Net Income
attributable to such Restricted Subsidiary multiplied by

 

(y)                         the percentage ownership interest in the income of
such Restricted Subsidiary not owned on the last day of such period by the
Issuer or any of its Restricted Subsidiaries.

 

“Consolidated Interest Expense” means, for any period, the aggregate amount of
interest expense in respect of Indebtedness of the Issuer and the Restricted
Subsidiaries during such period, all as determined on a consolidated basis in
conformity with GAAP including (without duplication):

 

(1)           amortization of debt issuance costs, debt discount or premium and
other financing fees and expenses;

 

(2)           the interest portion of any deferred payment obligations;

 

(3)           all commissions, discounts and other fees and expenses owed with
respect to letters of credit and bankers’ acceptance financing;

 

(4)           the net costs associated with Interest Rate Agreements and
Indebtedness that is Guaranteed or secured by assets of the Issuer or any of its
Restricted Subsidiaries; and

 

(5)           all but the principal component of rentals in respect of
Capitalized Lease Obligations paid, accrued or scheduled to be paid or to be
accrued by the Issuer and its Restricted Subsidiaries;

 

excluding, to the extent included in interest expense above, (x) the amount of
such interest expense of any Restricted Subsidiary if the net income of such
Restricted Subsidiary is excluded in the calculation of Adjusted Consolidated
Net Income pursuant to clause (2) of the definition thereof (but only in the
same proportion as the net income of such Restricted Subsidiary is excluded from
the calculation of Adjusted Consolidated Net Income pursuant to clause (2) of
the definition thereof), and (y) any premium, fees and expenses, and the
amortization thereof, payable in connection with issuance and sale of the
Initial Notes on the Closing Date or the refinancing of the GECC Facility, all
as determined on a consolidated basis (without taking into account Unrestricted
Subsidiaries) in conformity with GAAP.

 

7

--------------------------------------------------------------------------------


 

“Corporate Trust Office” means the corporate trust office of the Trustee located
at 1360 Peachtree Street, N.E., Suite 1105, Atlanta, Georgia 30309, Attention: 
Corporate Trust Department, or such other office, designated by the Trustee by
written notice to the Issuer, at which at any particular time its corporate
trust business shall be administered.

 

“Currency Agreement” means any foreign exchange contract, currency swap
agreement or other similar agreement or arrangement.

 

“Custodian” means any receiver, trustee, assignee, liquidator or similar
official under any Bankruptcy Law.

 

“Default” means any event that is, or after notice or passage of time or both
would be, an Event of Default.

 

“Depository” means The Depository Trust Company, New York, New York, or a
successor thereto registered under the Exchange Act or other applicable statute
or regulation.

 

“Disqualified Stock” means any class or series of Capital Stock of any Person
that by its terms or otherwise is:

 

(1)           required to be redeemed prior to the Stated Maturity of the Notes,

 

(2)           redeemable at the option of the holder of such class or series of
Capital Stock, at any time prior to the Stated Maturity of the Notes, or

 

(3)           convertible into or exchangeable for Capital Stock referred to in
clause (1) or (2) above or Indebtedness having a scheduled maturity prior to the
Stated Maturity of the Notes;

 

provided, however, that any Capital Stock that would not constitute Disqualified
Stock but for provisions thereof giving holders thereof the right to require
such Person to repurchase or redeem such Capital Stock upon the occurrence of an
“asset sale” or “change of control” occurring prior to the Stated Maturity of
the Notes shall not constitute Disqualified Stock if the “asset sale” or “change
of control” provisions applicable to such Capital Stock are no more favorable to
the holders of such Capital Stock than the provisions contained in Sections 4.07
and 4.11 and such Capital Stock specifically provides that such Person will not
repurchase or redeem any such stock pursuant to such provisions prior to the
Issuer’s repurchase of the Notes as are required to be repurchased pursuant to
Sections 4.07 and 4.11.

 

“Equity Offering” means a public or private offering of Capital Stock (other
than Disqualified Stock) of the Issuer.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute or statutes thereto.

 

“Exchange Notes” has the meaning set forth in the Registration Rights Agreement.

 

8

--------------------------------------------------------------------------------


 

“Exchange Offer” means the offer that may be made by the Issuer pursuant to the
Registration Rights Agreement to exchange Notes bearing the Private Placement
Legend for the Exchange Notes.

 

“fair market value” means the price that would be paid in an arm’s-length
transaction between an informed and willing seller under no compulsion to sell
and an informed and willing buyer under no compulsion to buy, as determined in
good faith by the Board of Directors of the Issuer, whose determination shall be
conclusive if evidenced by a Board Resolution.

 

“Funds From Operations” for any period means the consolidated net income of the
Issuer and its Restricted Subsidiaries for such period determined in conformity
with GAAP after adjustments for unconsolidated partnerships and joint ventures,
plus depreciation of real property (including furniture and equipment) and other
real estate assets and excluding (to the extent such amount was deducted in
calculating such consolidated net income):

 

(1)           gains or losses from (a) restructuring of Indebtedness or
(b) sales of properties;

 

(2)           non-cash asset impairment charges;

 

(3)           cash litigation charges incurred in an amount not to exceed
$5 million;

 

(4)           non-cash charges associated with the write-down of the value of
accounts and/or notes receivable in an amount not to exceed $5 million;

 

(5)           non-cash charges related to redemptions of Preferred Stock of the
Issuer;

 

(6)           satisfaction of outstanding unamortized loan fees with respect to
the GECC Facility or the restructuring or refinancing of any Line of Credit;

 

(7)           any non-cash charges associated with the sale or settlement of any
Interest Rate Agreement in existence with respect to the GECC Facility; and

 

(8)           any other non-cash charges associated with the sale or settlement
of any Interest Rate Agreement or other hedging or derivative instruments.

 

“GAAP” means generally accepted accounting principles in the United States of
America as in effect as of the Closing Date, including those set forth in the
opinions and pronouncements of the Accounting Principles Board of the American
Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards Board or in such other statements by such
other entity as approved by a significant segment of the accounting profession.
Except as otherwise specifically provided in this Indenture, all ratios and
computations contained or referred to in this Indenture shall be computed in
conformity with GAAP applied on a consistent basis.

 

“GECC Facility” means (i) the Loan Agreement dated as of June 23, 2003 among
General Electric Capital Corporation and certain subsidiaries of the Issuer
party thereto

 

9

--------------------------------------------------------------------------------


 

and (ii) the Guaranty Agreement dated as of June 23, 2003 between the Issuer and
General Electric Capital Corporation, in each case as such agreement may be
amended (including any amendment and restatement thereof), supplemented or
otherwise modified from time to time.

 

“Guarantee” means any obligation, contingent or otherwise, of any Person
directly or indirectly guaranteeing any Indebtedness of any other Person and,
without limiting the generality of the foregoing, any obligation, direct or
indirect, contingent or otherwise, of such Person:

 

(1)           to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness of such other Person (whether arising by virtue of
partnership arrangements, or by agreements to keep-well, to purchase assets,
goods, securities or services (unless such purchase arrangements are on
arm’s-length terms and are entered into in the ordinary course of business), to
take-or-pay, or to maintain financial statement conditions or otherwise); or

 

(2)           entered into for purposes of assuring in any other manner the
obligee of such Indebtedness of the payment thereof or to protect such obligee
against loss in respect thereof (in whole or in part);

 

provided, however, that the term “Guarantee” shall not include endorsements for
collection or deposit in the ordinary course of business. The term “Guarantee”
used as a verb has a corresponding meaning.

 

“Holder” means any registered holder, from time to time, of the Notes.

 

“Incur” means, with respect to any Indebtedness, to incur, create, issue,
assume, Guarantee or otherwise become liable for or with respect to, or become
responsible for, the payment of, contingently or otherwise, such Indebtedness,
including an “Incurrence” of Acquired Indebtedness; provided, however, that
neither the accrual of interest nor the accretion of original issue discount
shall be considered an Incurrence of Indebtedness.

 

“Indebtedness” means, with respect to any Person at any date of determination
(without duplication):

 

(1)           all indebtedness of such Person for borrowed money;

 

(2)           all obligations of such Person evidenced by bonds, debentures,
notes or other similar instruments;

 

(3)           the face amount of letters of credit or other similar instruments
(excluding obligations with respect to letters of credit (including trade
letters of credit) securing obligations (other than obligations described in
(1) or (2) above or (5), (6) or (7) below) entered into in the ordinary course
of business of such Person to the extent such letters of credit are not drawn
upon or, if drawn upon, to the extent such drawing is reimbursed no later than
the third Business Day following receipt by such Person of a demand for
reimbursement);

 

10

--------------------------------------------------------------------------------


 

(4)           all unconditional obligations of such Person to pay the deferred
and unpaid purchase price of property or services, which purchase price is due
more than six months after the date of placing such property in service or
taking delivery and title thereto or the completion of such services, except
Trade Payables;

 

(5)           all Capitalized Lease Obligations;

 

(6)           all Indebtedness of other Persons secured by a Lien on any asset
of such Person, whether or not such Indebtedness is assumed by such Person;
provided, however, that the amount of such Indebtedness shall be the lesser of
(A) the fair market value of such asset at that date of determination and
(B) the amount of such Indebtedness;

 

(7)           all Indebtedness of other Persons Guaranteed by such Person to the
extent such Indebtedness is Guaranteed by such Person; and

 

(8)           to the extent not otherwise included in this definition or the
definition of Consolidated Interest Expense, obligations under Currency
Agreements and Interest Rate Agreements.

 

The amount of Indebtedness of any Person at any date shall be the outstanding
balance at such date of all unconditional obligations of the type described
above and, with respect to obligations under any Guarantee, the maximum
liability upon the occurrence of the contingency giving rise to the obligation;
provided, however, that:

 

(1)           the amount outstanding at any time of any Indebtedness issued with
original issue discount shall be deemed to be the face amount with respect to
such Indebtedness less the remaining unamortized portion of the original issue
discount of such Indebtedness at the date of determination in conformity with
GAAP, and

 

(2)           Indebtedness shall not include any liability for federal state,
local or other taxes.

 

“Indenture” means this Indenture, as amended or supplemented from time to time
in accordance with the terms hereof.

 

“Initial Purchasers” means Deutsche Bank Securities Inc., UBS Securities LLC and
Banc of America Securities LLC.

 

“Institutional Accredited Investor” or “IAI” means an “accredited investor”
within the meaning of Rule 501(a)(1), (2), (3) or (7) under the Securities Act.

 

“interest” means, with respect to the Notes, interest and Additional Interest,
if any, on the Notes.

 

“Interest Coverage Ratio” means, on any Transaction Date, the ratio of:

 

(x)                                   the aggregate amount of Consolidated
EBITDA for the then most recent four fiscal quarters prior to such Transaction
Date for which reports have

 

11

--------------------------------------------------------------------------------


 

been filed with the SEC or provided to the Trustee pursuant to Section 4.15
(“Four Quarter Period”) to

 

(y)                                 the aggregate Consolidated Interest Expense
during such Four Quarter Period.

 

In making the foregoing calculation,

 

(1)           pro forma effect shall be given to any Indebtedness Incurred or
repaid (other than in connection with an Asset Acquisition or Asset Disposition)
during the period (“Reference Period”) commencing on the first day of the Four
Quarter Period and ending on the Transaction Date (other than Indebtedness
Incurred or repaid under a revolving credit or similar arrangement), in each
case as if such Indebtedness had been Incurred or repaid on the first day of
such Reference Period;

 

(2)           Consolidated Interest Expense attributable to interest on any
Indebtedness (whether existing or being Incurred) computed on a pro forma basis
and bearing a floating interest rate shall be computed as if the rate in effect
on the Transaction Date (taking into account any Interest Rate Agreement
applicable to such Indebtedness if such Interest Rate Agreement has a remaining
term in excess of 12 months or, if shorter, at least equal to the remaining term
of such Indebtedness) had been the applicable rate for the entire period;

 

(3)           pro forma effect shall be given to Asset Dispositions and Asset
Acquisitions and Permitted Mortgage Investments (including giving pro forma
effect to the application of proceeds of any Asset Disposition and any
Indebtedness Incurred or repaid in connection with any such Asset Acquisitions
or Asset Dispositions or Permitted Mortgage Investments) that occur during such
Reference Period but subsequent to the end of the related Four Quarter Period as
if they had occurred and such proceeds had been applied on the first day of such
Reference Period; and

 

(4)           pro forma effect shall be given to asset dispositions and asset
acquisitions (including giving pro forma effect to (i) the application of
proceeds of any asset disposition and any Indebtedness Incurred or repaid in
connection with any such asset acquisitions or asset dispositions and
(ii) expense and cost reductions calculated on a basis consistent with
Regulation S-X under the Exchange Act) that have been made by any Person that
has become a Restricted Subsidiary or has been merged with or into the Issuer or
any of its Restricted Subsidiaries during such Reference Period but subsequent
to the end of the related Four Quarter Period and that would have constituted
asset dispositions or asset acquisitions during such Reference Period but
subsequent to the end of the related Four Quarter Period had such transactions
occurred when such Person was a Restricted Subsidiary as if such asset
dispositions or asset acquisitions were Asset Dispositions or Asset Acquisitions
and had occurred on the first day of such Reference Period;

 

provided, however, that to the extent that clause (3) or (4) of this
paragraph requires that pro forma effect be given to an Asset Acquisition or
Asset Disposition or asset acquisition or asset disposition, as the case may be,
such pro forma calculation shall be based upon the four full fiscal

 

12

--------------------------------------------------------------------------------


 

quarters immediately preceding the Transaction Date of the Person, or division
or line of business, or one or more healthcare properties, of the Person that is
acquired or disposed of to the extent that such financial information is
available.

 

“Interest Payment Date” means the Stated Maturity of an installment of interest
on the Notes.

 

“Interest Rate Agreement” means any interest rate protection agreement, interest
rate future agreement, interest rate option agreement, interest rate swap
agreement, interest rate cap agreement, interest rate collar agreement, interest
rate hedge agreement, option or future contract or other similar agreement or
arrangement with respect to interest rates.

 

“Investment” in any Person means any direct or indirect advance, loan or other
extension of credit (including by way of Guarantee or similar arrangement, but
excluding advances to customers in the ordinary course of business that are, in
conformity with GAAP, recorded as accounts receivable on the consolidated
balance sheet of the Issuer and its Restricted Subsidiaries) or capital
contribution to (by means of any transfer of cash or other property (tangible or
intangible) to others or any payment for property or services solely for the
account or use of others, or otherwise), or any purchase or acquisition of
Capital Stock, bonds, notes, debentures or other similar instruments issued by,
such Person and shall include:

 

(1)           the designation of a Restricted Subsidiary as an Unrestricted
Subsidiary; and

 

(2)           the fair market value of the Capital Stock (or any other
Investment), held by the Issuer or any of its Restricted Subsidiaries of (or in)
any Person that has ceased to be a Restricted Subsidiary;

 

provided, however, that the fair market value of the Investment remaining in any
Person that has ceased to be a Restricted Subsidiary shall be deemed not to
exceed the aggregate amount of Investments previously made in such Person valued
at the time such Investments were made, less the net reduction of such
Investments. For purposes of the definition of “Unrestricted Subsidiary” and
Section 4.09:

 

(I)            “INVESTMENT” SHALL INCLUDE THE FAIR MARKET VALUE OF THE ASSETS
(NET OF LIABILITIES (OTHER THAN LIABILITIES TO THE ISSUER OR ANY OF ITS
RESTRICTED SUBSIDIARIES)) OF ANY RESTRICTED SUBSIDIARY AT THE TIME SUCH
RESTRICTED SUBSIDIARY IS DESIGNATED AN UNRESTRICTED SUBSIDIARY;

 

(II)           THE FAIR MARKET VALUE OF THE ASSETS (NET OF LIABILITIES (OTHER
THAN LIABILITIES TO THE ISSUER OR ANY OF ITS RESTRICTED SUBSIDIARIES)) OF ANY
UNRESTRICTED SUBSIDIARY AT THE TIME THAT SUCH UNRESTRICTED SUBSIDIARY IS
DESIGNATED A RESTRICTED SUBSIDIARY SHALL BE CONSIDERED A REDUCTION IN
OUTSTANDING INVESTMENTS; AND

 

(III)          ANY PROPERTY TRANSFERRED TO OR FROM AN UNRESTRICTED SUBSIDIARY
SHALL BE VALUED AT ITS FAIR MARKET VALUE AT THE TIME OF SUCH TRANSFER.

 

13

--------------------------------------------------------------------------------


 

“Investment Grade Status” means, with respect to the Issuer, when the Notes have
both (1) a rating of “Baa3” or higher from Moody’s and (2) a rating of “BBB-” or
higher from S&P (or, if either such agency ceases to rate the Notes for reasons
outside the control of the Issuer, the equivalent investment grade credit rating
from any other “nationally recognized statistical rating organization” within
the meaning of Rule 15c3-1(c)(2)(vi)(F) under the Exchange Act selected by the
Issuer as a replacement agency), in each case published by the applicable agency
with no negative outlook.

 

“Lien” means any mortgage, pledge, security interest, encumbrance, lien or
charge of any kind (including any conditional sale or other title retention
agreement or lease in the nature thereof or any agreement to give any security
interest).

 

“Line of Credit” means the Credit Agreement dated as of March 22, 2004, by and
among the Issuer, the lenders party thereto in their capacities as lenders
thereunder and Bank of America, N.A., as administrative agent, together with the
related documents thereto (including any guarantee agreements and security
documents), in each case as such agreements may be amended (including any
amendment and restatement thereof), supplemented or otherwise modified from time
to time, including one or more credit agreements, loan agreements, indentures or
similar agreements extending the maturity of, refinancing, replacing or
otherwise restructuring (including increasing the amount of available borrowings
thereunder or adding Restricted Subsidiaries of the Issuer as additional
borrowers or guarantors thereunder) all or any portion of the Indebtedness under
such agreement or agreements or any successor or replacement agreement or
agreements and whether by the same or any other agent, lender or group of
lenders.

 

“Moody’s” means Moody’s Investors Service, Inc. and its successors.

 

“Net Cash Proceeds” means:

 

(1)           with respect to any Asset Sale, the proceeds of such Asset Sale in
the form of cash or Temporary Cash Investments, including payments in respect of
deferred payment obligations (to the extent corresponding to the principal, but
not interest, component thereof) when received in the form of cash or Temporary
Cash Investments (except to the extent such obligations are financed or sold
with recourse to the Issuer or any of its Restricted Subsidiaries) and proceeds
from the conversion of other property received when converted to cash or cash
equivalents, net of:

 

(I)                                     BROKERAGE COMMISSIONS AND OTHER FEES AND
EXPENSES (INCLUDING FEES AND EXPENSES OF COUNSEL AND INVESTMENT BANKERS) RELATED
TO SUCH ASSET SALE,

 

(ii)           provisions for all taxes actually paid or payable as a result of
such Asset Sale by the Issuer and its Restricted Subsidiaries, taken as a whole,

 

(III)                               PAYMENTS MADE TO REPAY INDEBTEDNESS OR ANY
OTHER OBLIGATION OUTSTANDING AT THE TIME OF SUCH ASSET SALE THAT EITHER (A) IS
SECURED BY A LIEN ON THE PROPERTY OR ASSETS SOLD OR (B) IS REQUIRED TO BE PAID
AS A RESULT OF SUCH SALE, AND

 

14

--------------------------------------------------------------------------------


 

(IV)                              AMOUNTS RESERVED BY THE ISSUER AND ITS
RESTRICTED SUBSIDIARIES AGAINST ANY LIABILITIES ASSOCIATED WITH SUCH ASSET SALE,
INCLUDING PENSION AND OTHER POST-EMPLOYMENT BENEFIT LIABILITIES, LIABILITIES
RELATED TO ENVIRONMENTAL MATTERS AND LIABILITIES UNDER ANY INDEMNIFICATION
OBLIGATIONS ASSOCIATED WITH SUCH ASSET SALE, ALL AS DETERMINED ON A CONSOLIDATED
BASIS IN CONFORMITY WITH GAAP; AND

 

(2)           with respect to any issuance or sale of Capital Stock, the
proceeds of such issuance or sale in the form of cash or Temporary Cash
Investments, including payments in respect of deferred payment obligations (to
the extent corresponding to the principal, but not interest, component thereof)
when received in the form of cash or Temporary Cash Investments (except to the
extent such obligations are financed or sold with recourse to the Issuer or any
of its Restricted Subsidiaries) and proceeds from the conversion of other
property received when converted to cash or Temporary Cash Investments, net of
attorney’s fees, accountants’ fees, underwriters’ or placement agents’ fees,
discounts or commissions and brokerage, consultant and other fees incurred in
connection with such issuance or sale and net of tax paid or payable as a result
thereof.

 

“Non-U.S. Person” has the meaning assigned to such term in Regulation S.

 

“Notes” means, collectively, the Issuer’s 7% Senior Notes due 2014 issued in
accordance with Section 2.02 (whether issued on the Issue Date, issued as
Additional Notes, issued as Exchange Notes or Private Exchange Notes, or
otherwise issued after the Issue Date) treated as a single class of securities
under this Indenture, as amended or supplemented from time to time in accordance
with the terms of this Indenture.

 

“Offer to Purchase” means an offer to purchase Notes by the Issuer from the
Holders commenced by mailing a notice to the Trustee and each Holder stating:

 

(1)           the covenant pursuant to which the offer is being made and that
all Notes validly tendered will be accepted for payment on a pro rata basis;

 

(2)           the purchase price and the date of purchase (which shall be a
Business Day no earlier than 30 days nor later than 60 days from the date such
notice is mailed) (the “Payment Date”);

 

(3)           that any Note not tendered will continue to accrue interest
pursuant to its terms;

 

(4)           that, unless the Issuer defaults in the payment of the purchase
price, any Note accepted for payment pursuant to the Offer to Purchase shall
cease to accrue interest on and after the Payment Date;

 

(5)           that Holders electing to have a Note purchased pursuant to the
Offer to Purchase will be required to surrender the Note, together with the form
entitled “Option of the Holder to Elect Purchase” on the reverse side of the
Note completed, to the Paying

 

15

--------------------------------------------------------------------------------


 

Agent at the address specified in the notice prior to the close of business on
the Business Day immediately preceding the Payment Date;

 

(6)           that Holders will be entitled to withdraw their election if the
Paying Agent receives, not later than the close of business on the third
Business Day immediately preceding the Payment Date, a telegram, facsimile
transmission or letter setting forth the name of such Holder, the principal
amount of Notes delivered for purchase and a statement that such Holder is
withdrawing his election to have such Notes purchased; and

 

(7)           that Holders whose Notes are being purchased only in part will be
issued new Notes equal in principal amount to the unpurchased portion of the
Notes surrendered; provided, however, that each Note purchased and each new Note
issued shall be in a principal amount of $1,000 or integral multiples thereof.

 

On the Payment Date, the Issuer shall

 

(I)                                     ACCEPT FOR PAYMENT ON A PRO RATA BASIS
NOTES OR PORTIONS THEREOF TENDERED PURSUANT TO AN OFFER TO PURCHASE; AND

 

(ii)           deposit with the Paying Agent money sufficient to pay the
purchase price of all Notes or portions thereof so accepted; and

 

(iii)          shall promptly thereafter deliver, or cause to be delivered, to
the Trustee all Notes or portions thereof so accepted together with an Officers’
Certificate specifying the Notes or portions thereof accepted for payment by the
Issuer.

 

The Paying Agent shall promptly mail to the Holders of Notes so accepted payment
in an amount equal to the purchase price, and the Trustee shall promptly
authenticate and mail to such Holders a new Note equal in principal amount to
any unpurchased portion of any Note surrendered; provided, however, that each
Note purchased and each new Note issued shall be in a principal amount of $1,000
or integral multiples thereof. The Issuer will publicly announce the results of
an Offer to Purchase as soon as practicable after the Payment Date. The Issuer
will comply with Rule 14e-1 under the Exchange Act and any other securities laws
and regulations thereunder to the extent such laws and regulations are
applicable, in the event that the Issuer is required to repurchase Notes
pursuant to an Offer to Purchase.

 

“Officer” means any of the following of the Issuer or a Subsidiary Guarantor, as
applicable:  the Chairman of the Board of Directors, the Chief Executive
Officer, the Chief Financial Officer, the President, any Vice President, the
Treasurer or the Secretary.

 

“Officers’ Certificate” means a certificate signed by two Officers.

 

“Opinion of Counsel” means a written opinion from legal counsel who is
reasonably acceptable to the Trustee.  The counsel may be an employee of, or
counsel to, the Issuer, a Subsidiary Guarantor or the Trustee.

 

16

--------------------------------------------------------------------------------


 

“Pari Passu Indebtedness” means any Indebtedness of the Issuer or any Subsidiary
Guarantor that ranks pari passu in right of payment with the Notes or the
Guarantee thereof by such Subsidiary Guarantor, as applicable.

 

“Permitted Investment” means:

 

(1)           an investment in the Issuer or any of its Restricted Subsidiaries
or a Person that will, upon the making of such Investment, become a Restricted
Subsidiary or be merged or consolidated with or into or transfer or convey all
or substantially all its assets to, the Issuer or any of its Restricted
Subsidiaries; provided, however, that such Person’s primary business is related,
ancillary, incidental or complementary to the businesses of the Issuer or any of
its Restricted Subsidiaries on the date of such Investment;

 

(2)           investments in cash and Temporary Cash Investments;

 

(3)           Investments made by the Issuer or its Restricted Subsidiaries as a
result of consideration received in connection with an Asset Sale made in
compliance with Section 4.11

 

(4)           Investments represented by Guarantees that are otherwise permitted
under this Indenture;

 

(5)           payroll, travel and similar advances to cover matters that are
expected at the time of such advances ultimately to be treated as expenses in
accordance with GAAP;

 

(6)           stock, obligations or securities received in satisfaction of
judgments;

 

(7)           Permitted Mortgage Investments; and

 

(8)           additional Investments not to exceed $25 million at any time
outstanding.

 

“Permitted Mortgage Investment” means any Investment in secured notes, mortgage,
deeds of trust, collateralized mortgage obligations, commercial mortgage-backed
securities, other secured debt securities, secured debt derivative or other
secured debt instruments, so long as such investment relates directly or
indirectly to real property that constitutes or is used as a skilled nursing
home center, hospital, assisted living facility or other property customarily
constituting an asset of a real estate investment trust specializing in
healthcare or senior housing property.

 

“Person” means any individual, corporation, partnership, limited liability
company, joint venture, incorporated or unincorporated association, joint-stock
company, trust, unincorporated organization or government or other agency or
political subdivision thereof or other entity of any kind.

 

“Preferred Stock” means, with respect to any Person, any and all shares,
interests, participations or other equivalents (however designated, whether
voting or non-voting) that have a preference on liquidation or with respect to
distributions over any other class of Capital

 

17

--------------------------------------------------------------------------------


 

Stock, including preferred partnership interests, whether general or limited, or
such Person’s preferred or preference stock, whether outstanding on the Closing
Date or issued thereafter, including all series and classes of such preferred or
preference stock.

 

“principal” means, with respect to the Notes, the principal of and premium, if
any, on the Notes.

 

“Private Exchange” has the meaning given to it in the Registration Rights
Agreement.

 

“Private Exchange Notes” has the meaning given to it in the Registration Rights
Agreement.

 

“Private Placement Legend” means the legends initially set forth on the Notes in
the form set forth in Exhibit B.

 

“Qualified Institutional Buyer” or “QIB” shall have the meaning specified in
Rule 144A under the Securities Act.

 

“Record Date” means the applicable Record Date specified in the Notes; provided,
however, that if any such date is not a Business Day, the Record Date shall be
the first day immediately succeeding such specified day that is a Business Day.

 

“redeem” means to redeem, repurchase, purchase, defease, retire, discharge or
otherwise acquire or retire for value; and “redemption” shall have a correlative
meaning; provided, however, that this definition shall not apply for purposes of
Section 5 or Section 6 of the Notes or Article Three.

 

“Redemption Date,” when used with respect to any Note to be redeemed, means the
date fixed for such redemption pursuant to this Indenture and the Notes.

 

“Redemption Price,” when used with respect to any Note to be redeemed, means the
price fixed for such redemption, payable in immediately available funds,
pursuant to this Indenture and the Notes.

 

“Registration Rights Agreement” means the Registration Rights Agreement dated as
of March 22, 2004 among the Issuer, the Subsidiary Guarantors and the Initial
Purchasers, as amended, supplemented or modified from time to time, and any
similar agreement entered into in connection with the issuance of any Additional
Notes.

 

“Regulation S” means Regulation S under the Securities Act.

 

“Responsible Officer” means, when used with respect to the Trustee, any officer
in the Corporate Trust Office of the Trustee to whom any corporate trust matter
is referred because of such officer’s knowledge of and familiarity with the
particular subject and shall also mean any officer who shall have direct
responsibility for the administration of this Indenture.

 

18

--------------------------------------------------------------------------------


 

“Restricted Security” means a Note that constitutes a “Restricted Security”
within the meaning of Rule 144(a)(3) under the Securities Act; provided,
however, that the Trustee shall be entitled to request and conclusively rely on
an Opinion of Counsel with respect to whether any Note constitutes a Restricted
Security.

 

“Restricted Subsidiary” means any Subsidiary of the Issuer other than an
Unrestricted Subsidiary.

 

“Rule 144A” means Rule 144A under the Securities Act.

 

“SEC” means the U.S. Securities and Exchange Commission.

 

“Secured Indebtedness” means any Indebtedness secured by a Lien upon the
property of the Issuer or any of its Restricted Subsidiaries.

 

“Securities Act” means the U.S. Securities Act of 1933, as amended, or any
successor statute or statutes thereto.

 

“Significant Subsidiary,” with respect to any Person, means any restricted
subsidiary of such Person that satisfies the criteria for a “significant
subsidiary” set forth in Rule 1.02(w) of Regulation S-X under the Exchange Act.

 

“S&P” means Standard & Poor’s Ratings Services and its successors.

 

“Stated Maturity” means:

 

(1)           with respect to any debt security, the date specified in such debt
security as the fixed date on which the final installment of principal of such
debt security is due and payable; and

 

(2)           with respect to any scheduled installment of principal of or
interest on any debt security, the date specified in such debt security as the
fixed date on which such installment is due and payable.

 

“Subsidiary” means, with respect to any Person, any corporation, association or
other business entity of which more than 50% of the voting power of the
outstanding Voting Stock is owned, directly or indirectly, by such Person and
one or more other Subsidiaries of such Person and the accounts of which would be
consolidated with those of such Person in its consolidated financial statements
in accordance with GAAP, if such statements were prepared as of such date.

 

“Subsidiary Debt” means all unsecured Indebtedness of which a Restricted
Subsidiary is the primary obligor.

 

“Subsidiary Guarantee” means a Guarantee by each Subsidiary Guarantor for
payment of the Notes by such Subsidiary Guarantor. The Subsidiary Guarantee will
be an unsecured senior obligation of each Subsidiary Guarantor and will be
unconditional regardless of the enforceability of the Notes and this Indenture.
Notwithstanding the foregoing, each Subsidiary

 

19

--------------------------------------------------------------------------------


 

Guarantee by a Subsidiary Guarantor shall provide by its terms that it shall be
automatically and unconditionally released and discharged upon any sale,
exchange or transfer, to any Person not an Affiliate of the Issuer, of all of
the Capital Stock owned by the Issuer and its Restricted Subsidiaries in, or all
or substantially all the assets of, such Restricted Subsidiary (which sale,
exchange or transfer is not then prohibited by this Indenture).

 

“Subsidiary Guarantors” means (i) each Restricted Subsidiary of the Issuer on
the Closing Date and (ii) each other Person that is required to become a
Subsidiary Guarantor by the terms of this Indenture after the Closing Date, in
each case, until such Person is released from its Subsidiary Guarantee.

 

“Temporary Cash Investment” means any of the following:

 

(1)           direct obligations of the United States of America or any agency
thereof or obligations fully and unconditionally guaranteed by the United States
of America or any agency thereof;

 

(2)           time deposits accounts, certificates of deposit and money market
deposits maturing within 180 days of the date of acquisition thereof issued by a
bank or trust company which is organized under the laws of the United States of
America, any state thereof, and which bank or trust company has capital, surplus
and undivided profits aggregating in excess of $250 million and has outstanding
debt which is rated “A” (or such similar equivalent rating) or higher by at
least one nationally recognized statistical rating organization (as defined in
Rule 436 under the Securities Act) or any money-market fund sponsored by a
registered broker dealer or mutual fund distributor;

 

(3)           repurchase obligations with a term of not more than 30 days for
underlying securities of the types described in clause (1) above entered into
with a bank meeting the qualifications described in clause (2) above;

 

(4)           commercial paper, maturing not more than 90 days after the date of
acquisition, issued by a corporation (other than an Affiliate of the Issuer)
organized and in existence under the laws of the United States of America, any
state of the United States of America with a rating at the time as of which any
investment therein is made of “P-1” (or higher) according to Moody’s or “A-1”
(or higher) according to S&P; and

 

(5)           securities with maturities of six months or less from the date of
acquisition issued or fully and unconditionally guaranteed by any state,
commonwealth or territory of the United States of America, or by any political
subdivision or taxing authority thereof, and rated at least “A” by S&P or
Moody’s.

 

“Total Assets” means the sum (without duplication) of:

 

(1)           Undepreciated Real Estate Assets; and

 

20

--------------------------------------------------------------------------------


 

(2)           all other assets (excluding intangibles and accounts receivable)
of the Issuer and its Restricted Subsidiaries on a consolidated basis determined
in conformity with GAAP.

 

“Total Unencumbered Assets” as of any date means the sum of:

 

(1)           those Undepreciated Real Estate Assets not securing any portion of
Secured Indebtedness; and

 

(2)           all other assets (but excluding intangibles and accounts
receivable) of the Issuer and its Restricted Subsidiaries not securing any
portion of Secured Indebtedness determined on a consolidated basis in conformity
with GAAP.

 

“Trade Payables” means, with respect to any Person, any accounts payable or any
other indebtedness or monetary obligation to trade creditors created, assumed or
Guaranteed by such Person or any of its Subsidiaries arising in the ordinary
course of business in connection with the acquisition of goods or services.

 

“Transaction Date” means, with the respect to the Incurrence of any Indebtedness
by the Issuer or any of its Restricted Subsidiaries, the date such Indebtedness
is to be Incurred and, with respect to any Restricted Payment, the date such
Restricted Payment is to be made.

 

“Trust Indenture Act” means the Trust Indenture Act of 1939, as amended.

 

“Trustee” means the party named as such in this Indenture until a successor
replaces it in accordance with the provisions of this Indenture and thereafter
means such successor.

 

“Undepreciated Real Estate Assets” means, as of any date, the cost (being the
original cost to the Issuer or any of its Restricted Subsidiaries plus capital
improvements) of real estate assets of the Issuer and its Restricted
Subsidiaries on such date, before depreciation and amortization of such real
estate assets, determined on a consolidated basis in conformity with GAAP.

 

“Unrestricted Subsidiary” means

 

(1)           any Subsidiary of the Issuer that at the time of determination
shall be designated an Unrestricted Subsidiary by the Board of Directors of the
Issuer in the manner provided below; and

 

(2)           any Subsidiary of an Unrestricted Subsidiary.

 

Except during a Suspension Period, the Board of Directors of the Issuer may
designate any Subsidiary (including any newly acquired or newly formed
Subsidiary of the Issuer) to be an Unrestricted Subsidiary unless such
Subsidiary owns any Capital Stock of, or owns or holds any Lien on any property
of, the Issuer or any of its Restricted Subsidiaries; provided, however, that:

 

21

--------------------------------------------------------------------------------


 

(I)            ANY GUARANTEE BY THE ISSUER OR ANY OF ITS RESTRICTED SUBSIDIARIES
OF ANY INDEBTEDNESS OF THE SUBSIDIARY BEING SO DESIGNATED SHALL BE DEEMED AN
“INCURRENCE” OF SUCH INDEBTEDNESS AND AN “INVESTMENT” BY THE ISSUER OR SUCH
RESTRICTED SUBSIDIARY (OR ALL, IF APPLICABLE) AT THE TIME OF SUCH DESIGNATION;

 

(II)           EITHER (I) THE SUBSIDIARY TO BE SO DESIGNATED HAS TOTAL ASSETS OF
$1,000 OR LESS OR (II) IF SUCH SUBSIDIARY HAS ASSETS GREATER THAN $1,000, SUCH
DESIGNATION WOULD BE PERMITTED UNDER SECTION 4.09; AND

 

(III)          IF APPLICABLE, THE INCURRENCE OF INDEBTEDNESS AND THE INVESTMENT
REFERRED TO IN (I) OF THIS PROVISO WOULD BE PERMITTED UNDER SECTION 4.08 AND
SECTION 4.09.

 

The Board of Directors of the Issuer may designate any Unrestricted Subsidiary
to be a Restricted Subsidiary; provided, however, that:

 

(x)                                   no Default or Event of Default shall have
occurred and be continuing at the time of or after giving effect to such
designation; and

 

(y)                                 all Liens and Indebtedness of such
Unrestricted Subsidiary outstanding immediately after such designation would, if
Incurred at such time, have been permitted to be Incurred (and shall be deemed
to have been Incurred) for all purposes of this Indenture.

 

Any such designation by the Board of Directors of the Issuer shall be evidenced
to the Trustee by promptly filing with the Trustee a copy of the Board
Resolution giving effect to such designation and an Officers’ Certificate
certifying that such designation complied with the foregoing provisions.

 

“Unsecured Indebtedness” means any Indebtedness of the Issuer or any of its
Restricted Subsidiaries that is not Secured Indebtedness.

 

“U.S. Government Obligations” means direct obligations of, obligations
guaranteed by, or participations in pools consisting solely of obligations of or
obligations guaranteed by, the United States of America for the payment of which
obligations or guarantee the full faith and credit of the United States of
America is pledged and that are not callable or redeemable at the option of the
issuer thereof.

 

“U.S. Legal Tender” means such coin or currency of the United States of America
that at the time of payment shall be legal tender for the payment of public and
private debts.

 

“Voting Stock” means with respect to any Person, Capital Stock of any class or
kind ordinarily having the power to vote for the election of directors, managers
or other voting members of the governing body of such Person.

 

“Wholly Owned” means, with respect to any Subsidiary of any Person, the
ownership of all of the outstanding Capital Stock of such Subsidiary (other than
any director’s qualifying

 

22

--------------------------------------------------------------------------------


 

shares or Investments by individuals mandated by applicable law) by such Person
or one or more Wholly Owned Subsidiaries of such Person.

 


SECTION 1.02.      OTHER DEFINITIONS.


 

Term

 

Defined in Section

 

 

 

“144A Global Note”

 

2.01

“Additional Notes”

 

2.02

“Authentication Order”

 

2.02

“Covenant Defeasance”

 

8.02

“Event of Default”

 

6.01

“Excess Proceeds”

 

4.11

“Four-Quarter Period”

 

1.01

“Global Note”

 

2.01

“Guaranteed Indebtedness”

 

4.14

“IAI Global Note”

 

2.01

“Initial Global Notes”

 

2.01

“Initial Notes”

 

2.02

“Issuer”

 

Preamble

“Legal Defeasance”

 

8.02

“Participants”

 

2.15

“Paying Agent”

 

2.03

“Payment Date”

 

1.01

“Physical Notes”

 

2.01

“Reference Period”

 

1.01

“Registrar”

 

2.03

“Regulation S Global Note

 

2.01

“Restricted Payments”

 

4.09

“Reversion Date”

 

4.19

“Suspension Period”

 

4.19

 


SECTION 1.03.                                              INCORPORATION BY
REFERENCE OF TRUST INDENTURE ACT.


 

Whenever this Indenture refers to a provision of the Trust Indenture Act, such
provision is incorporated by reference in, and made a part of, this Indenture. 
The following Trust Indenture Act terms used in this Indenture have the
following meanings:

 

“indenture securities” means the Notes.

 

“indenture security holder” means a Holder.

 

“indenture to be qualified” means this Indenture.

 

“indenture trustee” or “institutional trustee” means the Trustee.

 

“obligor” on the indenture securities means the Issuer, any Subsidiary Guarantor
or any other obligor on the Notes.

 

23

--------------------------------------------------------------------------------


 

All other Trust Indenture Act terms used in this Indenture that are defined by
the Trust Indenture Act, defined by Trust Indenture Act reference to another
statute or defined by SEC rule and not otherwise defined herein have the
meanings assigned to them therein.

 


SECTION 1.04.                                              RULES OF
CONSTRUCTION.


 

Unless the context otherwise requires:

 

(1)           A TERM HAS THE MEANING ASSIGNED TO IT;

 

(2)           AN ACCOUNTING TERM NOT OTHERWISE DEFINED HAS THE MEANING ASSIGNED
TO IT IN ACCORDANCE WITH GAAP;

 

(3)           “OR” IS NOT EXCLUSIVE;

 

(4)           WORDS IN THE SINGULAR INCLUDE THE PLURAL, AND WORDS IN THE PLURAL
INCLUDE THE SINGULAR;

 

(5)           PROVISIONS APPLY TO SUCCESSIVE EVENTS AND TRANSACTIONS;

 

(6)           “HEREIN,” “HEREOF” AND OTHER WORDS OF SIMILAR IMPORT REFER TO THIS
INDENTURE AS A WHOLE AND NOT TO ANY PARTICULAR ARTICLE, SECTION OR OTHER
SUBDIVISION; AND

 

(7)           THE WORDS “INCLUDING,” “INCLUDES” AND SIMILAR WORDS SHALL BE
DEEMED TO BE FOLLOWED BY “WITHOUT LIMITATION.”

 


ARTICLE TWO


 


THE NOTES


 


SECTION 2.01.                                              FORM AND DATING.


 

The Notes and the Trustee’s certificate of authentication shall be substantially
in the form of Exhibit A hereto.  The Notes may have notations, legends or
endorsements required by law, stock exchange rule or usage.  The Issuer shall
approve the form of the Notes and any notation, legend or endorsement on them. 
Each Note shall be dated the date of its issuance and show the date of its
authentication.  Each Note shall have an executed Subsidiary Guarantee from each
of the Subsidiary Guarantors existing on the Issue Date endorsed thereon
substantially in the form of Exhibit E.

 

The terms and provisions contained in the Notes and the Subsidiary Guarantees
shall constitute, and are hereby expressly made, a part of this Indenture and,
to the extent applicable, the Issuer, the Subsidiary Guarantors and the Trustee,
by their execution and delivery of this Indenture, expressly agree to such terms
and provisions and to be bound thereby.

 

Notes offered and sold in reliance on Rule 144A shall be issued initially in the
form of a single permanent global Note in registered form, substantially in the
form set forth in Exhibit A (the “144A Global Note”), deposited with the
Trustee, as custodian for the Depository,

 

24

--------------------------------------------------------------------------------


 

duly executed by the Issuer (and having an executed Subsidiary Guarantee from
each of the Subsidiary Guarantors endorsed thereon) and authenticated by the
Trustee as hereinafter provided and shall bear the legends set forth in
Exhibit B.

 

Notes offered and sold in offshore transactions in reliance on Regulation S
shall be issued initially in the form of a single permanent global Note in
registered form, substantially in the form of Exhibit A (the “Regulation S
Global Note”), deposited with the Trustee, as custodian for the Depository, duly
executed by the Issuer (and having an executed Subsidiary Guarantee from each of
the Subsidiary Guarantors endorsed thereon) and authenticated by the Trustee as
hereinafter provided and shall bear the legends set forth in Exhibit B.

 

The initial offer and resale of the Notes shall not be to an Institutional
Accredited Investor.  The Notes resold to Institutional Accredited Investors in
connection with the first transfer made pursuant to Section 2.16(a) shall be
issued initially in the form of a single permanent Global Note in registered
form, substantially in the form set forth in Exhibit A (the “IAI Global Note,”
and, together with the 144A Global Note and the Regulation S Global Note, the
“Initial Global Notes”), deposited with the Trustee, as custodian for the
Depository, duly executed by the Issuer (and having an executed Subsidiary
Guarantee from each of the Subsidiary Guarantors endorsed thereon) and
authenticated by the Trustee as hereinafter provided and shall bear the legend
set forth in Exhibit B.

 

Notes issued after the Issue Date shall be issued initially in the form of one
or more global Notes in registered form, substantially in the form set forth in
Exhibit A, deposited with the Trustee, as custodian for the Depository, duly
executed by the Issuer (and having an executed Subsidiary Guarantee from each of
the Subsidiary Guarantors endorsed thereon) and authenticated by the Trustee as
hereinafter provided and shall bear any legends required by applicable law
(together with the Initial Global Notes, the “Global Notes”) or as Physical
Notes.

 

The aggregate principal amount of the Global Notes may from time to time be
increased or decreased by adjustments made on the records of the Trustee, as
custodian for the Depository, as hereinafter provided.  Notes issued in exchange
for interests in a Global Note pursuant to Section 2.16 may be issued in the
form of permanent certificated Notes in registered form in substantially the
form set forth in Exhibit A and bearing the applicable legends, if any, (the
“Physical Notes”).

 


SECTION 2.02.                                              EXECUTION,
AUTHENTICATION AND DENOMINATION; ADDITIONAL NOTES; EXCHANGE NOTES


 

One Officer of the Issuer (who shall have been duly authorized by all requisite
corporate actions) shall sign the Notes for such Issuer by manual or facsimile
signature.  One Officer of a Subsidiary Guarantor (who shall have been duly
authorized by all requisite corporate actions) shall sign the Subsidiary
Guarantee for such Subsidiary Guarantor by manual or facsimile signature.

 

If an Officer whose signature is on a Note or Subsidiary Guarantee, as the case
may be, was an Officer at the time of such execution but no longer holds that
office at the time the Trustee authenticates the Note, the Note shall
nevertheless be valid.

 

25

--------------------------------------------------------------------------------


 

A Note (and the Subsidiary Guarantees in respect thereof) shall not be valid
until an authorized signatory of the Trustee manually signs the certificate of
authentication on the Note.  The signature shall be conclusive evidence that the
Note has been authenticated under this Indenture.

 

The Trustee shall authenticate (i) on the Issue Date, Notes for original issue
in the aggregate principal amount not to exceed $200,000,000 (the “Initial
Notes”), (ii) additional Notes (the “Additional Notes”) in an unlimited amount
(so long as not otherwise prohibited by the terms of this Indenture, including
Section 4.08) and (iii) Exchange Notes or Private Exchange Notes (x) in exchange
for a like principal amount of Initial Notes or (y) in exchange for a like
principal amount of Additional Notes in each case upon a written order of the
Issuer in the form of a certificate of an Officer of the Issuer (an
“Authentication Order”).  Each such Authentication Order shall specify the
amount of Notes to be authenticated and the date on which the Notes are to be
authenticated, whether the Notes are to be Initial Notes, Exchange Notes,
Private Exchange Notes or Additional Notes and whether the Notes are to be
issued as certificated Notes or Global Notes or such other information as the
Trustee may reasonably request.  In addition, with respect to authentication
pursuant to clause (ii) or (iii) of the first sentence of this paragraph, the
first such Authentication Order from the Issuer shall be accompanied by an
Opinion of Counsel of the Issuer in a form reasonably satisfactory to the
Trustee.

 

All Notes issued under this Indenture shall be treated as a single class for all
purposes under this Indenture.  The Additional Notes and the Private Exchange
Notes shall bear any legend required by applicable law.

 

The Trustee may appoint an authenticating agent reasonably acceptable to the
Issuer to authenticate Notes.  Unless otherwise provided in the appointment, an
authenticating agent may authenticate Notes whenever the Trustee may do so. 
Each reference in this Indenture to authentication by the Trustee includes
authentication by such agent.  An authenticating agent has the same rights as an
Agent to deal with the Issuer and Affiliates of the Issuer.  The Trustee shall
have the right to decline to authenticate and deliver any Notes under this
Indenture if the Trustee, being advised by counsel, determines that such action
may not lawfully be taken or if the Trustee in good faith shall determine that
such action would expose the Trustee to personal liability.

 

The Notes shall be issuable only in registered form without coupons in
denominations of $1,000 and integral multiples thereof.

 


SECTION 2.03.                                              REGISTRAR AND PAYING
AGENT.


 

The Issuer shall maintain or cause to be maintained an office or agency in the
Borough of Manhattan, The City of New York, where (a) Notes may be presented or
surrendered for registration of transfer or for exchange (“Registrar”),
(b) Notes may, subject to Section 2 of the Notes, be presented or surrendered
for payment (“Paying Agent”) and (c) notices and demands to or upon the Issuer
in respect of the Notes and this Indenture may be served.  The Issuer may also
from time to time designate one or more other offices or agencies where the
Notes may be presented or surrendered for any or all such purposes and may from
time to time rescind such designations; provided, however, that no such
designation or rescission shall in any manner relieve

 

26

--------------------------------------------------------------------------------


 

the Issuer of its obligation to maintain or cause to be maintained an office or
agency in the Borough of Manhattan, The City of New York, for such purposes. 
The Issuer may act as Registrar or Paying Agent, except that for the purposes of
Articles Three and Eight and Sections 4.07 and 4.11, neither the Issuer nor any
Affiliate of the Issuer shall act as Paying Agent.  The Registrar shall keep a
register of the Notes and of their transfer and exchange.  The Issuer, upon
notice to the Trustee, may have one or more co-registrars and one or more
additional paying agents reasonably acceptable to the Trustee.  The term
“Registrar” includes any co-registrar and the term “Paying Agent” includes any
additional paying agent.  The Issuer initially appoints the Trustee as Registrar
and Paying Agent until such time as the Trustee has resigned or a successor has
been appointed.

 

The Issuer shall enter into an appropriate agency agreement with any Agent not a
party to this Indenture, which agreement shall implement the provisions of this
Indenture that relate to such Agent.  The Issuer shall notify the Trustee, in
advance, of the name and address of any such Agent.  If the Issuer fails to
maintain a Registrar or Paying Agent, the Trustee shall act as such.

 


SECTION 2.04.                                              PAYING AGENT TO HOLD
ASSETS IN TRUST.


 

The Issuer shall require each Paying Agent other than the Trustee or the Issuer
or any Subsidiary to agree in writing that each Paying Agent shall hold in trust
for the benefit of Holders or the Trustee all assets held by the Paying Agent
for the payment of principal of, or interest on, the Notes (whether such assets
have been distributed to it by the Issuer or any other obligor on the Notes),
and shall notify the Trustee of any Default by the Issuer (or any other obligor
on the Notes) in making any such payment.  The Issuer at any time may require a
Paying Agent to distribute all assets held by it to the Trustee and account for
any assets disbursed and the Trustee may at any time during the continuance of
any payment Default, upon written request to a Paying Agent, require such Paying
Agent to distribute all assets held by it to the Trustee and to account for any
assets distributed.  Upon distribution to the Trustee of all assets that shall
have been delivered by the Issuer to the Paying Agent, the Paying Agent shall
have no further liability for such assets.

 


SECTION 2.05.                                              HOLDER LISTS.


 

The Trustee shall preserve in as current a form as is reasonably practicable the
most recent list available to it of the names and addresses of Holders.  If the
Trustee is not the Registrar, the Issuer shall furnish to the Trustee at least
two (2) Business Days prior to each Interest Payment Date and at such other
times as the Trustee may request in writing a list, in such form and as of such
date as the Trustee may reasonably require, of the names and addresses of
Holders, which list may be conclusively relied upon by the Trustee.

 


SECTION 2.06.                                              TRANSFER AND
EXCHANGE.


 

Subject to Sections 2.15 and 2.16, when Notes are presented to the Registrar
with a request to register the transfer of such Notes or to exchange such Notes
for an equal principal amount of Notes of other authorized denominations, the
Registrar shall register the transfer or make the exchange as requested if its
requirements for such transaction are met; provided, however,

 

27

--------------------------------------------------------------------------------


 

that the Notes surrendered for transfer or exchange shall be duly endorsed or
accompanied by a written instrument of transfer in form satisfactory to the
Issuer and the Registrar, duly executed by the Holder thereof or his or her
attorney duly authorized in writing.  To permit registrations of transfers and
exchanges, the Issuer shall execute and the Trustee shall authenticate Notes at
the Registrar’s request.  No service charge shall be made for any registration
of transfer or exchange, but the Issuer may require payment of a sum sufficient
to cover any transfer tax or similar governmental charge payable in connection
therewith.

 

Without the prior written consent of the Issuer, the Registrar shall not be
required to register the transfer of or exchange of any Note (i) during a period
beginning at the opening of business 15 days before the mailing of a notice of
redemption of Notes and ending at the close of business on the day of such
mailing, (ii) selected for redemption in whole or in part pursuant to
Article Three, except the unredeemed portion of any Note being redeemed in part,
and (iii) beginning at the opening of business on any Record Date and ending on
the close of business on the related Interest Payment Date.

 

Any Holder of a beneficial interest in a Global Note shall, by acceptance of
such beneficial interest, agree that transfers of beneficial interests in such
Global Notes may be effected only through a book-entry system maintained by the
Holder of such Global Note (or its agent) in accordance with the applicable
legends thereon, and that ownership of a beneficial interest in the Note shall
be required to be reflected in a book-entry system.

 


SECTION 2.07.                                              REPLACEMENT NOTES.


 

If a mutilated Note is surrendered to the Trustee or if the Holder of a Note
claims that the Note has been lost, destroyed or wrongfully taken, the Issuer
shall issue and the Trustee shall authenticate a replacement Note if the
Trustee’s requirements are met.  Such Holder must provide an indemnity bond or
other indemnity, sufficient in the judgment of both the Issuer and the Trustee,
to protect the Issuer, the Trustee or any Agent from any loss which any of them
may suffer if a Note is replaced.  The Issuer may charge such Holder for its
reasonable out-of-pocket expenses in replacing a Note pursuant to this
Section 2.07, including reasonable fees and expenses of counsel and of the
Trustee.

 

Every replacement Note is an additional obligation of the Issuer and every
replacement Subsidiary Guarantee shall constitute an additional obligation of
the Subsidiary Guarantor thereof.

 

The provisions of this Section 2.07 are exclusive and shall preclude (to the
extent lawful) all other rights and remedies with respect to the replacement or
payment of lost, destroyed or wrongfully taken Notes.

 


SECTION 2.08.                                              OUTSTANDING NOTES.


 

Notes outstanding at any time are all the Notes that have been authenticated by
the Trustee except those cancelled by it, those delivered to it for cancellation
and those described in this Section 2.08 as not outstanding.  A Note does not
cease to be outstanding because the Issuer,

 

28

--------------------------------------------------------------------------------


 

the Subsidiary Guarantors or any of their respective Affiliates hold the Note
(subject to the provisions of Section 2.09).

 

If a Note is replaced pursuant to Section 2.07 (other than a mutilated Note
surrendered for replacement), it ceases to be outstanding unless a Responsible
Officer of the Trustee receives proof satisfactory to it that the replaced Note
is held by a bona fide purchaser.  A mutilated Note ceases to be outstanding
upon surrender of such Note and replacement thereof pursuant to Section 2.07.

 

If the principal amount of any Note is considered paid under Section 4.01, it
ceases to be outstanding and interest ceases to accrue.  If on a Redemption Date
or the Stated Maturity the Trustee or Paying Agent (other than the Issuer or an
Affiliate thereof) holds U.S. Legal Tender or U.S. Government Obligations
sufficient to pay all of the principal and interest due on the Notes payable on
that date, then on and after that date such Notes cease to be outstanding and
interest on them ceases to accrue.

 


SECTION 2.09.                                              TREASURY NOTES.


 

In determining whether the Holders of the required principal amount of Notes
have concurred in any direction, waiver or consent, Notes owned by the Issuer or
any of its Affiliates shall be disregarded, except that, for the purposes of
determining whether the Trustee shall be protected in relying on any such
direction, waiver or consent, only Notes that a Responsible Officer of the
Trustee actually knows are so owned shall be disregarded.

 


SECTION 2.10.                                              TEMPORARY NOTES.


 

Until definitive Notes are ready for delivery, the Issuer may prepare and the
Trustee shall authenticate temporary Notes.  Temporary Notes shall be
substantially in the form of definitive Notes but may have variations that the
Issuer considers appropriate for temporary Notes.  Without unreasonable delay,
the Issuer shall prepare and the Trustee shall authenticate definitive Notes in
exchange for temporary Notes.  Until such exchange, temporary Notes shall be
entitled to the same rights, benefits and privileges as definitive Notes. 
Notwithstanding the foregoing, so long as the Notes are represented by a Global
Note, such Global Note may be in typewritten form.

 


SECTION 2.11.                                              CANCELLATION.


 

The Issuer at any time may deliver Notes to the Trustee for cancellation.  The
Registrar and the Paying Agent shall forward to the Trustee any Notes
surrendered to them for transfer, exchange or payment.  The Trustee, or at the
direction of the Trustee, the Registrar or the Paying Agent (other than the
Issuer or a Subsidiary), and no one else, shall cancel and, at the written
direction of the Issuer, shall dispose of all Notes surrendered for transfer,
exchange, payment or cancellation in accordance with its customary procedures. 
Subject to Section 2.07, the Issuer may not issue new Notes to replace Notes
that it has paid or delivered to the Trustee for cancellation.  If the Issuer or
any Subsidiary Guarantor shall acquire any of the Notes, such acquisition shall
not operate as a redemption or satisfaction of the Indebtedness represented by

 

29

--------------------------------------------------------------------------------


 

such Notes unless and until the same are surrendered to the Trustee for
cancellation pursuant to this Section 2.11.

 


SECTION 2.12.                                              DEFAULTED INTEREST.


 

If the Issuer defaults in a payment of interest on the Notes, it shall pay the
defaulted interest, plus (to the extent lawful) any interest payable on the
defaulted interest, in any lawful manner.  The Issuer may pay the defaulted
interest to the persons who are Holders on a subsequent special record date,
which date shall be the fifteenth day next preceding the date fixed by the
Issuer for the payment of defaulted interest or the next succeeding Business Day
if such date is not a Business Day.  At least 15 days before any such subsequent
special record date, the Issuer shall mail to each Holder, with a copy to the
Trustee, a notice that states the subsequent special record date, the payment
date and the amount of defaulted interest, and interest payable on such
defaulted interest, if any, to be paid.

 


SECTION 2.13.                                              CUSIP AND ISIN
NUMBERS.


 

The Issuer in issuing the Notes may use “CUSIP” or “ISIN” numbers, and if so,
the Trustee shall use the “CUSIP” or “ISIN” numbers in notices of redemption or
exchange as a convenience to Holders; provided, however, that any such notice
may state that no representation is made as to the correctness or accuracy of
the “CUSIP” or “ISIN” numbers printed in the notice or on the Notes, and that
reliance may be placed only on the other identification numbers printed on the
Notes.  The Issuer will promptly notify the Trustee of any change in the “CUSIP”
or “ISIN” numbers.

 


SECTION 2.14.                                              DEPOSIT OF MONEYS.


 

Subject to Section 2 of the Notes, prior to 10:00 a.m. New York City time on
each Interest Payment Date, Stated Maturity, Redemption Date and Payment Date,
the Issuer shall have deposited with the Paying Agent in immediately available
funds money sufficient to make cash payments, if any, due on such Interest
Payment Date, Stated Maturity, Redemption Date and Payment Date, as the case may
be, in a timely manner which permits the Paying Agent to remit payment to the
Holders on such Interest Payment Date, Stated Maturity, Redemption Date and
Payment Date, as the case may be.

 


SECTION 2.15.                                              BOOK-ENTRY PROVISIONS
FOR GLOBAL NOTES.


 


(A)           THE GLOBAL NOTES INITIALLY SHALL (I) BE REGISTERED IN THE NAME OF
THE DEPOSITORY OR THE NOMINEE OF SUCH DEPOSITORY, (II) BE DELIVERED TO THE
TRUSTEE AS CUSTODIAN FOR SUCH DEPOSITORY AND (III) BEAR LEGENDS AS SET FORTH IN
EXHIBIT B, AS APPLICABLE.


 

Members of, or participants in, the Depository (“Participants”) shall have no
rights under this Indenture with respect to any Global Note held on their behalf
by the Depository, or the Trustee as its custodian, or under the Global Note,
and the Depository may be treated by the Issuer, the Trustee and any agent of
the Issuer or the Trustee as the absolute owner of the Global Note for all
purposes whatsoever.  Notwithstanding the foregoing, nothing herein shall
prevent the Issuer, the Trustee or any agent of the Issuer or the Trustee from
giving effect to any

 

30

--------------------------------------------------------------------------------


 

written certification, proxy or other authorization furnished by the Depository
or impair, as between the Depository and Participants, the operation of
customary practices governing the exercise of the rights of a Holder of any
Note.

 


(B)           TRANSFERS OF GLOBAL NOTES SHALL BE LIMITED TO TRANSFERS IN WHOLE,
BUT NOT IN PART, TO THE DEPOSITORY, ITS SUCCESSORS OR THEIR RESPECTIVE
NOMINEES.  INTERESTS OF BENEFICIAL OWNERS IN THE GLOBAL NOTES MAY BE TRANSFERRED
OR EXCHANGED FOR PHYSICAL NOTES IN ACCORDANCE WITH THE RULES AND PROCEDURES OF
THE DEPOSITORY AND THE PROVISIONS OF SECTION 2.16.  IN ADDITION, PHYSICAL NOTES
SHALL BE TRANSFERRED TO ALL BENEFICIAL OWNERS IN EXCHANGE FOR THEIR BENEFICIAL
INTERESTS IN GLOBAL NOTES IF (I) THE DEPOSITORY NOTIFIES THE ISSUER THAT IT IS
UNWILLING OR UNABLE TO ACT AS DEPOSITORY FOR ANY GLOBAL NOTE, THE ISSUER SO
NOTIFIES THE TRUSTEE IN WRITING AND A SUCCESSOR DEPOSITORY IS NOT APPOINTED BY
THE ISSUER WITHIN 90 DAYS OF SUCH NOTICE OR (II) A DEFAULT OR EVENT OF DEFAULT
HAS OCCURRED AND IS CONTINUING AND THE REGISTRAR HAS RECEIVED A WRITTEN REQUEST
FROM ANY OWNER OF A BENEFICIAL INTEREST IN A GLOBAL NOTE TO ISSUE PHYSICAL
NOTES.  UPON ANY ISSUANCE OF A PHYSICAL NOTE IN ACCORDANCE WITH THIS
SECTION 2.15(B) THE TRUSTEE IS REQUIRED TO REGISTER SUCH PHYSICAL NOTE IN THE
NAME OF, AND CAUSE THE SAME TO BE DELIVERED TO, SUCH PERSON OR PERSONS (OR THE
NOMINEE OF ANY THEREOF).  ALL SUCH PHYSICAL NOTES SHALL BEAR THE APPLICABLE
LEGENDS, IF ANY.


 


(C)           IN CONNECTION WITH ANY TRANSFER OR EXCHANGE OF A PORTION OF THE
BENEFICIAL INTEREST IN A GLOBAL NOTE TO BENEFICIAL OWNERS PURSUANT TO
PARAGRAPH (B) OF THIS SECTION 2.15, THE REGISTRAR SHALL (IF ONE OR MORE PHYSICAL
NOTES ARE TO BE ISSUED) REFLECT ON ITS BOOKS AND RECORDS THE DATE AND A DECREASE
IN THE PRINCIPAL AMOUNT OF SUCH GLOBAL NOTE IN AN AMOUNT EQUAL TO THE PRINCIPAL
AMOUNT OF THE BENEFICIAL INTEREST IN THE GLOBAL NOTE TO BE TRANSFERRED, AND THE
ISSUER SHALL EXECUTE, AND THE TRUSTEE SHALL AUTHENTICATE AND DELIVER, ONE OR
MORE PHYSICAL NOTES OF AUTHORIZED DENOMINATIONS IN AN AGGREGATE PRINCIPAL AMOUNT
EQUAL TO THE PRINCIPAL AMOUNT OF THE BENEFICIAL INTEREST IN THE GLOBAL NOTE SO
TRANSFERRED.


 


(D)           IN CONNECTION WITH THE TRANSFER OF A GLOBAL NOTE AS AN ENTIRETY TO
BENEFICIAL OWNERS PURSUANT TO PARAGRAPH (B) OF THIS SECTION 2.15, SUCH GLOBAL
NOTE SHALL BE DEEMED TO BE SURRENDERED TO THE TRUSTEE FOR CANCELLATION, AND (I)
THE ISSUER SHALL EXECUTE, (II) THE SUBSIDIARY GUARANTORS SHALL EXECUTE NOTATIONS
OF SUBSIDIARY GUARANTEES ON AND (III) THE TRUSTEE SHALL UPON WRITTEN
INSTRUCTIONS FROM THE ISSUER AUTHENTICATE AND DELIVER, TO EACH BENEFICIAL OWNER
IDENTIFIED BY THE DEPOSITORY IN EXCHANGE FOR ITS BENEFICIAL INTEREST IN SUCH
GLOBAL NOTE, AN EQUAL AGGREGATE PRINCIPAL AMOUNT OF PHYSICAL NOTES OF AUTHORIZED
DENOMINATIONS.


 


(E)           ANY PHYSICAL NOTE CONSTITUTING A RESTRICTED SECURITY DELIVERED IN
EXCHANGE FOR AN INTEREST IN A GLOBAL NOTE PURSUANT TO PARAGRAPH (B) OR (C) OF
THIS SECTION 2.15 SHALL, EXCEPT AS OTHERWISE PROVIDED BY SECTION 2.16, BEAR THE
PRIVATE PLACEMENT LEGEND.


 


(F)            THE HOLDER OF ANY GLOBAL NOTE MAY GRANT PROXIES AND OTHERWISE
AUTHORIZE ANY PERSON, INCLUDING PARTICIPANTS AND PERSONS THAT MAY HOLD INTERESTS
THROUGH PARTICIPANTS, TO TAKE ANY ACTION WHICH A HOLDER IS ENTITLED TO TAKE
UNDER THIS INDENTURE OR THE NOTES.


 


31

--------------------------------------------------------------------------------



 


SECTION 2.16.                                              SPECIAL TRANSFER AND
EXCHANGE PROVISIONS.


 


(A)           TRANSFERS TO NON-QIB INSTITUTIONAL ACCREDITED INVESTORS.  THE
FOLLOWING PROVISIONS SHALL APPLY WITH RESPECT TO THE REGISTRATION OF ANY
PROPOSED TRANSFER OF A RESTRICTED SECURITY TO ANY INSTITUTIONAL ACCREDITED
INVESTOR WHICH IS NOT A QIB:


 

(I)            THE REGISTRAR SHALL REGISTER THE TRANSFER OF ANY RESTRICTED
SECURITY, WHETHER OR NOT SUCH NOTE BEARS THE PRIVATE PLACEMENT LEGEND, IF (X)
THE REQUESTED TRANSFER IS AFTER THE SECOND ANNIVERSARY OF THE ISSUE DATE;
PROVIDED, HOWEVER, THAT NEITHER THE ISSUER NOR ANY AFFILIATE OF THE ISSUER HAS
HELD ANY BENEFICIAL INTEREST IN SUCH NOTE, OR PORTION THEREOF, AT ANY TIME ON OR
PRIOR TO THE SECOND ANNIVERSARY OF THE CLOSING DATE OR (Y) THE PROPOSED
TRANSFEREE HAS DELIVERED TO THE REGISTRAR A CERTIFICATE SUBSTANTIALLY IN THE
FORM OF EXHIBIT C HERETO AND ANY LEGAL OPINIONS AND CERTIFICATIONS AS MAY BE
REASONABLY REQUESTED BY THE TRUSTEE AND THE ISSUER;

 

(II)           IF THE PROPOSED TRANSFEREE IS A PARTICIPANT AND THE NOTES TO BE
TRANSFERRED CONSIST OF PHYSICAL NOTES WHICH AFTER TRANSFER ARE TO BE EVIDENCED
BY AN INTEREST IN THE IAI GLOBAL NOTE, UPON RECEIPT BY THE REGISTRAR OF THE
PHYSICAL NOTE AND (X) WRITTEN INSTRUCTIONS GIVEN IN ACCORDANCE WITH THE
DEPOSITORY’S AND THE REGISTRAR’S PROCEDURES AND (Y) THE CERTIFICATE, IF
REQUIRED, REFERRED TO IN CLAUSE (Y) OF PARAGRAPH (I) ABOVE (AND ANY LEGAL
OPINION OR OTHER CERTIFICATIONS), THE REGISTRAR SHALL REGISTER THE TRANSFER AND
REFLECT ON ITS BOOKS AND RECORDS THE DATE AND AN INCREASE IN THE PRINCIPAL
AMOUNT OF THE IAI GLOBAL NOTE IN AN AMOUNT EQUAL TO THE PRINCIPAL AMOUNT OF
PHYSICAL NOTES TO BE TRANSFERRED, AND THE REGISTRAR SHALL CANCEL THE PHYSICAL
NOTES SO TRANSFERRED; AND

 

(III)          IF THE PROPOSED TRANSFEROR IS A PARTICIPANT SEEKING TO TRANSFER
AN INTEREST IN A GLOBAL NOTE, UPON RECEIPT BY THE REGISTRAR OF (X) WRITTEN
INSTRUCTIONS GIVEN IN ACCORDANCE WITH THE DEPOSITORY’S AND THE REGISTRAR’S
PROCEDURES AND (Y) THE CERTIFICATE, IF REQUIRED, REFERRED TO IN CLAUSE (Y) OF
PARAGRAPH (I) ABOVE, THE REGISTRAR SHALL REGISTER THE TRANSFER AND REFLECT ON
ITS BOOKS AND RECORDS THE DATE AND (A) A DECREASE IN THE PRINCIPAL AMOUNT OF THE
GLOBAL NOTE FROM WHICH SUCH INTERESTS ARE TO BE TRANSFERRED IN AN AMOUNT EQUAL
TO THE PRINCIPAL AMOUNT OF THE NOTES TO BE TRANSFERRED AND (B) AN INCREASE IN
THE PRINCIPAL AMOUNT OF THE IAI GLOBAL NOTE IN AN AMOUNT EQUAL TO THE PRINCIPAL
AMOUNT OF THE NOTES TO BE TRANSFERRED.

 


(B)           TRANSFERS TO QIBS.  THE FOLLOWING PROVISIONS SHALL APPLY WITH
RESPECT TO THE REGISTRATION OF ANY PROPOSED TRANSFER OF A RESTRICTED SECURITY TO
A QIB:


 

(I)            THE REGISTRAR SHALL REGISTER THE TRANSFER OF ANY RESTRICTED
SECURITY, WHETHER OR NOT SUCH NOTE BEARS THE PRIVATE PLACEMENT LEGEND, IF
(X) THE REQUESTED TRANSFER IS AFTER THE SECOND ANNIVERSARY OF THE CLOSING DATE;
PROVIDED, HOWEVER, THAT NEITHER THE ISSUER NOR ANY AFFILIATE OF THE ISSUER HAS
HELD ANY BENEFICIAL INTEREST IN SUCH NOTE, OR PORTION THEREOF, AT ANY TIME ON OR
PRIOR TO THE SECOND ANNIVERSARY OF THE CLOSING DATE OR (Y) SUCH TRANSFER IS
BEING MADE BY A PROPOSED TRANSFEROR WHO HAS CHECKED THE BOX PROVIDED FOR ON THE
APPLICABLE GLOBAL NOTE STATING, OR HAS OTHERWISE ADVISED THE ISSUER AND THE
REGISTRAR IN WRITING, THAT THE SALE HAS BEEN MADE IN COMPLIANCE WITH THE
PROVISIONS OF RULE 144A TO A TRANSFEREE WHO HAS SIGNED THE CERTIFICATION
PROVIDED FOR ON THE APPLICABLE GLOBAL NOTE

 

32

--------------------------------------------------------------------------------


 

STATING, OR HAS OTHERWISE ADVISED THE ISSUER AND THE REGISTRAR IN WRITING, THAT
IT IS PURCHASING THE NOTE FOR ITS OWN ACCOUNT OR AN ACCOUNT WITH RESPECT TO
WHICH IT EXERCISES SOLE INVESTMENT DISCRETION AND THAT IT AND ANY SUCH ACCOUNT
IS A QIB WITHIN THE MEANING OF RULE 144A, AND IS AWARE THAT THE SALE TO IT IS
BEING MADE IN RELIANCE ON RULE 144A AND ACKNOWLEDGES THAT IT HAS RECEIVED SUCH
INFORMATION REGARDING THE ISSUER AS IT HAS REQUESTED PURSUANT TO RULE 144A OR
HAS DETERMINED NOT TO REQUEST SUCH INFORMATION AND THAT IT IS AWARE THAT THE
TRANSFEROR IS RELYING UPON ITS FOREGOING REPRESENTATIONS IN ORDER TO CLAIM THE
EXEMPTION FROM REGISTRATION PROVIDED BY RULE 144A;

 

(II)           IF THE PROPOSED TRANSFEREE IS A PARTICIPANT AND THE NOTES TO BE
TRANSFERRED CONSIST OF PHYSICAL NOTES WHICH AFTER TRANSFER ARE TO BE EVIDENCED
BY AN INTEREST IN THE 144A GLOBAL NOTE, UPON RECEIPT BY THE REGISTRAR OF THE
PHYSICAL NOTE AND WRITTEN INSTRUCTIONS GIVEN IN ACCORDANCE WITH THE DEPOSITORY’S
AND THE REGISTRAR’S PROCEDURES, THE REGISTRAR SHALL REGISTER THE TRANSFER AND
REFLECT ON ITS BOOK AND RECORDS THE DATE AND AN INCREASE IN THE PRINCIPAL AMOUNT
OF THE 144A GLOBAL NOTE IN AN AMOUNT EQUAL TO THE PRINCIPAL AMOUNT OF PHYSICAL
NOTES TO BE TRANSFERRED, AND THE REGISTRAR SHALL CANCEL THE PHYSICAL NOTES SO
TRANSFERRED; AND

 

(III)          IF THE PROPOSED TRANSFEROR IS A PARTICIPANT SEEKING TO TRANSFER
AN INTEREST IN THE IAI GLOBAL NOTE OR THE REGULATION S GLOBAL NOTE, UPON RECEIPT
BY THE REGISTRAR OF WRITTEN INSTRUCTIONS GIVEN IN ACCORDANCE WITH THE
DEPOSITORY’S AND THE REGISTRAR’S PROCEDURES, THE REGISTRAR SHALL REGISTER THE
TRANSFER AND REFLECT ON ITS BOOKS AND RECORDS THE DATE AND (A) A DECREASE IN THE
PRINCIPAL AMOUNT OF THE IAI GLOBAL NOTE OR THE REGULATION S GLOBAL NOTE, AS THE
CASE MAY BE, IN AN AMOUNT EQUAL TO THE PRINCIPAL AMOUNT OF THE NOTES TO BE
TRANSFERRED AND (B) AN INCREASE IN THE PRINCIPAL AMOUNT OF THE 144A GLOBAL NOTE
IN AN AMOUNT EQUAL TO THE PRINCIPAL AMOUNT OF THE NOTES TO BE TRANSFERRED.

 


(C)           TRANSFERS TO NON-U.S. PERSONS.  THE FOLLOWING PROVISIONS SHALL
APPLY WITH RESPECT TO ANY TRANSFER OF A RESTRICTED SECURITY TO A NON-U.S. PERSON
UNDER REGULATION S:


 

(I)            THE REGISTRAR SHALL REGISTER ANY PROPOSED TRANSFER OF A
RESTRICTED SECURITY TO A NON-U.S. PERSON UPON RECEIPT OF A CERTIFICATE
SUBSTANTIALLY IN THE FORM OF EXHIBIT D FROM THE PROPOSED TRANSFEROR AND SUCH
CERTIFICATIONS, LEGAL OPINIONS AND OTHER INFORMATION AS THE TRUSTEE OR THE
ISSUER MAY REASONABLY REQUEST; AND

 

(II)           (A) IF THE PROPOSED TRANSFEROR IS A PARTICIPANT HOLDING A
BENEFICIAL INTEREST IN THE RULE 144A GLOBAL NOTE OR THE IAI GLOBAL NOTE OR THE
NOTE TO BE TRANSFERRED CONSISTS OF PHYSICAL NOTES, UPON RECEIPT BY THE REGISTRAR
OF (X) THE DOCUMENTS REQUIRED BY PARAGRAPH (I) AND (Y) INSTRUCTIONS IN
ACCORDANCE WITH THE DEPOSITORY’S AND THE REGISTRAR’S PROCEDURES, THE REGISTRAR
SHALL REFLECT ON ITS BOOKS AND RECORDS THE DATE AND A DECREASE IN THE PRINCIPAL
AMOUNT OF THE RULE 144A GLOBAL NOTE OR THE IAI GLOBAL NOTE, AS THE CASE MAY BE,
IN AN AMOUNT EQUAL TO THE PRINCIPAL AMOUNT OF THE BENEFICIAL INTEREST IN THE
RULE 144A GLOBAL NOTE OR THE IAI GLOBAL NOTE, AS THE CASE MAY BE, TO BE
TRANSFERRED OR CANCEL THE PHYSICAL NOTES TO BE TRANSFERRED, AND (B) IF THE
PROPOSED TRANSFEREE IS A PARTICIPANT, UPON RECEIPT BY THE REGISTRAR OF
INSTRUCTIONS GIVEN IN ACCORDANCE WITH THE DEPOSITORY’S AND THE REGISTRAR’S
PROCEDURES, THE REGISTRAR SHALL REFLECT ON ITS BOOKS AND RECORDS THE DATE AND AN
INCREASE IN THE PRINCIPAL AMOUNT OF THE REGULATION S GLOBAL NOTE IN AN

 

33

--------------------------------------------------------------------------------


 

AMOUNT EQUAL TO THE PRINCIPAL AMOUNT OF THE RULE 144A GLOBAL NOTE, THE IAI
GLOBAL NOTE OR THE PHYSICAL NOTES, AS THE CASE MAY BE, TO BE TRANSFERRED.

 


(D)           EXCHANGE OFFER.  UPON THE OCCURRENCE OF THE EXCHANGE OFFER IN
ACCORDANCE WITH THE REGISTRATION RIGHTS AGREEMENT, THE ISSUER SHALL ISSUE AND,
UPON RECEIPT OF AN AUTHENTICATION ORDER IN ACCORDANCE WITH SECTION 2.02, THE
TRUSTEE SHALL AUTHENTICATE ONE OR MORE GLOBAL NOTES AND/OR PHYSICAL NOTES NOT
BEARING THE PRIVATE PLACEMENT LEGEND IN AN AGGREGATE PRINCIPAL AMOUNT EQUAL TO
THE PRINCIPAL AMOUNT OF THE BENEFICIAL INTERESTS IN THE INITIAL GLOBAL NOTES OR
PHYSICAL NOTES, AS THE CASE MAY BE, TENDERED FOR ACCEPTANCE IN ACCORDANCE WITH
THE EXCHANGE OFFER AND ACCEPTED FOR EXCHANGE IN THE EXCHANGE OFFER.


 


(E)           RESTRICTIONS ON TRANSFER AND EXCHANGE OF GLOBAL NOTES. 
NOTWITHSTANDING ANY OTHER PROVISIONS OF THIS INDENTURE, A GLOBAL NOTE MAY NOT BE
TRANSFERRED AS A WHOLE EXCEPT BY THE DEPOSITORY TO A NOMINEE OF THE DEPOSITORY
OR BY A NOMINEE OF THE DEPOSITORY TO THE DEPOSITORY OR ANOTHER NOMINEE OF THE
DEPOSITORY OR BY THE DEPOSITORY OR ANY SUCH NOMINEE TO A SUCCESSOR DEPOSITORY OR
A NOMINEE OF SUCH SUCCESSOR DEPOSITORY.


 


(F)            PRIVATE PLACEMENT LEGEND.  UPON THE TRANSFER, EXCHANGE OR
REPLACEMENT OF NOTES NOT BEARING THE PRIVATE PLACEMENT LEGEND UNLESS OTHERWISE
REQUIRED BY APPLICABLE LAW, THE REGISTRAR SHALL DELIVER NOTES THAT DO NOT BEAR
THE PRIVATE PLACEMENT LEGEND.  UPON THE TRANSFER, EXCHANGE OR REPLACEMENT OF
NOTES BEARING THE PRIVATE PLACEMENT LEGEND, THE REGISTRAR SHALL DELIVER ONLY
NOTES THAT BEAR THE PRIVATE PLACEMENT LEGEND UNLESS (I) THERE IS DELIVERED TO
THE TRUSTEE AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE ISSUER AND THE
TRUSTEE TO THE EFFECT THAT NEITHER SUCH LEGEND NOR THE RELATED RESTRICTIONS ON
TRANSFER ARE REQUIRED IN ORDER TO MAINTAIN COMPLIANCE WITH THE PROVISIONS OF THE
SECURITIES ACT OR (II) SUCH NOTE HAS BEEN OFFERED AND SOLD (INCLUDING PURSUANT
TO THE EXCHANGE OFFER) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT.


 


(G)           GENERAL.  BY ITS ACCEPTANCE OF ANY NOTE BEARING THE PRIVATE
PLACEMENT LEGEND, EACH HOLDER OF SUCH A NOTE ACKNOWLEDGES THE RESTRICTIONS ON
TRANSFER OF SUCH NOTE SET FORTH IN THIS INDENTURE AND IN THE PRIVATE PLACEMENT
LEGEND AND AGREES THAT IT WILL TRANSFER SUCH NOTE ONLY AS PROVIDED IN THIS
INDENTURE.


 

The Registrar shall retain copies of all letters, notices and other written
communications received pursuant to Section 2.15 or Section 2.16.  The Issuer
shall have the right to inspect and make copies of all such letters, notices or
other written communications at any reasonable time upon the giving of
reasonable written notice to the Registrar.

 

The Trustee shall have no obligation or duty to monitor, determine or inquire as
to compliance with any restrictions on transfer imposed under this Indenture or
under applicable law with respect to any transfer of any interest in any Note
(including any transfers between or among Depository Participants or beneficial
owners of interests in any Global Note) other than to require delivery of such
certificates and other documentation or evidence as are expressly required by,
and to do so if and when expressly required by the terms of, this Indenture, and
to examine the same to determine substantial compliance as to form with the
express requirements hereof.

 

34

--------------------------------------------------------------------------------


 

The Trustee shall have no responsibility for the actions or omissions of the
Depository, or the accuracy of the books and records of the Depository.

 


(H)           CANCELLATION AND/OR ADJUSTMENT OF GLOBAL NOTE.  AT SUCH TIME AS
ALL BENEFICIAL INTERESTS IN A PARTICULAR GLOBAL NOTE HAVE BEEN EXCHANGED FOR
PHYSICAL NOTES OR A PARTICULAR GLOBAL NOTE HAS BEEN REDEEMED, REPURCHASED OR
CANCELED IN WHOLE AND NOT IN PART, EACH SUCH GLOBAL NOTE SHALL BE RETURNED TO OR
RETAINED AND CANCELED BY THE TRUSTEE IN ACCORDANCE WITH SECTION 2.11 HEREOF.  AT
ANY TIME PRIOR TO SUCH CANCELLATION, IF ANY BENEFICIAL INTEREST IN A GLOBAL NOTE
IS EXCHANGED FOR OR TRANSFERRED TO A PERSON WHO WILL TAKE DELIVERY THEREOF IN
THE FORM OF A BENEFICIAL INTEREST IN ANOTHER GLOBAL NOTE OR FOR PHYSICAL NOTES,
THE PRINCIPAL AMOUNT OF NOTES REPRESENTED BY SUCH GLOBAL NOTE SHALL BE REDUCED
ACCORDINGLY AND AN ENDORSEMENT SHALL BE MADE ON SUCH GLOBAL NOTE BY THE TRUSTEE
OR BY THE DEPOSITARY AT THE DIRECTION OF THE TRUSTEE TO REFLECT SUCH REDUCTION;
AND IF THE BENEFICIAL INTEREST IS BEING EXCHANGED FOR OR TRANSFERRED TO A PERSON
WHO WILL TAKE DELIVERY THEREOF IN THE FORM OF A BENEFICIAL INTEREST IN ANOTHER
GLOBAL NOTE, SUCH OTHER GLOBAL NOTE SHALL BE INCREASED ACCORDINGLY AND AN
ENDORSEMENT SHALL BE MADE ON SUCH GLOBAL NOTE BY THE TRUSTEE OR BY THE
DEPOSITARY AT THE DIRECTION OF THE TRUSTEE TO REFLECT SUCH INCREASE.


 


ARTICLE THREE


 


REDEMPTION


 


SECTION 3.01.                                              NOTICES TO TRUSTEE.


 

If the Issuer elects to redeem Notes pursuant to Section 5 or Section 6 of the
Notes, it shall notify the Trustee in writing of the Redemption Date, the
Redemption Price and the principal amount of Notes to be redeemed.  The Issuer
shall give notice of redemption to the Trustee at least 45 days but not more
than 60 days before the Redemption Date (unless a shorter notice shall be agreed
to by the Trustee in writing), together with such documentation and records as
shall enable the Trustee to select the Notes to be redeemed.

 


SECTION 3.02.                                              SELECTION OF NOTES TO
BE REDEEMED.


 

If less than all of the Notes are to be redeemed at any time pursuant to
Section 5 or 6 of the Notes, the Trustee will select Notes for redemption as
follows:

 

(x)                                   if the Notes are listed on a national
securities exchange, in compliance with the requirements of the principal
national securities exchange on which the Notes are listed; or

 

(y)                                 if the Notes are not so listed, on a pro
rata basis, by lot or by such method as the Trustee shall deem fair and
appropriate;

 

provided, however, that, in the case of such redemption pursuant to Section 6 of
the Notes, the Trustee will select the Notes on a pro rata basis or on as nearly
a pro rata basis as practicable (subject to the procedures of the Depository)
unless that method is otherwise prohibited.

 

35

--------------------------------------------------------------------------------


 

No Notes of $1,000 or less shall be redeemed in part.

 


SECTION 3.03.                                              NOTICE OF REDEMPTION.


 

At least 30 days but not more than 60 days before a Redemption Date, the Issuer
shall mail a notice of redemption by first class mail, postage prepaid, to each
Holder whose Notes are to be redeemed at its registered address (except that a
notice issued in connection with a redemption referred to in Section 8.01 may be
more than 60 days before such Redemption Date).  At the Issuer’s request, the
Trustee shall forward the notice of redemption in the Issuer’s name and at the
Issuer’s expense.  Each notice for redemption shall identify the Notes
(including the CUSIP or ISIN number) to be redeemed and shall state:

 

(1)           THE REDEMPTION DATE;

 

(2)           THE REDEMPTION PRICE AND THE AMOUNT OF ACCRUED INTEREST, IF ANY,
TO BE PAID;

 

(3)           THE NAME AND ADDRESS OF THE PAYING AGENT;

 

(4)           THAT NOTES CALLED FOR REDEMPTION MUST BE SURRENDERED TO THE PAYING
AGENT TO COLLECT THE REDEMPTION PRICE PLUS ACCRUED INTEREST, IF ANY;

 

(5)           THAT, UNLESS THE ISSUER DEFAULTS IN MAKING THE REDEMPTION PAYMENT,
INTEREST ON NOTES CALLED FOR REDEMPTION CEASES TO ACCRUE ON AND AFTER THE
REDEMPTION DATE, AND THE ONLY REMAINING RIGHT OF THE HOLDERS OF SUCH NOTES IS TO
RECEIVE PAYMENT OF THE REDEMPTION PRICE UPON SURRENDER TO THE PAYING AGENT OF
THE NOTES REDEEMED;

 

(6)           IF ANY NOTE IS BEING REDEEMED IN PART, THE PORTION OF THE
PRINCIPAL AMOUNT OF SUCH NOTE TO BE REDEEMED AND THAT, AFTER THE REDEMPTION
DATE, AND UPON SURRENDER AND CANCELLATION OF SUCH NOTE, A NEW NOTE OR NOTES IN
AGGREGATE PRINCIPAL AMOUNT EQUAL TO THE UNREDEEMED PORTION THEREOF WILL BE
ISSUED;

 

(7)           IF FEWER THAN ALL THE NOTES ARE TO BE REDEEMED, THE IDENTIFICATION
OF THE PARTICULAR NOTES (OR PORTION THEREOF) TO BE REDEEMED, AS WELL AS THE
AGGREGATE PRINCIPAL AMOUNT OF NOTES TO BE REDEEMED AND THE AGGREGATE PRINCIPAL
AMOUNT OF NOTES TO BE OUTSTANDING AFTER SUCH PARTIAL REDEMPTION; AND

 

(8)           THE SECTION OF THE NOTES OR THE INDENTURE, AS APPLICABLE, PURSUANT
TO WHICH THE NOTES ARE TO BE REDEEMED.

 

The notice, if mailed in a manner herein provided, shall be conclusively
presumed to have been given, whether or not the Holder receives such notice.  In
any case, failure to give such notice by mail or any defect in the notice to the
Holder of any Note designated for redemption in whole or in part shall not
affect the validity of the proceedings for the redemption of any other Note. 
Notices of redemption may not be conditional.

 

36

--------------------------------------------------------------------------------


 


SECTION 3.04.                                              EFFECT OF NOTICE OF
REDEMPTION.


 

Once notice of redemption is mailed in accordance with Section 3.03, Notes
called for redemption become due and payable on the Redemption Date and at the
Redemption Price plus accrued interest, if any.  Upon surrender to the Trustee
or Paying Agent, such Notes called for redemption shall be paid at the
Redemption Price (which shall include accrued interest thereon to, but not
including, the Redemption Date), but installments of interest, the maturity of
which is on or prior to the Redemption Date, shall be payable to Holders of
record at the close of business on the relevant Record Dates.  On and after the
Redemption Date interest shall cease to accrue on Notes or portions thereof
called for redemption unless the Issuer shall have not complied with its
obligations pursuant to Section 3.05.

 


SECTION 3.05.                                              DEPOSIT OF REDEMPTION
PRICE.


 

On or before 10:00 a.m. New York time on the Redemption Date, the Issuer shall
deposit with the Paying Agent U.S. Legal Tender sufficient to pay the Redemption
Price plus accrued and unpaid interest, if any, of all Notes to be redeemed on
that date.

 

If the Issuer complies with the preceding paragraph, then, unless the Issuer
defaults in the payment of such Redemption Price plus accrued interest, if any,
interest on the Notes to be redeemed will cease to accrue on and after the
applicable Redemption Date, whether or not such Notes are presented for payment.

 


SECTION 3.06.                                              NOTES REDEEMED IN
PART.


 

If any Note is to be redeemed in part only, the notice of redemption that
relates to such Note shall state the portion of the principal amount thereof to
be redeemed.  A new Note or Notes in principal amount equal to the unredeemed
portion of the original Note or Notes shall be issued in the name of the Holder
thereof upon surrender and cancellation of the original Note or Notes.

 


ARTICLE FOUR


 


COVENANTS


 


SECTION 4.01.                                              PAYMENT OF NOTES.


 

The Issuer shall pay the principal of, premium, if any, and interest on the
Notes in the manner provided in the Notes, the Registration Rights Agreement and
this Indenture.  An installment of principal of, or interest on, the Notes shall
be considered paid on the date it is due if the Trustee or Paying Agent (other
than the Issuer or an Affiliate thereof) holds on that date U.S. Legal Tender
designated for and sufficient to pay the installment.  Interest on the Notes
will be computed on the basis of a 360-day year comprised of twelve 30-day
months.

 

The Issuer shall pay interest on overdue principal (including post petition
interest in a proceeding under any Bankruptcy Law), and overdue interest, to the
extent lawful, at the same rate per annum borne by the Notes.

 

37

--------------------------------------------------------------------------------


 


SECTION 4.02.                                              MAINTENANCE OF OFFICE
OR AGENCY.


 

The Issuer shall maintain in the Borough of Manhattan, The City of New York, the
office or agency required under Section 2.03 (which may be an office of the
Trustee or an affiliate of the Trustee or Registrar).  The Issuer shall give
prompt written notice to the Trustee of the location, and any change in the
location, of such office or agency.  If at any time the Issuer shall fail to
maintain any such required office or agency or shall fail to furnish the Trustee
with the address thereof, such presentations, surrenders, notices and demands
may be made or served at the address of the Trustee set forth in Section 11.02.

 

The Issuer may also from time to time designate one or more other offices or
agencies where the Notes may be presented or surrendered for any or all such
purposes and may from time to time rescind such designations.  The Issuer will
give prompt written notice to the Trustee of any such designation or rescission
and of any change in the location of any such other office or agency.

 

The Issuer hereby initially designates U.S. Bank National Association, located
at 1360 Peachtree Street, N.E., Suite 1105, Atlanta, Georgia 30309, Attention:
Corporate Trust Department, as such office of the Issuer in accordance with
Section 2.03.

 


SECTION 4.03.                                              CORPORATE EXISTENCE.


 

Except as otherwise permitted by Article Five, the Issuer shall do or cause to
be done all things necessary to preserve and keep in full force and effect its
corporate existence and the corporate, partnership or other existence of each of
its Restricted Subsidiaries in accordance with the respective organizational
documents of each such Restricted Subsidiary and the material rights (charter
and statutory) and material franchises of the Issuer and each of its Restricted
Subsidiaries; provided, however, that the Issuer shall not be required to
preserve any such right, franchise or corporate existence with respect to itself
or any Restricted Subsidiary if the Board of Directors shall determine that the
preservation thereof is no longer desirable in the conduct of the business of
the Issuer and its Restricted Subsidiaries, taken as a whole, and that the loss
thereof is not adverse in any material respect to the Holders of the Notes.

 


SECTION 4.04.                                              PAYMENT OF TAXES.


 

The Issuer and the Subsidiary Guarantors shall, and shall cause each of the
Restricted Subsidiaries to, pay or discharge or cause to be paid or discharged,
before the same shall become delinquent, (a) all material taxes, assessments and
governmental charges levied or imposed upon it or any of the Restricted
Subsidiaries or upon the income, profits or property of it or any of the
Restricted Subsidiaries and (b) all lawful claims for labor, materials and
supplies which, in each case, if unpaid, might by law become a material
liability or Lien upon the property of it or any of the Restricted Subsidiaries;
provided, however, that the Issuer and the Subsidiary Guarantors shall not be
required to pay or discharge or cause to be paid or discharged any such tax,
assessment, charge or claim whose amount the applicability or validity is being
contested in good faith by appropriate actions and for which appropriate
provision has been made.

 

38

--------------------------------------------------------------------------------


 


SECTION 4.05.                                              COMPLIANCE
CERTIFICATE; NOTICE OF DEFAULT.


 


(A)           THE ISSUER SHALL DELIVER TO THE TRUSTEE, WITHIN 120 DAYS AFTER THE
CLOSE OF EACH FISCAL YEAR, AN OFFICERS’ CERTIFICATE STATING THAT A REVIEW OF THE
ACTIVITIES OF THE ISSUER AND ITS SUBSIDIARIES HAS BEEN MADE UNDER THE
SUPERVISION OF THE SIGNING OFFICERS WITH A VIEW TO DETERMINING WHETHER THE
ISSUER AND THE SUBSIDIARY GUARANTORS HAVE KEPT, OBSERVED, PERFORMED AND
FULFILLED THEIR OBLIGATIONS UNDER THIS INDENTURE AND FURTHER STATING, AS TO EACH
SUCH OFFICER SIGNING SUCH CERTIFICATE, THAT TO THE BEST OF SUCH OFFICER’S
KNOWLEDGE, THE ISSUER AND THE SUBSIDIARY GUARANTORS DURING SUCH PRECEDING FISCAL
YEAR HAS KEPT, OBSERVED, PERFORMED AND FULFILLED EACH AND EVERY SUCH COVENANT
AND NO DEFAULT OCCURRED DURING SUCH YEAR AND AT THE DATE OF SUCH CERTIFICATE
THERE IS NO DEFAULT THAT HAS OCCURRED AND IS CONTINUING OR, IF SUCH SIGNERS DO
KNOW OF SUCH DEFAULT, THE CERTIFICATE SHALL SPECIFY SUCH DEFAULT AND WHAT
ACTION, IF ANY, THE ISSUER IS TAKING OR PROPOSES TO TAKE WITH RESPECT THERETO. 
THE OFFICERS’ CERTIFICATE SHALL ALSO NOTIFY THE TRUSTEE SHOULD THE ISSUER ELECT
TO CHANGE THE MANNER IN WHICH IT FIXES THE FISCAL YEAR END.


 


(B)           THE ISSUER SHALL DELIVER TO THE TRUSTEE PROMPTLY AND IN ANY EVENT
WITHIN FIVE DAYS AFTER THE ISSUER BECOMES AWARE OF THE OCCURRENCE OF ANY DEFAULT
AN OFFICERS’ CERTIFICATE SPECIFYING THE DEFAULT AND WHAT ACTION, IF ANY, THE
ISSUER IS TAKING OR PROPOSES TO TAKE WITH RESPECT THERETO.


 


SECTION 4.06.                                              WAIVER OF STAY,
EXTENSION OR USURY LAWS.


 

The Issuer and each Subsidiary Guarantor covenants (to the extent permitted by
applicable law) that it will not at any time insist upon, plead, or in any
manner whatsoever claim or take the benefit or advantage of, any stay or
extension law or any usury law or other law that would prohibit or forgive such
Issuer or such Subsidiary Guarantor from paying all or any portion of the
principal of and/or interest on the Notes or the Subsidiary Guarantee of any
such Subsidiary Guarantor as contemplated herein, wherever enacted, now or at
any time hereafter in force, or which may affect the covenants or the
performance of this Indenture, and (to the extent permitted by applicable law)
each hereby expressly waives all benefit or advantage of any such law, and
covenants that it will not hinder, delay or impede the execution of any power
herein granted to the Trustee, but will suffer and permit the execution of every
such power as though no such law had been enacted.

 


SECTION 4.07.                                              CHANGE OF CONTROL.


 

The Issuer must commence, within 30 days of the occurrence of a Change of
Control, and consummate an Offer to Purchase for all Notes then outstanding, at
a purchase price equal to 101% of the principal amount of the Notes, plus
accrued and unpaid interest, if any, to the Payment Date.

 


SECTION 4.08.                                              LIMITATIONS ON
ADDITIONAL INDEBTEDNESS.


 


(A)           THE ISSUER WILL NOT, AND WILL NOT PERMIT ANY OF ITS RESTRICTED
SUBSIDIARIES TO, INCUR ANY INDEBTEDNESS (INCLUDING ACQUIRED INDEBTEDNESS) IF,
IMMEDIATELY AFTER GIVING EFFECT TO THE INCURRENCE OF SUCH ADDITIONAL
INDEBTEDNESS AND THE RECEIPT AND APPLICATION OF THE PROCEEDS THEREFROM, THE
AGGREGATE PRINCIPAL AMOUNT OF ALL OUTSTANDING INDEBTEDNESS OF THE ISSUER AND ITS


 


39

--------------------------------------------------------------------------------



 


RESTRICTED SUBSIDIARIES ON A CONSOLIDATED BASIS DETERMINED IN CONFORMITY WITH
GAAP IS GREATER THAN 60% OF ADJUSTED TOTAL ASSETS.


 


(B)           THE ISSUER WILL NOT, AND WILL NOT PERMIT ANY OF ITS RESTRICTED
SUBSIDIARIES TO, INCUR ANY SUBSIDIARY DEBT OR ANY SECURED INDEBTEDNESS IF,
IMMEDIATELY AFTER GIVING EFFECT TO THE INCURRENCE OF SUCH ADDITIONAL SUBSIDIARY
DEBT OR SECURED INDEBTEDNESS AND THE RECEIPT AND APPLICATION OF THE PROCEEDS
THEREFROM, THE AGGREGATE PRINCIPAL AMOUNT OF ALL OUTSTANDING SUBSIDIARY DEBT AND
SECURED INDEBTEDNESS OF THE ISSUER AND ITS RESTRICTED SUBSIDIARIES ON A
CONSOLIDATED BASIS DETERMINED IN CONFORMITY WITH GAAP IS GREATER THAN 40% OF
ADJUSTED TOTAL ASSETS.


 


(C)           THE ISSUER WILL NOT, AND WILL NOT PERMIT ANY OF ITS RESTRICTED
SUBSIDIARIES TO, INCUR ANY INDEBTEDNESS (OTHER THAN THE NOTES ISSUED ON THE
CLOSING DATE AND OTHER INDEBTEDNESS EXISTING ON THE CLOSING DATE); PROVIDED,
HOWEVER, THAT THE ISSUER OR ANY OF THE SUBSIDIARY GUARANTORS MAY INCUR
INDEBTEDNESS IF, AFTER GIVING EFFECT TO THE INCURRENCE OF SUCH INDEBTEDNESS AND
THE RECEIPT AND APPLICATION OF THE PROCEEDS THEREFROM, THE INTEREST COVERAGE
RATIO OF THE ISSUER AND ITS RESTRICTED SUBSIDIARIES ON A CONSOLIDATED BASIS
WOULD BE GREATER THAN 2.0 TO 1.


 


(D)           NOTWITHSTANDING PARAGRAPH (A), (B) OR (C) ABOVE, THE ISSUER OR ANY
OF ITS RESTRICTED SUBSIDIARIES (EXCEPT AS SPECIFIED BELOW) MAY INCUR EACH AND
ALL OF THE FOLLOWING:


 

(1)           INDEBTEDNESS OUTSTANDING UNDER THE LINE OF CREDIT AT ANY TIME IN
AN AGGREGATE PRINCIPAL AMOUNT NOT TO EXCEED $200 MILLION;

 

(2)           INDEBTEDNESS OWED TO:

 

(i)                  the Issuer evidenced by an unsubordinated promissory note,

 

(ii)               to any Restricted Subsidiary;

 

provided, however, that any event which results in any such Restricted
Subsidiary ceasing to be a Restricted Subsidiary or any subsequent transfer of
such Indebtedness (other than to the Issuer or any other Restricted Subsidiary)
shall be deemed, in each case, to constitute an Incurrence of such Indebtedness
not permitted by this clause (2);

 

(3)           INDEBTEDNESS ISSUED IN EXCHANGE FOR, OR THE NET PROCEEDS OF WHICH
ARE USED TO REFINANCE OR REFUND, OUTSTANDING INDEBTEDNESS (OTHER THAN
INDEBTEDNESS INCURRED UNDER CLAUSE (1), (2) OR (4) OF THIS PARAGRAPH (D)) AND
ANY REFINANCINGS THEREOF IN AN AMOUNT NOT TO EXCEED THE AMOUNT SO REFINANCED OR
REFUNDED (PLUS PREMIUMS, ACCRUED INTEREST, FEES AND EXPENSES); PROVIDED,
HOWEVER, THAT INDEBTEDNESS THE PROCEEDS OF WHICH ARE USED TO REFINANCE OR REFUND
THE NOTES OR INDEBTEDNESS THAT RANKS EQUALLY WITH OR SUBORDINATE IN RIGHT OF
PAYMENT TO, THE NOTES SHALL ONLY BE PERMITTED UNDER THIS CLAUSE (3) IF:

 

(i)                                     in case the Notes are refinanced in part
or the Indebtedness to be refinanced ranks equally with the Notes, such new
Indebtedness, by its terms or by the terms of any agreement or instrument
pursuant to which such new Indebtedness is outstanding, ranks equally with or is
expressly made subordinate in right of payment to the remaining Notes;

 

40

--------------------------------------------------------------------------------


 

(ii)                                  in case the Indebtedness to be refinanced
is subordinated in right of payment to the Notes, such new Indebtedness, by its
terms or by the terms of any agreement or instrument pursuant to which such new
Indebtedness is issued or remains outstanding, is expressly made subordinate in
right of payment to the Notes at least to the extent that the Indebtedness to be
refinanced is subordinated to the Notes; and

 

(iii)                               such new Indebtedness, determined as of the
date of Incurrence of such new Indebtedness, does not mature prior to the Stated
Maturity of the Indebtedness to be refinanced or refunded, and the Average Life
of such new Indebtedness is at least equal to the remaining Average Life of the
Indebtedness to be refinanced or refunded;

 

provided further, however, that in no event may Indebtedness of the Issuer that
ranks equally with or subordinate in right of payment to the Notes be refinanced
by means of any Indebtedness of any Restricted Subsidiary pursuant to this
clause (3);

 

(4)           INDEBTEDNESS:

 

(i)                                     in respect of performance, surety or
appeal bonds provided in the ordinary course of business,

 

(ii)                                  under Currency Agreements and Interest
Rate Agreements; provided, however, that such agreements (x) are designed solely
to protect the Issuer or any of its Restricted Subsidiaries against fluctuations
in foreign currency exchange rates or interest rates and (y) do not increase the
Indebtedness of the obligor outstanding at any time other than as a result of
fluctuations in foreign currency exchange rates or interest rates or by reason
of fees, indemnities and compensation payable thereunder; and

 

(iii)                               arising from agreements providing for
indemnification, adjustment of purchase price or similar obligations, or from
Guarantees or letters of credit, surety bonds or performance bonds securing any
obligations of the Issuer or any of its Restricted Subsidiaries pursuant to such
agreements, in any case Incurred in connection with the disposition of any
business, assets or Restricted Subsidiary (other than Guarantees of Indebtedness
Incurred by any Person acquiring all or any portion of such business, assets or
Restricted Subsidiary for the purpose of financing such acquisition), in a
principal amount not to exceed the gross proceeds actually received by the
Issuer and its Restricted Subsidiaries on a consolidated basis in connection
with such disposition;

 

(5)           INDEBTEDNESS OF THE ISSUER, TO THE EXTENT THE NET PROCEEDS THEREOF
ARE PROMPTLY:

 

(i)                                     used to purchase Notes tendered in an
Offer to Purchase made as a result of a Change in Control, or

 

41

--------------------------------------------------------------------------------


 

(ii)                                  deposited to defease the Notes as
described in Sections 8.02 and 8.03, or

 

(iii)                               deposited to discharge the obligations under
the Notes and this Indenture as described in Section 8.01;

 

(6)           GUARANTEES OF THE NOTES AND GUARANTEES OF INDEBTEDNESS OF THE
ISSUER BY ANY OF ITS RESTRICTED SUBSIDIARIES PROVIDED THE GUARANTEE OF SUCH
INDEBTEDNESS IS PERMITTED BY AND MADE IN ACCORDANCE WITH SECTION 4.14; OR

 

(7)           ADDITIONAL INDEBTEDNESS OF THE ISSUER AND ITS RESTRICTED
SUBSIDIARIES NOT TO EXCEED $30 MILLION IN AGGREGATE PRINCIPAL AMOUNT AT ANY TIME
OUTSTANDING.

 


(E)           NOTWITHSTANDING ANY OTHER PROVISION OF THIS SECTION 4.08, THE
MAXIMUM AMOUNT OF INDEBTEDNESS THAT THE ISSUER OR ANY OF ITS RESTRICTED
SUBSIDIARIES MAY INCUR PURSUANT TO THIS SECTION 4.08 SHALL NOT BE DEEMED TO BE
EXCEEDED, WITH RESPECT TO ANY OUTSTANDING INDEBTEDNESS, DUE SOLELY TO THE RESULT
OF FLUCTUATIONS IN THE EXCHANGE RATES OF CURRENCIES.


 


(F)            FOR PURPOSES OF DETERMINING ANY PARTICULAR AMOUNT OF INDEBTEDNESS
UNDER THIS SECTION 4.08,


 

(1)           INDEBTEDNESS INCURRED UNDER THE LINE OF CREDIT ON OR PRIOR TO THE
CLOSING DATE SHALL BE TREATED AS INCURRED PURSUANT TO CLAUSE (1) OF
PARAGRAPH (D) OF THIS SECTION 4.08, AND

 

(2)           GUARANTEES, LIENS OR OBLIGATIONS WITH RESPECT TO LETTERS OF CREDIT
SUPPORTING INDEBTEDNESS OTHERWISE INCLUDED IN THE DETERMINATION OF SUCH
PARTICULAR AMOUNT SHALL NOT BE INCLUDED.

 

For purposes of determining compliance with this Section 4.08, in the event that
an item of Indebtedness meets the criteria of more than one of the categories of
permitted Indebtedness described in clauses (1) through (7) of paragraph (d)
above or is entitled to be incurred pursuant to paragraph (c) above, the Issuer
shall, in its sole discretion, classify (and may later reclassify) such item of
Indebtedness and may divide and classify such Indebtedness in more than one of
the types of Indebtedness described, except that Indebtedness incurred under the
Line of Credit on the Issue Date shall be deemed to have been incurred under
clause (1) of paragraph (d) above.

 


SECTION 4.09.                                              LIMITATIONS ON
RESTRICTED PAYMENTS.


 


(A)           THE ISSUER WILL NOT, AND WILL NOT PERMIT ANY OF ITS RESTRICTED
SUBSIDIARIES TO, DIRECTLY OR INDIRECTLY:


 

(1)           DECLARE OR PAY ANY DIVIDEND OR MAKE ANY DISTRIBUTION ON OR WITH
RESPECT TO CAPITAL STOCK OF THE ISSUER HELD BY PERSONS OTHER THAN THE ISSUER OR
ANY OF ITS RESTRICTED SUBSIDIARIES, OTHER THAN DIVIDENDS OR DISTRIBUTIONS
PAYABLE SOLELY IN SHARES OF ITS CAPITAL STOCK (OTHER THAN DISQUALIFIED STOCK) OR
IN OPTIONS, WARRANTS OR OTHER RIGHTS TO ACQUIRE SHARES OF SUCH CAPITAL STOCK;

 

42

--------------------------------------------------------------------------------


 

(2)           PURCHASE, REDEEM, RETIRE OR OTHERWISE ACQUIRE FOR VALUE ANY SHARES
OF CAPITAL STOCK (INCLUDING OPTIONS, WARRANTS OR OTHER RIGHTS TO ACQUIRE SUCH
SHARES OF CAPITAL STOCK) OF THE ISSUER;

 

(3)           MAKE ANY VOLUNTARY OR OPTIONAL PRINCIPAL PAYMENT, OR VOLUNTARY OR
OPTIONAL REDEMPTION, REPURCHASE, DEFEASANCE, OR OTHER ACQUISITION OR RETIREMENT
FOR VALUE, OF INDEBTEDNESS OF THE ISSUER THAT IS SUBORDINATED IN RIGHT OF
PAYMENT TO THE NOTES OR THE SUBSIDIARY GUARANTIES OF THE NOTES; OR

 

(4)           MAKE AN INVESTMENT, OTHER THAN A PERMITTED INVESTMENT, IN ANY
PERSON

 

(such payments or any other actions described in clauses (1) through (4) above
being collectively “Restricted Payments”) if, at the time of, and after giving
effect to, the proposed Restricted Payment:

 

(A)          a Default or Event of Default shall have occurred and be
continuing,

 

(B)           the Issuer could not Incur at least $1.00 of Indebtedness under
paragraphs (a), (b) and (c) of Section 4.08, or

 

(C)           the aggregate amount of all Restricted Payments (the amount, if
other than in cash, to be determined in good faith by the Board of Directors,
whose determination shall be conclusive and evidenced by a Board Resolution)
made after the Closing Date shall exceed the sum of:

 

(i)                                     95% of the aggregate amount of the Funds
From Operations (or, if the amount of Funds From Operations is a loss, minus
100% of the amount of such loss) accrued on a cumulative basis during the period
(taken as one accounting period) beginning on the first day of the fiscal
quarter in which the Closing Date occurs and ending on the last day of the last
fiscal quarter preceding the Transaction Date for which reports have been filed
with the SEC or provided to the Trustee pursuant to the Section 4.15, plus

 

(ii)                                  100% of the aggregate Net Cash Proceeds
received by the Issuer after the Closing Date from the issuance and sale
permitted by this Indenture of its Capital Stock (other than Disqualified Stock)
to a Person who is not a Subsidiary of the Issuer, including from an issuance or
sale permitted by this Indenture of Indebtedness of the Issuer for cash
subsequent to the Closing Date upon the conversion of such Indebtedness into
Capital Stock (other than Disqualified Stock) of the Issuer, or from the
issuance to a Person who is not a Subsidiary of the Issuer of any options,
warrants or other rights to acquire Capital Stock of the Issuer (in each case,
exclusive of any Disqualified Stock or any options, warrants or other rights
that are redeemable at the option of the holder, or are required to be redeemed,
prior to the Stated Maturity of the Notes), plus

 

43

--------------------------------------------------------------------------------


 

(iii)                               an amount equal to the net reduction in
Investments (other than reductions in Permitted Investments) in any Person after
the Closing Date resulting from payments of interest on Indebtedness, dividends,
repayments of loans or advances, or other transfers of assets, in each case to
the Issuer or any of its Restricted Subsidiaries or from the Net Cash Proceeds
from the sale of any such Investment (except, in each case, to the extent any
such payment or proceeds are included in the calculation of Funds From
Operations) or from redesignations of Unrestricted Subsidiaries as Restricted
Subsidiaries (valued in each case as provided in the definition of
“Investments”) not to exceed, in each case, the amount of Investments previously
made by the Issuer and its Restricted Subsidiaries in such Person or
Unrestricted Subsidiary, plus

 

(iv)                              the fair market value of noncash tangible
assets or Capital Stock acquired in exchange for an issuance of Capital Stock
(other than Disqualified Stock or Capital Stock issued in exchange for Capital
Stock of the Issuer pursuant to clauses (3) or (4) of the Section 4.09(c)) of
the Issuer subsequent to the Closing Date, plus

 

(v)                                 $25 million.

 


(B)           NOTWITHSTANDING SECTION 4.09(A), THE ISSUER MAY DECLARE OR PAY ANY
DIVIDEND OR MAKE ANY DISTRIBUTION THAT IS NECESSARY TO MAINTAIN THE ISSUER’S
STATUS AS A REIT UNDER THE CODE IF:


 

(1)           THE AGGREGATE PRINCIPAL AMOUNT OF ALL OUTSTANDING INDEBTEDNESS OF
THE ISSUER AND ITS RESTRICTED SUBSIDIARIES ON A CONSOLIDATED BASIS AT SUCH TIME
IS LESS THAN 60% OF ADJUSTED TOTAL ASSETS; AND

 

(2)           NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING.

 


(C)           THE PROVISIONS OF SECTION 4.09(A) AND 4.09(B) SHALL NOT BE
VIOLATED BY REASON OF:


 

(1)           THE PAYMENT OF ANY DIVIDEND WITHIN 60 DAYS AFTER THE DATE OF
DECLARATION THEREOF IF, AT SAID DATE OF DECLARATION, SUCH PAYMENT WOULD COMPLY
WITH SECTION 4.09(B);

 

(2)           the redemption, repurchase, defeasance or other acquisition or
retirement for value of Indebtedness that is subordinated in right of payment to
the Notes including premium, if any, and accrued and unpaid interest, with the
proceeds of, or in exchange for, Indebtedness Incurred under Section 4.08(d)(3);

 

(3)           the repurchase, redemption or other acquisition of Capital Stock
of the Issuer or an Unrestricted Subsidiary (or options, warrants or other
rights to acquire such Capital Stock) in exchange for, or out of the proceeds of
an issuance of, shares of Capital Stock (other than Disqualified Stock) of the
Issuer (or options, warrants or other rights to

 

44

--------------------------------------------------------------------------------


 

acquire such Capital Stock) within 90 days of such repurchase, redemption or
other acquisition;

 

(4)           the making of any principal payment on, or the repurchase,
redemption, retirement, defeasance or other acquisition for value of,
Indebtedness of the Issuer which is subordinated in right of payment to the
Notes in exchange for, or out of the proceeds of an issuance of, shares of the
Capital Stock (other than Disqualified Stock) of the Issuer (or options,
warrants or other rights to acquire such Capital Stock) within 90 days of such
principal payment, repurchase, redemption, retirement, defeasance or other
acquisition;

 

(5)           payments or distributions, to dissenting stockholders pursuant to
applicable law pursuant to or in connection with a consolidation, merger or
transfer of assets that complies with the provisions of this Indenture
applicable to mergers, consolidations and transfers of all or substantially all
of the property and assets of the Issuer;

 

(6)           the payment of any regularly scheduled cash dividend on shares of
cumulative preferred stock of the Issuer outstanding on the Closing Date as in
effect on the Closing Date;

 

(7)           the repurchase, redemption or other acquisition or retirement for
value of any shares of Capital Stock of the Issuer held by any member of the
Issuer’s (or any of the Restricted Subsidiaries’) management or other employees
pursuant to (A) any management or employee equity subscription agreement, stock
option agreement or similar agreement in an aggregate amount not to exceed $1
million in the aggregate in any 12-month period or (B) the terms of any employee
stock option plan of the Issuer for the purpose of paying employee withholding
taxes with respect to such shares; or

 

(8)           additional Restricted Payments in an aggregate amount not to
exceed $15 million;

 

provided, however, that, except in the case of clauses (1) and (3), no Default
or Event of Default shall have occurred and be continuing or occur as a direct
consequence of the actions or payments set forth therein.

 

Each Restricted Payment permitted pursuant to the immediately preceding
paragraph (other than the Restricted Payment referred to in clause (2) of the
immediately preceding paragraph or an exchange of Capital Stock for Capital
Stock or Indebtedness referred to in clause (3) or (4) of the immediately
preceding paragraph), and the Net Cash Proceeds from any issuance of Capital
Stock referred to in clauses (3) and (4) of the immediately preceding paragraph,
shall be included in calculating whether the conditions of Section 4.09(a)(C)
have been met with respect to any subsequent Restricted Payments.

 


SECTION 4.10.                                              MAINTENANCE OF TOTAL
UNENCUMBERED ASSETS.


 

The Issuer and its Restricted Subsidiaries will maintain Total Unencumbered
Assets of not less than 150% of the aggregate outstanding principal amount of
the Unsecured Indebtedness of the Issuer and its Restricted Subsidiaries on a
consolidated basis.

 

45

--------------------------------------------------------------------------------


 


SECTION 4.11.                                              LIMITATIONS ON ASSET
SALES.


 


(A)           THE ISSUER WILL NOT, AND WILL NOT PERMIT ANY OF ITS RESTRICTED
SUBSIDIARIES TO, CONSUMMATE ANY ASSET SALE, UNLESS:


 

(1)           THE CONSIDERATION RECEIVED BY THE ISSUER OR SUCH RESTRICTED
SUBSIDIARY IS AT LEAST EQUAL TO THE FAIR MARKET VALUE OF THE ASSETS SOLD OR
DISPOSED OF; AND

 

(2)           AT LEAST 75% OF THE CONSIDERATION RECEIVED CONSISTS OF CASH OR
TEMPORARY CASH INVESTMENTS; PROVIDED, HOWEVER, WITH RESPECT TO THE SALE OF ONE
OR MORE HEALTHCARE PROPERTIES THAT (A) UP TO 75% OF THE CONSIDERATION MAY
CONSIST OF INDEBTEDNESS OF THE PURCHASER OF SUCH HEALTHCARE PROPERTIES SO LONG
AS SUCH INDEBTEDNESS IS SECURED BY A FIRST PRIORITY LIEN ON THE HEALTHCARE
PROPERTY OR PROPERTIES SOLD AND (B) UP TO 66-2/3% OF THE CONSIDERATION MAY
CONSIST OF INDEBTEDNESS OF THE PURCHASER OF SUCH HEALTHCARE PROPERTIES SO LONG
AS SUCH INDEBTEDNESS IS SECURED BY A SECOND PRIORITY LIEN ON THE HEALTHCARE
PROPERTY OR PROPERTIES SOLD AND SUCH INDEBTEDNESS TOGETHER WITH ALL OTHER
INDEBTEDNESS RECEIVED PURSUANT TO THIS CLAUSE (B) DOES NOT EXCEED $7.5 MILLION
IN AGGREGATE PRINCIPAL AMOUNT AT ANY TIME OUTSTANDING.

 


(B)           IN THE EVENT AND TO THE EXTENT THAT THE NET CASH PROCEEDS RECEIVED
BY THE ISSUER OR SUCH RESTRICTED SUBSIDIARY FROM ONE OR MORE ASSET SALES
OCCURRING ON OR AFTER THE CLOSING DATE IN ANY PERIOD OF 12 CONSECUTIVE MONTHS
EXCEED 5% OF ADJUSTED CONSOLIDATED NET TANGIBLE ASSETS (DETERMINED AS OF THE
DATE CLOSEST TO THE COMMENCEMENT OF SUCH 12-MONTH PERIOD FOR WHICH A
CONSOLIDATED BALANCE SHEET OF THE ISSUER AND ITS RESTRICTED SUBSIDIARIES HAS
BEEN FILED WITH THE SEC OR PROVIDED TO THE TRUSTEE PURSUANT TO SECTION 4.15),
THEN THE ISSUER SHALL OR SHALL CAUSE THE RELEVANT RESTRICTED SUBSIDIARY TO:


 

(1)           within 12 months after the date Net Cash Proceeds so received
exceed 5% of Adjusted Consolidated Net Tangible Assets:

 

(i)                                     apply an amount equal to such excess Net
Cash Proceeds to permanently reduce Indebtedness under the Line of Credit, or

 

(ii)                                  invest an equal amount, or the amount not
so applied pursuant to clause (i) of this Section 4.11(b)(1) (or enter into a
definitive agreement committing to so invest within six months after the date of
such agreement), in property or assets (which may include Permitted Mortgage
Investments) (other than current assets) of a nature or type or that are used in
a business (or in a Restricted Subsidiary having property and assets of a nature
or type, or engaged in a business) similar or related to the nature or type of
the property and assets of, or the business of, the Issuer or any of its
Restricted Subsidiaries existing on the date of such Investment, and

 

(2)           apply (no later than the end of the 12-month period referred to in
clause (1)) such excess Net Cash Proceeds (to the extent not applied pursuant to
clause (1)) as provided in the following paragraph of this Section 4.11.

 

46

--------------------------------------------------------------------------------


 

The amount of such excess Net Cash Proceeds required to be applied (or to be
committed to be applied) during such 12-month period as set forth in clause (1)
of the preceding sentence and not applied as so required by the end of such
period shall constitute “Excess Proceeds.”  If, as of the first day of any
calendar month, the aggregate amount of Excess Proceeds not previously subject
to an Offer to Purchase pursuant to this Section 4.11 totals at least $10
million, the Issuer must commence, not later than the fifteenth Business Day of
such month, and consummate an Offer to Purchase from the Holders of the Notes
and, to the extent required by the terms of any Pari Passu Indebtedness, to all
holders of such Pari Passu Indebtedness on a pro rata basis an aggregate
principal amount of Notes (and Pari Passu Indebtedness) equal to the Excess
Proceeds on such date, at a purchase price equal to 100% of the principal amount
of the Notes (and Pari Passu Indebtedness), plus, in each case, accrued and
unpaid interest, if any, to the Payment Date.

 


SECTION 4.12.                                              LIMITATIONS ON
TRANSACTIONS WITH AFFILIATES.


 


(A)           THE ISSUER WILL NOT, AND WILL NOT PERMIT ANY OF ITS RESTRICTED
SUBSIDIARIES TO, DIRECTLY OR INDIRECTLY, ENTER INTO, RENEW OR EXTEND ANY
TRANSACTION (INCLUDING THE PURCHASE, SALE, LEASE OR EXCHANGE OF PROPERTY OR
ASSETS, OR THE RENDERING OF ANY SERVICE) WITH ANY HOLDER (OR ANY AFFILIATE OF
SUCH HOLDER) OF 5% OR MORE OF ANY CLASS OF CAPITAL STOCK OF THE ISSUER OR WITH
ANY AFFILIATE OF THE ISSUER OR ANY OF ITS RESTRICTED SUBSIDIARIES, EXCEPT UPON
FAIR AND REASONABLE TERMS NO LESS FAVORABLE TO THE ISSUER OR SUCH RESTRICTED
SUBSIDIARY THAN COULD BE OBTAINED, AT THE TIME OF SUCH TRANSACTION OR, IF SUCH
TRANSACTION IS PURSUANT TO A WRITTEN AGREEMENT, AT THE TIME OF THE EXECUTION OF
THE AGREEMENT PROVIDING THEREFOR, IN A COMPARABLE ARM’S-LENGTH TRANSACTION WITH
A PERSON THAT IS NOT SUCH A HOLDER OR AN AFFILIATE.


 


(B)           THE LIMITATION SET FORTH IN SECTION 4.12(A) DOES NOT LIMIT, AND
SHALL NOT APPLY TO:


 

(1)           TRANSACTIONS (A) APPROVED BY A MAJORITY OF THE INDEPENDENT
DIRECTORS OF THE BOARD OF DIRECTORS OF THE ISSUER OR (B) FOR WHICH THE ISSUER OR
ANY RESTRICTED SUBSIDIARY DELIVERS TO THE TRUSTEE A WRITTEN OPINION OF A
NATIONALLY RECOGNIZED INVESTMENT BANKING FIRM STATING THAT THE TRANSACTION IS
FAIR TO THE ISSUER OR SUCH RESTRICTED SUBSIDIARY FROM A FINANCIAL POINT OF VIEW;

 

(2)           ANY TRANSACTION SOLELY BETWEEN THE ISSUER AND ANY OF ITS WHOLLY
OWNED RESTRICTED SUBSIDIARIES OR SOLELY BETWEEN WHOLLY OWNED RESTRICTED
SUBSIDIARIES;

 

(3)           THE PAYMENT OF REASONABLE AND CUSTOMARY FEES AND EXPENSES TO
DIRECTORS OF THE ISSUER WHO ARE NOT EMPLOYEES OF THE ISSUER;

 

(4)           ANY RESTRICTED PAYMENTS NOT PROHIBITED BY SECTION 4.09;

 

(5)           ANY EMPLOYMENT AGREEMENT ENTERED INTO BY THE ISSUER OR ANY
RESTRICTED SUBSIDIARY WITH AN EMPLOYEE OF THE ISSUER OR SUCH RESTRICTED
SUBSIDIARY IN THE ORDINARY COURSE CONSISTENT WITH PAST PRACTICE; OR

 

47

--------------------------------------------------------------------------------


 

(6)           ADVANCES TO EMPLOYEES OF THE ISSUER OR ANY RESTRICTED SUBSIDIARY
FOR REASONABLE MOVING AND RELOCATION, ENTERTAINMENT AND TRAVEL EXPENSES AND
SIMILAR EXPENSES IN THE ORDINARY COURSE OF BUSINESS AND CONSISTENT WITH PAST
PRACTICE.

 


(C)           NOTWITHSTANDING SECTION 4.12(A) AND 4.12(B), ANY TRANSACTION OR
SERIES OF RELATED TRANSACTIONS COVERED BY SECTION 4.12(A) AND NOT COVERED BY
CLAUSE (2) THROUGH (6) OF SECTION 4.12(B):


 

(i)                                     the aggregate amount of which exceeds $5
million in value must be approved or determined to be fair in the manner
provided for in Section 4.12(b)(1)(A) or (B); and

 

(ii)                                  the aggregate amount of which exceeds $10
million in value, must be determined to be fair in the manner provided for in
Section 4.12(b)(1)(B);

 


SECTION 4.13.                                              LIMITATIONS ON
DIVIDEND AND OTHER PAYMENT RESTRICTIONS AFFECTING RESTRICTED SUBSIDIARIES.


 


(A)           THE ISSUER WILL NOT, AND WILL NOT PERMIT ANY OF ITS RESTRICTED
SUBSIDIARIES TO, CREATE OR OTHERWISE CAUSE OR SUFFER TO EXIST OR BECOME
EFFECTIVE ANY CONSENSUAL ENCUMBRANCE OR RESTRICTION OF ANY KIND ON THE ABILITY
OF ANY RESTRICTED SUBSIDIARY TO:


 

(1)           PAY DIVIDENDS OR MAKE ANY OTHER DISTRIBUTIONS PERMITTED BY
APPLICABLE LAW ON ANY CAPITAL STOCK OF SUCH RESTRICTED SUBSIDIARY OWNED BY THE
ISSUER OR ANY OF ITS RESTRICTED SUBSIDIARIES;

 

(2)           PAY ANY INDEBTEDNESS OWED TO THE ISSUER OR ANY OTHER RESTRICTED
SUBSIDIARY;

 

(3)           MAKE LOANS OR ADVANCES TO THE ISSUER OR ANY OTHER RESTRICTED
SUBSIDIARY; OR

 

(4)           TRANSFER ITS PROPERTY OR ASSETS TO THE ISSUER OR ANY OTHER
RESTRICTED SUBSIDIARY.

 


(B)           SECTION 4.13(A) SHALL NOT RESTRICT ANY ENCUMBRANCES OR
RESTRICTIONS:


 

(1)           EXISTING ON THE CLOSING DATE IN THIS INDENTURE, THE LINE OF CREDIT
AND ANY OTHER AGREEMENT IN EFFECT ON THE CLOSING DATE AS IN EFFECT ON THE
CLOSING DATE, AND ANY EXTENSIONS, REFINANCINGS, RENEWALS OR REPLACEMENTS OF SUCH
AGREEMENTS; PROVIDED, HOWEVER, THAT THE ENCUMBRANCES AND RESTRICTIONS IN ANY
SUCH EXTENSIONS, REFINANCINGS, RENEWALS OR REPLACEMENTS ARE NO LESS FAVORABLE IN
ANY MATERIAL RESPECT TO THE HOLDERS THAN THOSE ENCUMBRANCES OR RESTRICTIONS THAT
ARE THEN IN EFFECT AND THAT ARE BEING EXTENDED, REFINANCED, RENEWED OR REPLACED;

 

(2)           EXISTING UNDER OR BY REASON OF APPLICABLE LAW;

 

(3)           EXISTING WITH RESPECT TO ANY PERSON OR THE PROPERTY OR ASSETS OF
SUCH PERSON ACQUIRED BY THE ISSUER OR ANY RESTRICTED SUBSIDIARY, EXISTING AT THE
TIME OF SUCH ACQUISITION

 

48

--------------------------------------------------------------------------------


 

AND NOT INCURRED IN CONTEMPLATION THEREOF, WHICH ENCUMBRANCES OR RESTRICTIONS
ARE NOT APPLICABLE TO ANY PERSON OR THE PROPERTY OR ASSETS OF ANY PERSON OTHER
THAN SUCH PERSON OR THE PROPERTY OR ASSETS OF SUCH PERSON SO ACQUIRED;

 

(4)           IN THE CASE OF SECTION 4.15(A)(4):

 

(i)                                     that restrict in a customary manner the
subletting, assignment or transfer of any property or asset that is a lease,
license, conveyance or contract or similar property or asset,

 

(ii)                                  existing by virtue of any transfer of,
agreement to transfer, option or right with respect to, or Lien on, any property
or assets of the Issuer or any Restricted Subsidiary not otherwise prohibited by
this Indenture, or

 

(iii)                               arising or agreed to in the ordinary course
of business, not relating to any Indebtedness, and that do not, individually or
in the aggregate, detract from the value of property or assets of the Issuer or
any Restricted Subsidiary in any manner material to the Issuer and its
Restricted Subsidiaries taken as a whole;

 

(5)           WITH RESPECT TO A RESTRICTED SUBSIDIARY AND IMPOSED PURSUANT TO AN
AGREEMENT THAT HAS BEEN ENTERED INTO FOR THE SALE OR DISPOSITION OF ALL OR
SUBSTANTIALLY ALL OF THE CAPITAL STOCK OF, OR PROPERTY AND ASSETS OF, SUCH
RESTRICTED SUBSIDIARY;

 

(6)           CONTAINED IN THE TERMS OF ANY INDEBTEDNESS OR ANY AGREEMENT
PURSUANT TO WHICH SUCH INDEBTEDNESS WAS ISSUED IF:

 

(i)                                     the encumbrance or restriction applies
only in the event of a payment default or a default with respect to a financial
covenant contained in such Indebtedness or agreement,

 

(ii)                                  the encumbrance or restriction is not
materially more disadvantageous to the Holders of the Notes than is customary in
comparable financings (as determined by the good faith judgment of the Board of
Directors of the Issuer), and

 

(iii)                               the Board of Directors of the Issuer, in its
good faith, determines that an such encumbrance or restriction will not
materially affect the Issuer’s ability to make principal or interest payments on
the Notes; or

 

(7)           RESTRICTIONS ON THE TRANSFER OF ASSETS SUBJECT TO ANY LIEN
PERMITTED UNDER THIS INDENTURE IMPOSED BY THE HOLDER OF SUCH LIEN.

 


(C)           NOTHING CONTAINED IN THIS SECTION 4.13 SHALL PREVENT THE ISSUER OR
ANY RESTRICTED SUBSIDIARY FROM RESTRICTING THE SALE OR OTHER DISPOSITION OF
PROPERTY OR ASSETS OF THE ISSUER OR ANY OF ITS RESTRICTED SUBSIDIARIES THAT
SECURE INDEBTEDNESS OF THE ISSUER OR ANY OF ITS RESTRICTED SUBSIDIARIES.


 


49

--------------------------------------------------------------------------------



 


SECTION 4.14.                                              LIMITATION ON
ISSUANCES OF GUARANTEES BY RESTRICTED SUBSIDIARIES.


 


(A)           THE ISSUER WILL NOT PERMIT ANY OF ITS RESTRICTED SUBSIDIARIES,
DIRECTLY OR INDIRECTLY, TO GUARANTEE ANY INDEBTEDNESS OF THE ISSUER WHICH RANKS
EQUALLY WITH OR SUBORDINATE IN RIGHT OF PAYMENT TO THE NOTES (“GUARANTEED
INDEBTEDNESS”), UNLESS:


 

(1)           SUCH RESTRICTED SUBSIDIARY SIMULTANEOUSLY EXECUTES AND DELIVERS A
SUPPLEMENTAL INDENTURE TO THIS INDENTURE PROVIDING FOR A SUBSIDIARY GUARANTEE BY
SUCH RESTRICTED SUBSIDIARY; AND

 

(2)           SUCH RESTRICTED SUBSIDIARY WAIVES AND WILL NOT IN ANY MANNER
WHATSOEVER CLAIM OR TAKE THE BENEFIT OR ADVANTAGE OF, ANY RIGHTS OF
REIMBURSEMENT, INDEMNITY OR SUBROGATION OR ANY OTHER RIGHTS AGAINST THE ISSUER
OR ANY OTHER RESTRICTED SUBSIDIARY AS A RESULT OF ANY PAYMENT BY SUCH RESTRICTED
SUBSIDIARY UNDER ITS SUBSIDIARY GUARANTEE;

 

provided, however, that this paragraph shall not be applicable to any Guarantee
of any Restricted Subsidiary that existed at the time such Person became a
Restricted Subsidiary and was not Incurred in connection with, or in
contemplation of, such person becoming a Restricted Subsidiary. If the
Guaranteed Indebtedness:

 

(i)                                     ranks equally with the Notes, then the
Guarantee of such Guaranteed Indebtedness shall rank equally with, or
subordinate to, the Subsidiary Guarantee; or

 

(ii)                                  is subordinate to the Notes, then the
Guarantee of such Guaranteed Indebtedness shall be subordinated to the
Subsidiary Guarantee at least to the extent that the Guaranteed Indebtedness is
subordinated to the Notes.

 


(B)           ANY SUBSIDIARY GUARANTEE BY A RESTRICTED SUBSIDIARY MAY PROVIDE BY
ITS TERMS THAT IT SHALL BE AUTOMATICALLY AND UNCONDITIONALLY RELEASED AND
DISCHARGED UPON:


 

(1)           any sale, exchange or transfer, to any Person not an Affiliate of
the Issuer of all of Capital Stock held by the Issuer and its Restricted
Subsidiaries in, or all or substantially all the assets of, such Restricted
Subsidiary (which sale, exchange or transfer is not prohibited by this
Indenture); or

 

(2)           the release or discharge of the Guarantee which resulted in the
creation of such Subsidiary Guarantee, except a discharge or release by or as a
result of payment under such Guarantee.

 


SECTION 4.15.                                              REPORTS TO HOLDERS.


 

Whether or not the Issuer is then required to file reports with the SEC, the
Issuer shall file with the SEC all such reports and other information as it
would be required to file with the SEC by Sections 13 (a) or 15 (d) under the
Exchange Act if it was subject thereto; provided, however, that, if filing such
documents by the Issuer with the SEC is not permitted under the

 

50

--------------------------------------------------------------------------------


 

Exchange Act, the Issuer shall provide such documents to the Trustee and upon
written request supply copies of such documents to any prospective Holder.  The
Issuer shall supply the Trustee and each Holder or shall supply to the Trustee
for forwarding to each Holder, without cost to such Holder, copies of such
reports and other information.

 


SECTION 4.16.                                              SUSPENSION OF
COVENANTS


 

During a Suspension Period, the Issuer and its Subsidiaries will not be subject
to Section 4.07, 4.09, 4.11, 4.12, 4.13 or 4.14.  All other provisions of this
Indenture shall continue to apply during any Suspension Period so long as any
Notes remain outstanding.

 

“Suspension Period” means any period (1) beginning on the date that:

 

(1)           THE NOTES HAVE INVESTMENT GRADE STATUS BY BOTH RATING AGENCIES;

 

(2)           NO DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING; AND

 

(3)           THE ISSUER HAS DELIVERED AN OFFICERS’ CERTIFICATE TO THE TRUSTEE
CERTIFYING THAT THE CONDITIONS SET FORTH IN CLAUSES (1) AND (2) ABOVE ARE
SATISFIED; AND

 

(2)           ending on the date (the “Reversion Date”) that the Notes cease to
have Investment Grade Status.

 

On each Reversion Date, all Indebtedness incurred during the Suspension Period
prior to such Reversion Date will be deemed to have been outstanding on the
Issue Date.

 

For purposes of calculating the amount available to be made as Restricted
Payments under Section 4.09(a)(C), calculations under that clause will be made
with reference to the Transaction Date as set forth in that clause. 
Accordingly, (x) Restricted Payments made during the Suspension Period permitted
pursuant to any of clauses (1) through (8) of Section 4.09(c), will reduce the
amount available to be made as Restricted Payments under Section 4.09(a)(C) to
the extent that would otherwise be required by the second paragraph of
Section 4.09(b); provided, however, that the amount available to be made as a
Restricted Payment on the Transaction Date shall not be reduced to below zero
solely as a result of such Restricted Payments, but may be reduced to below zero
as a result of cumulative Funds from Operations for the purpose of
Section 4.09(a)(C)(i) being a negative, and (y) the items specified in
Section 4.09(a)(C)(i), (ii), (iii) and (iv) that occur during the Suspension
Period will increase the amount available to be made as Restricted Payment under
Section 4.09(a)(C).  Any Restricted Payment made during the Suspension Period
that are of the type described in Section 4.09(c) (other than the Restricted
Payment referred to in clause (2) of Section 4.09(c) or an exchange of Capital
Stock for Capital Stock or Indebtedness referred to in clause (3) or (4) of
Section 4.09(c)), and the Net Cash Proceeds from any issuance of Capital Stock
referred to in clauses (3) and (4) of Section 4.09(c) shall be included in
calculating the amounts permitted to be incurred under Section 4.09(a)(C) on
each Reversion Date.

 

For purposes of Section 4.11, on each Reversion Date, the unutilized Excess
Proceeds will be reset to zero.

 

51

--------------------------------------------------------------------------------


 

During any Suspension Period, the Issuer will not, and will not permit any of
its Restricted Subsidiaries to, make any Investment in an Unrestricted
Subsidiary.

 


ARTICLE FIVE


 


SUCCESSOR CORPORATION


 


SECTION 5.01.                                              CONSOLIDATION, MERGER
AND SALE OF ASSETS.


 


(A)           THE ISSUER WILL NOT CONSOLIDATE WITH OR MERGE WITH OR INTO, OR
SELL, CONVEY, TRANSFER, LEASE OR OTHERWISE DISPOSE OF ALL OR SUBSTANTIALLY OF
ITS PROPERTY AND ASSETS (AS AN ENTIRETY OR SUBSTANTIALLY AN ENTIRETY IN ONE
TRANSACTION OR A SERIES OF RELATED TRANSACTIONS) TO, ANY PERSON OR PERMIT ANY
PERSON TO MERGE WITH OR INTO THE ISSUER UNLESS:


 

(1)           THE ISSUER SHALL BE THE CONTINUING PERSON, OR THE PERSON (IF OTHER
THAN THE ISSUER) FORMED BY SUCH CONSOLIDATION OR INTO WHICH THE ISSUER IS MERGED
OR THAT ACQUIRED OR LEASED SUCH PROPERTY AND ASSETS OF THE ISSUER SHALL BE A
CORPORATION ORGANIZED AND VALIDLY EXISTING UNDER THE LAWS OF THE UNITED STATES
OF AMERICA OR ANY STATE OR JURISDICTION THEREOF AND SHALL EXPRESSLY ASSUME, BY A
SUPPLEMENTAL INDENTURE, EXECUTED AND DELIVERED TO THE TRUSTEE, ALL OF THE
OBLIGATIONS OF THE ISSUER ON THE NOTES AND UNDER THIS INDENTURE;

 

(2)           IMMEDIATELY AFTER GIVING EFFECT TO SUCH TRANSACTION, NO DEFAULT OR
EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING;

 

(3)           IMMEDIATELY AFTER GIVING EFFECT TO SUCH TRANSACTION ON A PRO FORMA
BASIS THE ISSUER, OR ANY PERSON BECOMING THE SUCCESSOR OBLIGOR OF THE NOTES, AS
THE CASE MAY BE, COULD INCUR AT LEAST $1.00 OF INDEBTEDNESS UNDER
PARAGRAPHS (A), (B) AND (C) OF SECTION 4.08; PROVIDED, HOWEVER, THAT THIS CLAUSE
(3) SHALL NOT APPLY TO A CONSOLIDATION OR MERGER WITH OR INTO A WHOLLY OWNED
RESTRICTED SUBSIDIARY WITH A POSITIVE NET WORTH; PROVIDED FURTHER, HOWEVER,
THAT, IN CONNECTION WITH ANY SUCH MERGER OR CONSOLIDATION, NO CONSIDERATION
(OTHER THAN CAPITAL STOCK (OTHER THAN DISQUALIFIED STOCK) IN THE SURVIVING
PERSON OR THE ISSUER) SHALL BE ISSUED OR DISTRIBUTED TO THE HOLDERS OF CAPITAL
STOCK OF THE ISSUER; AND

 

(4)           THE ISSUER DELIVERS TO THE TRUSTEE AN OFFICERS’ CERTIFICATE
(ATTACHING THE ARITHMETIC COMPUTATIONS TO DEMONSTRATE COMPLIANCE WITH CLAUSE (3)
ABOVE) AND AN OPINION OF COUNSEL, IN EACH CASE STATING THAT SUCH CONSOLIDATION,
MERGER OR TRANSFER AND SUCH SUPPLEMENTAL INDENTURE COMPLIES WITH THIS
SECTION 5.01 AND THAT ALL CONDITIONS PRECEDENT PROVIDED FOR HEREIN RELATING TO
SUCH TRANSACTION HAVE BEEN COMPLIED WITH; PROVIDED, HOWEVER, THAT CLAUSE (3)
ABOVE DOES NOT APPLY IF, IN THE GOOD FAITH DETERMINATION OF THE BOARD OF
DIRECTORS OF THE ISSUER, WHOSE DETERMINATION SHALL BE EVIDENCED BY A BOARD
RESOLUTION, THE PRINCIPAL PURPOSE OF SUCH TRANSACTION IS TO CHANGE THE STATE OF
DOMICILE OF THE ISSUER; PROVIDED FURTHER, HOWEVER, THAT ANY SUCH TRANSACTION
SHALL NOT HAVE AS ONE OF ITS PURPOSES THE EVASION OF THE FOREGOING LIMITATIONS.

 

52

--------------------------------------------------------------------------------


 


(B)           EXCEPT AS PROVIDED IN SECTION 10.04, NO SUBSIDIARY GUARANTOR MAY
CONSOLIDATE WITH OR MERGE WITH OR INTO (WHETHER OR NOT SUCH SUBSIDIARY GUARANTOR
IS THE SURVIVING PERSON) ANOTHER PERSON, UNLESS:


 

(1)           EITHER SUCH SUBSIDIARY GUARANTOR SHALL BE THE CONTINUING PERSON OR
THE PERSON (IF OTHER THAN SUCH SUBSIDIARY GUARANTOR) FORMED BY SUCH
CONSOLIDATION OR INTO WHICH SUBSIDIARY GUARANTOR IS MERGED SHALL BE A
CORPORATION ORGANIZED AND VALIDLY EXISTING UNDER THE LAWS OF THE UNITED STATES
OF AMERICA OR ANY STATE OR JURISDICTION THEREOF AND SHALL EXPRESSLY ASSUME, BY A
SUPPLEMENTAL INDENTURE, EXECUTED AND DELIVERED TO THE TRUSTEE, ALL OF THE
OBLIGATIONS OF SUCH SUBSIDIARY GUARANTOR UNDER THE SUBSIDIARY GUARANTEE OF SUCH
SUBSIDIARY GUARANTOR AND UNDER THIS INDENTURE;

 

(2)           IMMEDIATELY AFTER GIVING EFFECT TO SUCH TRANSACTION, NO DEFAULT OR
EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING.

 


(C)           FOR PURPOSES OF THE FOREGOING, THE TRANSFER (BY LEASE, ASSIGNMENT,
SALE OR OTHERWISE, IN A SINGLE TRANSACTION OR SERIES OF TRANSACTIONS) OF ALL OR
SUBSTANTIALLY ALL OF THE PROPERTIES OR ASSETS OF ONE OR MORE RESTRICTED
SUBSIDIARIES, THE CAPITAL STOCK OF WHICH CONSTITUTE ALL OR SUBSTANTIALLY ALL OF
THE PROPERTIES AND ASSETS OF THE ISSUER, WILL BE DEEMED TO BE THE TRANSFER OF
ALL OR SUBSTANTIALLY ALL OF THE PROPERTIES AND ASSETS OF THE ISSUER.


 


(D)           UPON ANY SUCH CONSOLIDATION, COMBINATION OR MERGER OF THE ISSUER
OR A SUBSIDIARY GUARANTOR, OR ANY SUCH SALE, CONVEYANCE, TRANSFER, LEASE OR
OTHER DISPOSITION OF ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF THE ISSUER IN
ACCORDANCE WITH THIS SECTION 5.01, IN WHICH THE ISSUER OR SUCH SUBSIDIARY
GUARANTOR IS NOT THE CONTINUING OBLIGOR UNDER THE NOTES OR ITS SUBSIDIARY
GUARANTEE, THE SURVIVING ENTITY FORMED BY SUCH CONSOLIDATION OR INTO WHICH THE
ISSUER OR SUCH SUBSIDIARY GUARANTOR IS MERGED OR THE ENTITY TO WHICH THE SALE,
CONVEYANCE, TRANSFER, LEASE OR OTHER DISPOSITION IS MADE WILL SUCCEED TO, AND BE
SUBSTITUTED FOR, AND MAY EXERCISE EVERY RIGHT AND POWER OF, THE ISSUER OR SUCH
SUBSIDIARY GUARANTOR UNDER THIS INDENTURE AND, THE NOTES AND THE SUBSIDIARY
GUARANTEES WITH THE SAME EFFECT AS IF SUCH SURVIVING ENTITY HAD BEEN NAMED
THEREIN AS THE ISSUER OR SUCH SUBSIDIARY GUARANTOR AND, EXCEPT IN THE CASE OF A
LEASE, THE ISSUER OR SUCH SUBSIDIARY GUARANTOR, AS THE CASE MAY BE, WILL BE
RELEASED FROM THE OBLIGATION TO PAY THE PRINCIPAL OF AND INTEREST ON THE NOTES
OR IN RESPECT OF ITS SUBSIDIARY GUARANTEE, AS THE CASE MAY BE, AND ALL OF THE
ISSUER’S OR SUCH SUBSIDIARY GUARANTOR’S OTHER OBLIGATIONS AND COVENANTS UNDER
THE NOTES, THIS INDENTURE AND ITS SUBSIDIARY GUARANTEE, IF APPLICABLE.


 


(E)           NOTWITHSTANDING THE FOREGOING, ANY RESTRICTED SUBSIDIARY MAY
CONSOLIDATE WITH OR MERGE WITH OR INTO THE ISSUER OR ANOTHER RESTRICTED
SUBSIDIARY.


 


53

--------------------------------------------------------------------------------



 


ARTICLE SIX


 


DEFAULT AND REMEDIES


 


SECTION 6.01.                                              EVENTS OF DEFAULT.


 

Each of the following is an “Event of Default”:

 

(1)           DEFAULT IN THE PAYMENT OF PRINCIPAL OF, OR PREMIUM, IF ANY, ON ANY
NOTE WHEN THEY ARE DUE AND PAYABLE AT MATURITY, UPON ACCELERATION, REDEMPTION OR
OTHERWISE;

 

(2)           DEFAULT IN THE PAYMENT OF INTEREST ON ANY NOTE WHEN THEY ARE DUE
AND PAYABLE, AND SUCH DEFAULT CONTINUES FOR A PERIOD OF 30 DAYS;

 

(3)           DEFAULT IN THE PERFORMANCE OR BREACH OF THE PROVISIONS OF THIS
INDENTURE APPLICABLE TO MERGERS, CONSOLIDATIONS AND TRANSFERS OF ALL OR
SUBSTANTIALLY ALL OF THE ASSETS OF THE ISSUER OR THE FAILURE BY THE ISSUER TO
MAKE OR CONSUMMATE AN OFFER TO PURCHASE IN ACCORDANCE WITH SECTION 4.07 OR
SECTION 4.11;

 

(4)           THE ISSUER DEFAULTS IN THE PERFORMANCE OF OR BREACHES ANY OTHER
COVENANT OR AGREEMENT OF THE ISSUER IN THIS INDENTURE OR UNDER THE NOTES (OTHER
THAN A DEFAULT SPECIFIED IN CLAUSE (1), (2) OR (3) ABOVE) AND SUCH DEFAULT OR
BREACH CONTINUES FOR A PERIOD OF 30 CONSECUTIVE DAYS AFTER WRITTEN NOTICE BY THE
TRUSTEE OR THE HOLDERS OF 25% OR MORE IN AGGREGATE PRINCIPAL AMOUNT OF THE
NOTES;

 

(5)           THERE OCCURS WITH RESPECT TO ANY ISSUE OR ISSUES OF INDEBTEDNESS
OF THE ISSUER OR ANY SIGNIFICANT SUBSIDIARY HAVING AN OUTSTANDING PRINCIPAL
AMOUNT OF $10 MILLION OR MORE IN THE AGGREGATE FOR ALL SUCH ISSUES OF ALL SUCH
PERSONS, WHETHER SUCH INDEBTEDNESS NOW EXISTS OR SHALL HEREAFTER BE CREATED,

 

(i)                                     an event of default that has caused the
Holder thereof to declare such Indebtedness to be due and payable prior to its
Stated Maturity and such Indebtedness has not been discharged in full or such
acceleration has not been rescinded or annulled within 30 days of such
acceleration and/or

 

(ii)                                  the failure to make a principal payment at
the final (but not any interim) fixed maturity and such defaulted payment shall
not have been made, waived or extended within 30 days of such payment default;

 

(6)           ANY FINAL JUDGMENT OR ORDER (NOT COVERED BY INSURANCE) FOR THE
PAYMENT OF MONEY IN EXCESS OF $10 MILLION IN THE AGGREGATE FOR ALL SUCH FINAL
JUDGMENTS OR ORDERS AGAINST ALL SUCH PERSONS (TREATING ANY DEDUCTIBLES,
SELF-INSURANCE OR RETENTION AS NOT COVERED BY INSURANCE):

 

(i)                                     shall be rendered against the Issuer or
any Significant Subsidiary and shall not be paid or discharged, and

 

54

--------------------------------------------------------------------------------


 

(ii)                                  and there shall be any period of 60
consecutive days following entry of the final judgment or order that causes the
aggregate amount for all such final judgments or orders outstanding and not paid
or discharged against all such Persons to exceed $10 million during which a stay
of enforcement of such final judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect;

 

(7)           A COURT OF COMPETENT JURISDICTION ENTERS A DECREE OR ORDER FOR:

 

(i)                                     relief in respect of the Issuer or any
Significant Subsidiary in an involuntary case under any Bankruptcy Law now or
hereafter in effect,

 

(ii)                                  appointment of a receiver, liquidator,
assignee custodian, trustee, sequestrator or similar official of the Issuer or
any Significant Subsidiary or for all or substantially all of the property and
assets of the Issuer or any Significant Subsidiary, or

 

(iii)                               the winding up or liquidation of the affairs
of the Issuer or any Significant Subsidiary and, in each case, such decree or
order shall remain unstayed and in effect for a period of 60 consecutive days;
or

 

(8)                                  the Issuer or any Significant Subsidiary:

 

(i)                                     commences a voluntary case under any
Bankruptcy Law now or hereafter in effect, or consents to the entry of an order
for relief in an involuntary case under such law,

 

(ii)                                  consents to the appointment of or taking
possession by a receiver, liquidator, assignee, custodian trustee, sequestrator
or similar official of the Issuer or such Significant Subsidiary or for all or
substantially all of the property and assets of the Issuer or such Significant
Subsidiary, or

 

(iii)                               effects any general assignment for the
benefit of its creditors.

 


SECTION 6.02.                                              ACCELERATION.


 

If an Event of Default (other than an Event of Default specified in clause (7)
or (8) of Section 6.01 that occurs with respect to the Issuer) occurs and is
continuing under this Indenture, the Trustee or the Holders of at least 25% in
aggregate principal amount of the Notes then outstanding, by written notice to
the Issuer (and to the Trustee if such notice is given by the Holders), may, and
the Trustee at the request of the Holders of at least 25% in aggregate principal
amount of the Notes then outstanding shall, declare the principal of, premium,
if any, and accrued interest on the Notes to be immediately due and payable. 
Upon a declaration of acceleration, such principal of, premium, if any, and
accrued interest shall be immediately due and payable.  In the event of a
declaration of acceleration because an Event of Default set forth in clause (5)
of Section 6.01 has occurred and is continuing, such declaration of acceleration
shall be automatically rescinded and annulled if the event of default triggering
such Event of Default

 

55

--------------------------------------------------------------------------------


 

pursuant to clause (5) of Section 6.01 shall be remedied or cured by the Issuer
or the relevant Significant Subsidiary or waived by the holders of the relevant
Indebtedness within 60 days after the declaration of acceleration with respect
thereto.

 

If an Event or Default specified in clause (7) or (8) of Section 6.01 occurs
with respect to the Issuer, the principal of, premium, if any, and accrued
interest on the Notes then outstanding shall automatically become and be
immediately due and payable without any declaration or other act on the part of
the Trustee or any Holder. The Holders of at least a majority in principal
amount of the outstanding Notes by written notice to the Issuer and to the
Trustee, may waive all past defaults and rescind and annul a declaration of
acceleration and its consequences if:

 

(x)                                   all existing Events of Default, other than
the nonpayment of the principal of, premium, if any, and interest on the Notes
that have become due solely by such declaration of acceleration, have been cured
or waived;

 

(y)                                 the rescission would not conflict with any
judgment or decree of a court of competent jurisdiction; and

 

(z)                                   in the event of a cure or waiver of a
Default of the type set forth in Section 6.01(7) or (8), the Trustee shall have
received an Officers’ Certificate and an Opinion of Counsel that such Default
has been cured or waived.

 

No such rescission shall affect any subsequent Default or impair any right
consequent thereto.

 


SECTION 6.03.                                              OTHER REMEDIES.


 

If a Default occurs and is continuing, the Trustee may pursue any available
remedy by proceeding at law or in equity to collect the payment of principal of,
or interest on, the Notes or to enforce the performance of any provision of the
Notes or this Indenture.

 

The Trustee may maintain a proceeding even if it does not possess any of the
Notes or does not produce any of them in the proceeding.  A delay or omission by
the Trustee or any Holder in exercising any right or remedy accruing upon a
Default shall not impair the right or remedy or constitute a waiver of or
acquiescence in the Default.  No remedy is exclusive of any other remedy.  All
available remedies are cumulative to the extent permitted by law.

 


SECTION 6.04.                                              WAIVER OF PAST
DEFAULTS.


 

Subject to Sections 2.09, 6.07 and 9.02, the Holders of a majority in principal
amount of the outstanding Notes (which may include consents obtained in
connection with a tender offer or exchange offer of Notes) by notice to the
Trustee may waive an existing Default and its consequences, except a Default in
the payment of principal of, or interest on, any Note as specified in
Section 6.01(1) or (2).  The Issuer shall deliver to the Trustee an Officers’
Certificate stating that the requisite percentage of Holders have consented to
such waiver and attaching copies of such consents.  When a Default is waived, it
is cured and ceases.

 

56

--------------------------------------------------------------------------------


 


SECTION 6.05.                                              CONTROL BY MAJORITY.


 

The Holders of at least a majority in principal amount of the outstanding Notes
may direct the time, method and place of conducting any proceeding for any
remedy available to the Trustee or exercising any trust or power conferred on
it.  Subject to Section 7.01, however, the Trustee may refuse to follow any
direction that conflicts with any law or this Indenture, that may involve the
Trustee in personal liability, or that the Trustee determines in good faith may
be unduly prejudicial to the rights of another Holder; provided, however, that
the Trustee may take any other action deemed proper by the Trustee which is not
inconsistent with such direction.

 

In the event the Trustee takes any action or follows any direction pursuant to
this Indenture, the Trustee shall be entitled to indemnification against any
loss or expense caused by taking such action or following such direction.

 


SECTION 6.06.                                              LIMITATION ON SUITS.


 

No Holder will have any right to institute any proceeding with respect to this
Indenture or for any remedy thereunder, unless the Trustee:

 

(1)           THE HOLDER GIVES THE TRUSTEE WRITTEN NOTICE OF A CONTINUING EVENT
OF DEFAULT;

 

(2)           THE HOLDERS OF AT LEAST 25% IN AGGREGATE PRINCIPAL AMOUNT OF
OUTSTANDING NOTES MAKE A WRITTEN REQUEST TO THE TRUSTEE TO PURSUE THE REMEDY;

 

(3)           SUCH HOLDER OR HOLDERS OFFER THE TRUSTEE INDEMNITY SATISFACTORY TO
THE TRUSTEE AGAINST ANY COSTS, LIABILITY OR EXPENSE;

 

(4)           THE TRUSTEE DOES NOT COMPLY WITH THE REQUEST WITHIN 60 DAYS AFTER
RECEIPT OF THE REQUEST AND THE OFFER OF INDEMNITY; AND

 

(5)           DURING SUCH 60-DAY PERIOD, THE HOLDERS OF A MAJORITY IN AGGREGATE
PRINCIPAL AMOUNT OF THE OUTSTANDING NOTES DO NOT GIVE THE TRUSTEE A DIRECTION
THAT IS INCONSISTENT WITH THE REQUEST.

 

(6)           HOWEVER, SUCH LIMITATIONS DO NOT APPLY TO A SUIT INSTITUTED BY A
HOLDER OF ANY NOTE FOR ENFORCEMENT OF PAYMENT OF THE PRINCIPAL OF OR INTEREST ON
SUCH NOTE ON OR AFTER THE DUE DATE THEREFOR.

 

A Holder may not use this Indenture to prejudice the rights of another Holder or
to obtain a preference or priority over such other Holder.

 


SECTION 6.07.                                              RIGHTS OF HOLDERS TO
RECEIVE PAYMENT.


 

Notwithstanding any other provision of this Indenture, the right of any Holder
to receive payment of principal of and premium, if any, and interest on, a Note,
on or after the respective due dates therefor, or to bring suit for the
enforcement of any such payment on or after such respective dates, shall not be
impaired or affected without the consent of the Holder.

 

57

--------------------------------------------------------------------------------


 


SECTION 6.08.                                              COLLECTION SUIT BY
TRUSTEE.


 

If a Default in payment of principal or interest specified in Section 6.01(1) or
(2) occurs and is continuing, the Trustee may recover judgment in its own name
and as trustee of an express trust against the Issuer or any other obligor on
the Notes for the whole amount of principal and accrued interest and fees
remaining unpaid, together with interest on overdue principal and, to the extent
that payment of such interest is lawful, interest on overdue installments of
interest, in each case at the rate per annum borne by the Notes and such further
amount as shall be sufficient to cover the costs and expenses of collection,
including the reasonable compensation, expenses, disbursements and advances of
the Trustee, its agents and counsel.

 


SECTION 6.09.                                              TRUSTEE MAY FILE
PROOFS OF CLAIM.


 

The Trustee may file such proofs of claim and other papers or documents as may
be necessary or advisable in order to have the claims of the Trustee (including
any claim for the compensation, expenses, disbursements and advances of the
Trustee, its agents and counsel) and the Holders allowed in any judicial
proceedings relating to the Issuer, their creditors or their property and shall
be entitled and empowered to collect and receive any monies or other property
payable or deliverable on any such claims and to distribute the same, and any
Custodian in any such judicial proceedings is hereby authorized by each Holder
to make such payments to the Trustee and, in the event that the Trustee shall
consent to the making of such payments directly to the Holders, to pay to the
Trustee any amount due to it for the reasonable compensation, expenses,
disbursements and advances of the Trustee, its agent and counsel, and any other
amounts due the Trustee under Section 7.07.  Nothing herein contained shall be
deemed to authorize the Trustee to authorize or consent to or accept or adopt on
behalf of any Holder any plan of reorganization, arrangement, adjustment or
composition affecting the Notes or the rights of any Holder thereof, or to
authorize the Trustee to vote in respect of the claim of any Holder in any such
proceeding.  The Trustee shall be entitled to participate as a member of any
official committee of creditors in the matters as it deems necessary or
advisable.

 


SECTION 6.10.                                              PRIORITIES.


 

If the Trustee collects any money or property pursuant to this Article Six, it
shall pay out the money or property in the following order:

 

First:  to the Trustee for amounts due under Section 7.07;

 

Second:  to Holders for interest accrued on the Notes, ratably, without
preference or priority of any kind, according to the amounts due and payable on
the Notes for interest;

 

Third:  to Holders for principal amounts due and unpaid on the Notes, ratably,
without preference or priority of any kind, according to the amounts due and
payable on the Notes for principal; and

 

Fourth:  to the Issuer or, if applicable, the Subsidiary Guarantors, as their
respective interests may appear.

 

58

--------------------------------------------------------------------------------


 

The Trustee, upon prior notice to the Issuer, may fix a record date and payment
date for any payment to Holders pursuant to this Section 6.10.

 


SECTION 6.11.                                              UNDERTAKING FOR
COSTS.


 

In any suit for the enforcement of any right or remedy under this Indenture or
in any suit against the Trustee for any action taken or omitted by it as
Trustee, a court in its discretion may require the filing by any party litigant
in the suit of an undertaking to pay the costs of the suit, and the court in its
discretion may assess reasonable costs, including reasonable attorneys’ fees and
expenses, against any party litigant in the suit, having due regard to the
merits and good faith of the claims or defenses made by the party litigant. 
This Section 6.11 does not apply to a suit by the Trustee, a suit by a Holder
pursuant to Section 6.07, or a suit by a Holder or Holders of more than 10% in
principal amount of the outstanding Notes.

 


ARTICLE SEVEN


 


TRUSTEE


 


SECTION 7.01.                                              DUTIES OF TRUSTEE.


 


(A)           IF A DEFAULT HAS OCCURRED AND IS CONTINUING, THE TRUSTEE SHALL
EXERCISE SUCH OF THE RIGHTS AND POWERS VESTED IN IT BY THIS INDENTURE AND USE
THE SAME DEGREE OF CARE AND SKILL IN THEIR EXERCISE AS A PRUDENT PERSON WOULD
EXERCISE OR USE UNDER THE CIRCUMSTANCES IN THE CONDUCT OF HIS OR HER OWN
AFFAIRS.


 


(B)           EXCEPT DURING THE CONTINUANCE OF A DEFAULT:


 

(1)           THE TRUSTEE NEED PERFORM ONLY THOSE DUTIES AS ARE SPECIFICALLY SET
FORTH HEREIN OR IN THE TRUST INDENTURE ACT AND NO DUTIES, COVENANTS,
RESPONSIBILITIES OR OBLIGATIONS SHALL BE IMPLIED IN THIS INDENTURE AGAINST THE
TRUSTEE.

 

(2)           IN THE ABSENCE OF BAD FAITH ON ITS PART, THE TRUSTEE MAY
CONCLUSIVELY RELY, AS TO THE TRUTH OF THE STATEMENTS AND THE CORRECTNESS OF THE
OPINIONS EXPRESSED THEREIN, UPON CERTIFICATES (INCLUDING OFFICERS’ CERTIFICATES)
OR OPINIONS (INCLUDING OPINIONS OF COUNSEL) FURNISHED TO THE TRUSTEE AND
CONFORMING TO THE REQUIREMENTS OF THIS INDENTURE.  HOWEVER, IN THE CASE OF ANY
SUCH CERTIFICATES OR OPINIONS WHICH BY ANY PROVISION HEREOF ARE SPECIFICALLY
REQUIRED TO BE FURNISHED TO THE TRUSTEE, THE TRUSTEE SHALL EXAMINE THE
CERTIFICATES AND OPINIONS TO DETERMINE WHETHER OR NOT THEY CONFORM TO THE
REQUIREMENTS OF THIS INDENTURE.

 


(C)           NOTWITHSTANDING ANYTHING TO THE CONTRARY HEREIN, THE TRUSTEE MAY
NOT BE RELIEVED FROM LIABILITY FOR ITS OWN NEGLIGENT ACTION, ITS OWN NEGLIGENT
FAILURE TO ACT, OR ITS OWN WILLFUL MISCONDUCT, EXCEPT THAT:


 

(1)           THIS PARAGRAPH DOES NOT LIMIT THE EFFECT OF SECTION 7.01(B).

 

59

--------------------------------------------------------------------------------


 

(2)           THE TRUSTEE SHALL NOT BE LIABLE FOR ANY ERROR OF JUDGMENT MADE IN
GOOD FAITH BY A RESPONSIBLE OFFICER, UNLESS IT IS PROVED THAT THE TRUSTEE WAS
NEGLIGENT IN ASCERTAINING THE PERTINENT FACTS.

 

(3)           THE TRUSTEE SHALL NOT BE LIABLE WITH RESPECT TO ANY ACTION IT
TAKES OR OMITS TO TAKE IN GOOD FAITH IN ACCORDANCE WITH A DIRECTION RECEIVED BY
IT PURSUANT TO SECTION 6.05.

 


(D)           NO PROVISION OF THIS INDENTURE SHALL REQUIRE THE TRUSTEE TO EXPEND
OR RISK ITS OWN FUNDS OR OTHERWISE INCUR ANY FINANCIAL LIABILITY IN THE
PERFORMANCE OF ANY OF ITS DUTIES HEREUNDER OR TO TAKE OR OMIT TO TAKE ANY ACTION
UNDER THIS INDENTURE OR TAKE ANY ACTION AT THE REQUEST OR DIRECTION OF HOLDERS
IF IT SHALL HAVE REASONABLE GROUNDS FOR BELIEVING THAT REPAYMENT OF SUCH FUNDS
IS NOT ASSURED TO IT.


 


(E)           WHETHER OR NOT THEREIN EXPRESSLY SO PROVIDED, EVERY PROVISION OF
THIS INDENTURE THAT IN ANY WAY RELATES TO THE TRUSTEE IS SUBJECT TO THIS
SECTION 7.01.


 


(F)            THE TRUSTEE SHALL NOT BE LIABLE FOR INTEREST ON ANY MONEY
RECEIVED BY IT EXCEPT AS THE TRUSTEE MAY AGREE IN WRITING WITH THE ISSUER. 
MONEY HELD IN TRUST BY THE TRUSTEE NEED NOT BE SEGREGATED FROM OTHER FUNDS
EXCEPT TO THE EXTENT REQUIRED BY LAW.


 


(G)           IN THE ABSENCE OF BAD FAITH, NEGLIGENCE OR WILLFUL MISCONDUCT ON
THE PART OF THE TRUSTEE, THE TRUSTEE SHALL NOT BE RESPONSIBLE FOR THE
APPLICATION OF ANY MONEY BY ANY PAYING AGENT OTHER THAN THE TRUSTEE.


 


SECTION 7.02.                                              RIGHTS OF TRUSTEE.


 

Subject to Section 7.01:

 

(a)           The Trustee may rely conclusively on any resolution, certificate
(including any Officers’ Certificate), statement, instrument, opinion (including
any Opinion of Counsel), notice, request, direction, consent, order, bond,
debenture, or other paper or document believed by it to be genuine and to have
been signed or presented by the proper Person.  The Trustee need not investigate
any fact or matter stated in the document.

 

(b)           Before the Trustee acts or refrains from acting, it may require an
Officers’ Certificate and an Opinion of Counsel, which shall conform to the
provisions of Section 11.05.  The Trustee shall not be liable for any action it
takes or omits to take in good faith in reliance on such Officer’s Certificate
or Opinion of Counsel.

 

(c)           The Trustee may act through its attorneys and agents and shall not
be responsible for the misconduct or negligence of any agent (other than an
agent who is an employee of the Trustee) appointed with due care.

 

(d)           The Trustee shall not be liable for any action it takes or omits
to take in good faith which it reasonably believes to be authorized or within
its rights or powers under this Indenture.

 

60

--------------------------------------------------------------------------------


 

(e)           The Trustee may consult with counsel of its selection and the
advice or opinion of such counsel as to matters of law shall be full and
complete authorization and protection from liability in respect of any action
taken, omitted or suffered by it hereunder in good faith and in accordance with
the advice or opinion of such counsel.

 

(f)            The Trustee shall be under no obligation to exercise any of the
rights or powers vested in it by this Indenture at the request, order or
direction of any of the Holders pursuant to the provisions of this Indenture,
unless such Holders shall have offered to the Trustee reasonable security or
indemnity satisfactory to it against the costs, expenses and liabilities which
may be incurred therein or thereby.

 

(g)           The Trustee shall not be bound to make any investigation into the
facts or matters stated in any resolution, certificate (including any Officers’
Certificate), statement, instrument, opinion (including any Opinion of Counsel),
notice, request, direction, consent, order, bond, debenture, or other paper or
document, but the Trustee, in its discretion, may make such further inquiry or
investigation into such facts or matters as it may see fit and, if the Trustee
shall determine to make such further inquiry or investigation, it shall be
entitled, upon reasonable notice to the Issuer, to examine the books, records,
and premises of the Issuer, personally or by agent or attorney at the sole cost
of the Issuer.

 

(h)           The Trustee shall not be required to give any bond or surety in
respect of the performance of its powers and duties hereunder.

 

(i)            The permissive rights of the Trustee to do things enumerated in
this Indenture shall not be construed as duties.

 

(j)            Except with respect to Section 4.01 and 4.05, the Trustee shall
have no duty to inquire as to the performance of the Issuer with respect to the
covenants contained in Article 4.  In addition, the Trustee shall not be deemed
to have knowledge of an Event of Default except (i) any Default or Event of
Default occurring pursuant to Sections 4.01, 6.01(1) or 6.01(2) or (ii) any
Default or Event of Default known to a Responsible Officer.

 

(k)           The rights, privileges, protections, immunities and benefits given
to the Trustee, including its right to be indemnified, are extended to, and
shall be enforceable by, the Trustee in each of its capacities hereunder, and to
each agent, custodian and other Person employed to act hereunder.

 


SECTION 7.03.                                              INDIVIDUAL RIGHTS OF
TRUSTEE.


 

The Trustee in its individual or any other capacity may become the owner or
pledgee of Notes and may otherwise deal with the Issuer, its Subsidiaries or its
respective Affiliates with the same rights it would have if it were not
Trustee.  Any Agent may do the same with like rights.  However, the Trustee must
comply with Sections 7.10 and 7.11.

 

61

--------------------------------------------------------------------------------


 


SECTION 7.04.                                              TRUSTEE’S DISCLAIMER.


 

The Trustee shall not be responsible for and makes no representation as to the
validity or adequacy of this Indenture or the Notes, it shall not be accountable
for the Issuer’s use of the proceeds from the Notes, and it shall not be
responsible for any statement of the Issuer in this Indenture or any document
issued in connection with the sale of Notes or any statement in the Notes other
than the Trustee’s certificate of authentication.  The Trustee makes no
representations with respect to the effectiveness or adequacy of this Indenture.

 


SECTION 7.05.                                              NOTICE OF DEFAULT.


 

If a Default occurs and is continuing and is deemed to be known to the Trustee
pursuant to Section 7.02(j), the Trustee shall mail to each Holder notice of the
uncured Default within 30 days after such Default occurs.  Except in the case of
a Default in payment of principal of, or interest on, any Note, including an
accelerated payment and the failure to make a payment on a Payment Date pursuant
to an Offer to Purchase or a Default in complying with the provisions of
Article Five, the Trustee may withhold the notice if and so long as the Board of
Directors, the executive committee, or a trust committee of directors and/or
Responsible Officers, of the Trustee in good faith determines that withholding
the notice is in the interest of the Holders.

 


SECTION 7.06.                                              REPORTS BY TRUSTEE TO
HOLDERS.


 

Within 60 days after each January 1, beginning with January 1, 2005, the Trustee
shall, to the extent that any of the events described in Trust Indenture Act
§ 313(a) occurred within the previous twelve months, but not otherwise, mail to
each Holder a brief report dated as of such date that complies with Trust
Indenture Act § 313(a).  The Trustee also shall comply with Trust Indenture Act
§§ 313(b), 313(c) and 313(d).

 

A copy of each report at the time of its mailing to Holders shall be mailed to
the Issuer and filed with the SEC and each securities exchange, if any, on which
the Notes are listed.

 

The Issuer shall notify the Trustee if the Notes become listed on any securities
exchange or of any delisting thereof and the Trustee shall comply with Trust
Indenture Act § 313(d).

 


SECTION 7.07.                                              COMPENSATION AND
INDEMNITY.


 

The Issuer shall pay to the Trustee from time to time such compensation as the
Issuer and the Trustee shall from time to time agree in writing for its services
hereunder.  The Trustee’s compensation shall not be limited by any law on
compensation of a trustee of an express trust.  The Issuer shall reimburse the
Trustee upon request for all reasonable disbursements, expenses and advances
(including reasonable fees and expenses of counsel) incurred or made by it in
addition to the compensation for its services, except any such disbursements,
expenses and advances as may be attributable to the Trustee’s negligence, bad
faith or willful misconduct.  Such expenses shall include the reasonable fees
and expenses of the Trustee’s agents and counsel.

 

62

--------------------------------------------------------------------------------


 

The Issuer shall indemnify each of the Trustee or any predecessor Trustee and
its agents for, and hold them harmless against, any and all loss, damage, claims
including taxes (other than taxes based upon, measured by or determined by the
income of the Trustee), liability or expense incurred by them except for such
actions to the extent caused by any negligence, bad faith or willful misconduct
on their part, arising out of or in connection with the acceptance or
administration of this trust including the reasonable costs and expenses of
defending themselves against or investigating any claim or liability in
connection with the exercise or performance of any of the Trustee’s rights,
powers or duties hereunder.  The Trustee shall notify the Issuer promptly of any
claim asserted against the Trustee or any of its agents for which it may seek
indemnity.  The Issuer may, subject to the approval of the Trustee (which
approval shall not be unreasonably withheld), defend the claim and the Trustee
shall cooperate in the defense.  The Trustee and its agents subject to the claim
may have separate counsel and the Issuer shall pay the reasonable fees and
expenses of such counsel; provided, however, that the Issuer will not be
required to pay such fees and expenses if, subject to the approval of the
Trustee (which approval shall not be unreasonably withheld), it assumes the
Trustee’s defense and there is no conflict of interest between the Issuer and
the Trustee and its agents subject to the claim in connection with such defense
as reasonably determined by the Trustee.  The Issuer need not pay for any
settlement made without its written consent.  The Issuer need not reimburse any
expense or indemnify against any loss or liability to the extent incurred by the
Trustee through its negligence, bad faith or willful misconduct.

 

To secure the Issuer’s payment obligations in this Section 7.07, the Trustee
shall have a Lien prior to the Notes against all money or property held or
collected by the Trustee, in its capacity as Trustee, except money or property
held in trust to pay principal and interest on particular Notes.

 

When the Trustee incurs expenses or renders services after a Default specified
in Section 6.01(7) or 6.01(8) occurs, such expenses and the compensation for
such services shall be paid to the extent allowed under any Bankruptcy Law.

 

Notwithstanding any other provision in this Indenture, the foregoing provisions
of this Section 7.07 shall survive the satisfaction and discharge of this
Indenture or the appointment of a successor Trustee.

 


SECTION 7.08.                                              REPLACEMENT OF
TRUSTEE.


 

The Trustee may resign at any time by so notifying the Issuer in writing.  The
Holders of a majority in principal amount of the outstanding Notes may remove
the Trustee by so notifying the Issuer and the Trustee and may appoint a
successor Trustee.  The Issuer may remove the Trustee if:

 

(1)           THE TRUSTEE FAILS TO COMPLY WITH SECTION 7.10;

 

(2)           THE TRUSTEE IS ADJUDGED A BANKRUPT OR AN INSOLVENT;

 

(3)           A RECEIVER OR OTHER PUBLIC OFFICER TAKES CHARGE OF THE TRUSTEE OR
ITS PROPERTY; OR

 

63

--------------------------------------------------------------------------------


 

(4)           THE TRUSTEE BECOMES INCAPABLE OF ACTING.

 

If the Trustee resigns or is removed or if a vacancy exists in the office of
Trustee for any reason, the Issuer shall notify each Holder of such event and
shall promptly appoint a successor Trustee.  Within one year after the successor
Trustee takes office, the Holders of a majority in principal amount of the Notes
may appoint a successor Trustee to replace the successor Trustee appointed by
the Issuer.

 

A successor Trustee shall deliver a written acceptance of its appointment to the
retiring Trustee and to the Issuer.  Immediately after that, the retiring
Trustee shall transfer, after payment of all sums then owing to the Trustee
pursuant to Section 7.07, all property held by it as Trustee to the successor
Trustee, subject to the Lien provided in Section 7.07, the resignation or
removal of the retiring Trustee shall become effective, and the successor
Trustee shall have all the rights, powers and duties of the Trustee under this
Indenture.  A successor Trustee shall mail notice of its succession to each
Holder.

 

If a successor Trustee does not take office within 60 days after the retiring
Trustee resigns or is removed, the retiring Trustee, the Issuer or the Holders
of at least 10% in principal amount of the outstanding Notes may petition any
court of competent jurisdiction for the appointment of a successor Trustee at
the expense of the Issuer.

 

If the Trustee fails to comply with Section 7.10, any Holder may petition any
court of competent jurisdiction for the removal of the Trustee and the
appointment of a successor Trustee.

 

Notwithstanding replacement of the Trustee pursuant to this Section 7.08, the
Issuer’s obligations under Section 7.07 shall continue for the benefit of the
retiring Trustee.

 


SECTION 7.09.                                              SUCCESSOR TRUSTEE BY
MERGER, ETC.


 

If the Trustee consolidates with, merges or converts into, or transfers all or
substantially all of its corporate trust business to, another corporation, the
resulting, surviving or transferee corporation without any further act shall, if
such resulting, surviving or transferee corporation is otherwise eligible
hereunder, be the successor Trustee; provided that such corporation shall be
otherwise qualified and eligible under this Article Seven.

 


SECTION 7.10.                                              ELIGIBILITY;
DISQUALIFICATION.


 

This Indenture shall always have a Trustee who satisfies the requirement of
Trust Indenture Act §§ 310(a)(1), 310(a)(2) and 310(a)(5).  The Trustee shall
have a combined capital and surplus of at least $150,000,000 as set forth in its
most recent published annual report of condition.  The Trustee shall comply with
Trust Indenture Act § 310(b); provided, however, that there shall be excluded
from the operation of Trust Indenture Act § 310(b)(1) any indenture or
indentures under which other securities, or certificates of interest or
participation in other securities, of the Issuer are outstanding, if the
requirements for such exclusion set forth in Trust Indenture Act § 310(b)(1) are
met.  The provisions of Trust Indenture Act § 310 shall apply to the Issuer and
any other obligor of the Notes.

 

64

--------------------------------------------------------------------------------


 


SECTION 7.11.                                              PREFERENTIAL
COLLECTION OF CLAIMS AGAINST THE ISSUER.


 

The Trustee, in its capacity as Trustee hereunder, shall comply with Trust
Indenture Act § 311(a), excluding any creditor relationship listed in Trust
Indenture Act § 311(b).  A Trustee who has resigned or been removed shall be
subject to Trust Indenture Act § 311(a) to the extent indicated.

 


ARTICLE EIGHT


 


DISCHARGE OF INDENTURE; DEFEASANCE


 


SECTION 8.01.                                              TERMINATION OF THE
ISSUER’S OBLIGATIONS.


 

The Issuer may terminate its obligations under the Notes and this Indenture and
the obligations of the Subsidiary Guarantors under the Subsidiary Guarantees and
this Indenture and this Indenture shall cease to be of further effect, except
those obligations referred to in the penultimate paragraph of this Section 8.01,
if:

 

(1)           EITHER

 

(A)          ALL THE NOTES THERETOFORE AUTHENTICATED AND DELIVERED (EXCEPT LOST,
STOLEN OR DESTROYED NOTES WHICH HAVE BEEN REPLACED OR PAID AND NOTES FOR WHOSE
PAYMENT MONEY HAS THERETOFORE BEEN DEPOSITED IN TRUST OR SEGREGATED AND HELD IN
TRUST BY THE ISSUER AND THEREAFTER REPAID TO THE ISSUER OR DISCHARGED FROM SUCH
TRUST) HAVE BEEN DELIVERED TO THE TRUSTEE FOR CANCELLATION; OR

 

(B)           ALL NOTES NOT THERETOFORE DELIVERED TO THE TRUSTEE FOR
CANCELLATION (1) HAVE BECOME DUE AND PAYABLE OR (2) WILL BECOME DUE AND PAYABLE
WITHIN ONE YEAR, OR ARE TO BE CALLED FOR REDEMPTION WITHIN ONE YEAR, UNDER
ARRANGEMENTS REASONABLY SATISFACTORY TO THE TRUSTEE FOR THE GIVING OF NOTICE OF
REDEMPTION BY THE TRUSTEE IN THE NAME, AND AT THE EXPENSE, OF THE ISSUER, AND
THE ISSUER HAS IRREVOCABLY DEPOSITED OR CAUSED TO BE DEPOSITED WITH THE TRUSTEE
FUNDS IN AN AMOUNT SUFFICIENT TO PAY AND DISCHARGE THE ENTIRE INDEBTEDNESS ON
THE NOTES NOT THERETOFORE DELIVERED TO THE TRUSTEE FOR CANCELLATION, FOR
PRINCIPAL OF, PREMIUM, IF ANY, AND INTEREST ON THE NOTES TO THE DATE OF MATURITY
OR REDEMPTION, AS THE CASE MAY BE, TOGETHER WITH IRREVOCABLE INSTRUCTIONS FROM
THE ISSUER DIRECTING THE TRUSTEE TO APPLY SUCH FUNDS TO THE PAYMENT THEREOF AT
MATURITY OR REDEMPTION, AS THE CASE MAY BE;

 

(2)           THE ISSUER HAS PAID ALL SUMS PAYABLE BY THEM UNDER THIS INDENTURE,
AND

 

(3)           THE ISSUER HAS DELIVERED TO THE TRUSTEE AN OFFICERS’ CERTIFICATE
AND AN OPINION OF COUNSEL STATING THAT ALL CONDITIONS PRECEDENT UNDER THIS
INDENTURE RELATING TO THE SATISFACTION AND DISCHARGE OF THIS INDENTURE HAVE BEEN
COMPLIED WITH.

 

In the case of clause (B) of this Section 8.01, and subject to the next sentence
and notwithstanding the foregoing paragraph, the Issuer’s obligations in
Sections 2.05, 2.06, 2.07, 2.08, 4.01, 4.02, 4.03 (as to legal existence of the
Issuer only), 7.07, 8.05 and 8.06 shall survive

 

65

--------------------------------------------------------------------------------


 

until the Notes are no longer outstanding pursuant to the last paragraph of
Section 2.08.  After the Notes are no longer outstanding, the Issuer’s
obligations in Sections 7.07, 8.05 and 8.06 shall survive.

 

After such delivery or irrevocable deposit, the Trustee upon request shall
acknowledge in writing the discharge of the Issuer’s obligations under the Notes
and this Indenture except for those surviving obligations specified above.

 


SECTION 8.02.                                              LEGAL DEFEASANCE AND
COVENANT DEFEASANCE.


 


(A)           THE ISSUER MAY, AT ITS OPTION AND AT ANY TIME, ELECT TO HAVE
EITHER PARAGRAPH (B) OR (C) BELOW BE APPLIED TO ALL OUTSTANDING NOTES UPON
COMPLIANCE WITH THE CONDITIONS SET FORTH IN SECTION 8.03.


 


(B)           UPON THE ISSUER’S EXERCISE UNDER SECTION 8.02(A) HEREOF OF THE
OPTION APPLICABLE TO THIS SECTION 8.02(B), THE ISSUER AND THE SUBSIDIARY
GUARANTORS SHALL, SUBJECT TO THE SATISFACTION OF THE CONDITIONS SET FORTH IN
SECTION 8.03, BE DEEMED TO HAVE BEEN DISCHARGED FROM THEIR OBLIGATIONS WITH
RESPECT TO ALL OUTSTANDING NOTES ON THE DATE THE CONDITIONS SET FORTH BELOW ARE
SATISFIED (HEREINAFTER, “LEGAL DEFEASANCE”).  FOR THIS PURPOSE, LEGAL DEFEASANCE
MEANS THAT THE ISSUER AND THE SUBSIDIARY GUARANTORS SHALL BE DEEMED TO HAVE PAID
AND DISCHARGED THE ENTIRE INDEBTEDNESS REPRESENTED BY THE OUTSTANDING NOTES AND
SUBSIDIARY GUARANTEES, WHICH SHALL THEREAFTER BE DEEMED TO BE “OUTSTANDING” ONLY
FOR THE PURPOSES OF SECTION 8.04 HEREOF AND THE OTHER SECTIONS OF THIS INDENTURE
REFERRED TO IN (I) AND (II) BELOW, AND TO HAVE SATISFIED ALL ITS OTHER
OBLIGATIONS UNDER SUCH NOTES AND THIS INDENTURE AND THE SUBSIDIARY GUARANTORS
SHALL BE DEEMED TO HAVE SATISFIED ALL OF THEIR OBLIGATIONS UNDER THE SUBSIDIARY
GUARANTEES AND THIS INDENTURE (AND THE TRUSTEE, ON DEMAND OF AND AT THE EXPENSE
OF THE ISSUER, SHALL EXECUTE PROPER INSTRUMENTS ACKNOWLEDGING THE SAME), EXCEPT
FOR THE FOLLOWING PROVISIONS WHICH SHALL SURVIVE UNTIL OTHERWISE TERMINATED OR
DISCHARGED HEREUNDER:


 

(I)            THE RIGHTS OF HOLDERS OF OUTSTANDING NOTES TO RECEIVE, SOLELY
FROM THE TRUST FUND DESCRIBED IN SECTION 8.04, AND AS MORE FULLY SET FORTH IN
SUCH SECTION 8.04, PAYMENTS IN RESPECT OF THE PRINCIPAL OF, PREMIUM, IF ANY, AND
INTEREST ON SUCH NOTES WHEN SUCH PAYMENTS ARE DUE;

 

(II)           THE ISSUER’S OBLIGATIONS WITH RESPECT TO SUCH NOTES UNDER
ARTICLE TWO AND SECTION 4.02 HEREOF;

 

(III)          THE RIGHTS, POWERS, TRUSTS, DUTIES AND IMMUNITIES OF THE TRUSTEE
HEREUNDER AND THE ISSUER’S OBLIGATIONS IN CONNECTION THEREWITH; AND

 

(IV)          THE PROVISIONS OF THIS ARTICLE EIGHT APPLICABLE TO LEGAL
DEFEASANCE.

 

Subject to compliance with this Article Eight, the Issuer may exercise its
option under this Section 8.02(b) notwithstanding the prior exercise of its
option under Section 8.02(c).

 


(C)           UPON THE ISSUER’S EXERCISE UNDER PARAGRAPH (A) HEREOF OF THE
OPTION APPLICABLE TO THIS PARAGRAPH (C), THE ISSUER AND THE SUBSIDIARY
GUARANTORS SHALL, SUBJECT TO THE SATISFACTION


 


66

--------------------------------------------------------------------------------



 

of the conditions set forth in Section 8.03, be released from their respective
obligations under the covenants contained in Sections 4.03 (other than with
respect to the legal existence of the Issuer), 4.04, 4.07 through 4.16 and
clause (3) of Section 5.01(a) with respect to the outstanding Notes on and after
the date the conditions set forth in Section 8.03 are satisfied (hereinafter,
“Covenant Defeasance”), and the Notes shall thereafter be deemed not
“outstanding” for the purposes of any direction, waiver, consent or declaration
or act of Holders (and the consequences of any thereof) in connection with such
covenants, but shall continue to be deemed “outstanding” for all other purposes
hereunder (it being understood that such Notes shall not be deemed outstanding
for accounting purposes).  For this purpose, Covenant Defeasance means that,
with respect to the outstanding Notes, the Issuer and the Subsidiary Guarantors
may omit to comply with and shall have no liability in respect of any term,
condition or limitation set forth in any such covenant, whether directly or
indirectly, by reason of any reference elsewhere herein to any such covenant or
by reason of any reference in any such covenant to any other provision herein or
in any other document and such omission to comply shall not constitute an Event
of Default under Section 6.01, but, except as specified above, the remainder of
this Indenture and such Notes shall be unaffected thereby.  In addition, upon
the Issuer’s exercise under paragraph (a) hereof of the option applicable to
this paragraph (c), subject to the satisfaction of the conditions set forth in
Section 8.03, clauses (3), (4), (5) and (6) of Section 6.01 shall not constitute
Events of Default.


 


SECTION 8.03.                                              CONDITIONS TO LEGAL
DEFEASANCE OR COVENANT DEFEASANCE.


 

The following shall be the conditions to the application of either
Section 8.02(b) or 8.02(c) hereof to the outstanding Notes:

 

(1)           THE ISSUER MUST IRREVOCABLY DEPOSIT WITH THE TRUSTEE, IN TRUST,
FOR THE BENEFIT OF THE HOLDERS, U.S. LEGAL TENDER, U.S. GOVERNMENT OBLIGATIONS
OR A COMBINATION THEREOF, IN SUCH AMOUNTS AS WILL BE SUFFICIENT (WITHOUT
REINVESTMENT), IN THE OPINION OF A NATIONALLY RECOGNIZED FIRM OF INDEPENDENT
PUBLIC ACCOUNTANTS SELECTED BY THE ISSUER, TO PAY THE PRINCIPAL OF AND INTEREST
AND PREMIUM, IF ANY, ON THE NOTES ON THE STATED DATE FOR PAYMENT OR ON THE
REDEMPTION DATE NOTES;

 

(2)           IN THE CASE OF LEGAL DEFEASANCE, THE ISSUER SHALL HAVE DELIVERED
TO THE TRUSTEE AN OPINION OF COUNSEL IN THE UNITED STATES CONFIRMING THAT:

 

(a)           the Issuer has received from, or there has been published by the
Internal Revenue Service, a ruling, or

 

(b)           since the date of this Indenture, there has been a change in the
applicable U.S. federal income tax law,

 

in either case to the effect that, and based thereon the Holders will not
recognize income, gain or loss for U.S. federal income tax purposes as a result
of such Legal Defeasance and will be subject to U.S. federal income tax on the
same amounts, in the same manner and at the same times as would have been the
case if such Legal Defeasance had not occurred;

 

67

--------------------------------------------------------------------------------


 

(3)           IN THE CASE OF COVENANT DEFEASANCE, THE ISSUER SHALL HAVE
DELIVERED TO THE TRUSTEE AN OPINION OF COUNSEL IN THE UNITED STATES REASONABLY
ACCEPTABLE TO THE TRUSTEE CONFIRMING THAT THE HOLDERS WILL NOT RECOGNIZE INCOME,
GAIN OR LOSS FOR U.S. FEDERAL INCOME TAX PURPOSES AS A RESULT OF SUCH COVENANT
DEFEASANCE AND WILL BE SUBJECT TO U.S. FEDERAL INCOME TAX ON THE SAME AMOUNTS,
IN THE SAME MANNER AND AT THE SAME TIMES AS WOULD HAVE BEEN THE CASE IF SUCH
COVENANT DEFEASANCE HAD NOT OCCURRED;

 

(4)           NO DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING ON THE DATE OF
SUCH DEPOSIT (OTHER THAN A DEFAULT RESULTING FROM THE BORROWING OF FUNDS TO BE
APPLIED TO SUCH DEPOSIT);

 

(5)           THE LEGAL DEFEASANCE OR COVENANT DEFEASANCE SHALL NOT RESULT IN A
BREACH OR VIOLATION OF, OR CONSTITUTE A DEFAULT UNDER THIS INDENTURE OR A
DEFAULT UNDER ANY OTHER MATERIAL AGREEMENT OR INSTRUMENT TO WHICH THE ISSUER OR
ANY OF ITS SUBSIDIARIES IS A PARTY OR BY WHICH THE ISSUER OR ANY OF ITS
SUBSIDIARIES IS BOUND (OTHER THAN ANY SUCH DEFAULT OR DEFAULT RESULTING SOLELY
FROM THE BORROWING OF FUNDS TO BE APPLIED TO SUCH DEPOSIT);

 

(6)           THE ISSUER SHALL HAVE DELIVERED TO THE TRUSTEE AN OFFICERS’
CERTIFICATE STATING THAT THE DEPOSIT WAS NOT MADE BY IT WITH THE INTENT OF
PREFERRING THE HOLDERS OVER ANY OTHER CREDITORS OF THE ISSUER OR WITH THE INTENT
OF DEFEATING, HINDERING, DELAYING OR DEFRAUDING ANY OTHER OF ITS CREDITORS; AND

 

(7)           THE ISSUER SHALL HAVE DELIVERED TO THE TRUSTEE AN OFFICERS’
CERTIFICATE AND AN OPINION OF COUNSEL, EACH STATING THAT THE CONDITIONS PROVIDED
FOR IN, IN THE CASE OF THE OFFICERS’ CERTIFICATE, CLAUSES (1) THROUGH (6), AS
APPLICABLE, AND, IN THE CASE OF THE OPINION OF COUNSEL, CLAUSES (2), IF
APPLICABLE, AND/OR (3) AND (5) OF THIS SECTION 8.03 HAVE BEEN COMPLIED WITH.

 


SECTION 8.04.                                              APPLICATION OF TRUST
MONEY.


 

The Trustee or Paying Agent shall hold in trust U.S. Legal Tender and U.S.
Government Obligations deposited with it pursuant to this Article Eight, and
shall apply the deposited U.S. Legal Tender and the money from U.S. Government
Obligations in accordance with this Indenture to the payment of the principal of
and the interest on the Notes.  The Trustee shall be under no obligation to
invest said U.S. Legal Tender and U.S. Government Obligations, except as it may
agree with the Issuer.

 

The Issuer shall pay and indemnify the Trustee against any tax, fee or other
charge imposed on or assessed against the U.S. Legal Tender and U.S. Government
Obligations deposited pursuant to Section 8.03 or the principal and interest
received in respect thereof, other than any such tax, fee or other charge which
by law is for the account of the Holders of the outstanding Notes.

 

Anything in this Article Eight to the contrary notwithstanding, the Trustee
shall deliver or pay to the Issuer from time to time upon the Issuer’s request
any U.S. Legal Tender and U.S. Government Obligations held by it as provided in
Section 8.03 which, in the opinion of a nationally recognized firm of
independent public accountants expressed in a written certification

 

68

--------------------------------------------------------------------------------


 

thereof delivered to the Trustee, are in excess of the amount thereof that would
then be required to be deposited to effect an equivalent Legal Defeasance or
Covenant Defeasance.

 


SECTION 8.05.                                              REPAYMENT TO THE
ISSUER.


 

The Trustee and the Paying Agent shall pay to the Issuer upon request any money
held by them for the payment of principal or interest that remains unclaimed for
two years; provided, however, that the Trustee or such Paying Agent, before
being required to make any payment, may at the expense of the Issuer cause to be
published once in a newspaper of general circulation in the City of New York or
mail to each Holder entitled to such money notice that such money remains
unclaimed and that after a date specified therein which shall be at least 30
days from the date of such publication or mailing any unclaimed balance of such
money then remaining will be repaid to the Issuer.  After payment to the Issuer,
Holders entitled to such money must look to the Issuer for payment as general
creditors unless an applicable law designates another Person.

 


SECTION 8.06.                                              REINSTATEMENT.


 

If the Trustee or Paying Agent is unable to apply any U.S. Legal Tender and U.S.
Government Obligations in accordance with this Article Eight by reason of any
legal proceeding or by reason of any order or judgment of any court or
governmental authority enjoining, restraining or otherwise prohibiting such
application, or if the funds deposited with the Trustee to effect Covenant
Defeasance are insufficient to pay the principal of, and interest on, the Notes
when due, the Issuer’s obligations under this Indenture, and the Notes and the
Subsidiary Guarantees shall be revived and reinstated as though no deposit had
occurred pursuant to this Article Eight until such time as the Trustee or Paying
Agent is permitted to apply all such U.S. Legal Tender and U.S. Government
Obligations in accordance with this Article Eight; provided that if the Issuer
has made any payment of interest on, or principal of, any Notes because of the
reinstatement of its obligations, the Issuer shall be subrogated to the rights
of the Holders of such Notes to receive such payment from the U.S. Legal Tender
and U.S. Government Obligations held by the Trustee or Paying Agent.

 


ARTICLE NINE


 


AMENDMENTS, SUPPLEMENTS AND WAIVERS


 


SECTION 9.01.                                              WITHOUT CONSENT OF
HOLDERS.


 


(A)           THE ISSUER, THE SUBSIDIARY GUARANTORS AND THE TRUSTEE, TOGETHER,
MAY AMEND OR SUPPLEMENT THIS INDENTURE, THE NOTES OR THE SUBSIDIARY GUARANTEES
WITHOUT NOTICE TO OR CONSENT OF ANY HOLDER:


 

(1)           TO CURE ANY AMBIGUITY, DEFECT OR INCONSISTENCY;

 

(2)           TO PROVIDE FOR UNCERTIFICATED NOTES IN ADDITION TO OR IN PLACE OF
CERTIFICATED NOTES;

 

69

--------------------------------------------------------------------------------


 

(3)           TO PROVIDE FOR THE ASSUMPTION OF THE ISSUER’S OR A SUBSIDIARY
GUARANTOR’S OBLIGATIONS TO THE HOLDERS OF THE NOTES IN THE CASE OF A MERGER,
CONSOLIDATION OR SALE OF ALL OR SUBSTANTIALLY ALL OF THE ASSETS, IN ACCORDANCE
WITH ARTICLE FIVE;

 

(4)           TO RELEASE ANY SUBSIDIARY GUARANTOR FROM ANY OF ITS OBLIGATIONS
UNDER ITS SUBSIDIARY GUARANTEE OR THIS INDENTURE (TO THE EXTENT PERMITTED BY
THIS INDENTURE);

 

(5)           TO MAKE ANY CHANGE THAT WOULD NOT MATERIALLY ADVERSELY AFFECT THE
RIGHTS OF ANY HOLDER; OR

 

(6)           TO COMPLY WITH REQUIREMENTS OF THE SEC IN ORDER TO EFFECT OR
MAINTAIN THE QUALIFICATION OF THIS INDENTURE UNDER THE TRUST INDENTURE ACT;

 

provided, however, that the Issuer has delivered to the Trustee an Opinion of
Counsel and an Officers’ Certificate, each stating that such amendment or
supplement complies with the provisions of this Section 9.01.

 


SECTION 9.02.                                              WITH CONSENT OF
HOLDERS.


 


(A)           SUBJECT TO SECTION 6.07, THE ISSUER, THE SUBSIDIARY GUARANTORS AND
THE TRUSTEE, TOGETHER, WITH THE WRITTEN CONSENT OF THE HOLDER OR HOLDERS OF A
MAJORITY IN AGGREGATE PRINCIPAL AMOUNT OF THE OUTSTANDING NOTES MAY AMEND OR
SUPPLEMENT THIS INDENTURE, THE NOTES OR THE SUBSIDIARY GUARANTEES, WITHOUT
NOTICE TO ANY OTHER HOLDERS.  SUBJECT TO SECTIONS 6.07, THE HOLDER OR HOLDERS OF
A MAJORITY IN AGGREGATE PRINCIPAL AMOUNT OF THE OUTSTANDING NOTES MAY WAIVE
COMPLIANCE WITH ANY PROVISION OF THIS INDENTURE, THE NOTES OR THE SUBSIDIARY
GUARANTEES WITHOUT NOTICE TO ANY OTHER HOLDERS.


 


(B)           NOTWITHSTANDING SECTION 9.02(A), WITHOUT THE CONSENT OF EACH
HOLDER AFFECTED, NO AMENDMENT OR WAIVER MAY:


 

(1)           CHANGE THE STATED MATURITY OF THE PRINCIPAL OF, OR ANY INSTALLMENT
OF INTEREST ON, ANY NOTE;

 

(2)           REDUCE THE PRINCIPAL AMOUNT OF, OR PREMIUM, IF ANY, OR INTEREST
ON, ANY NOTE;

 

(3)           CHANGE THE PLACE OF PAYMENT OF PRINCIPAL OF, OR PREMIUM, IF ANY,
OR INTEREST ON, ANY NOTE;

 

(4)           IMPAIR THE RIGHT TO INSTITUTE SUIT FOR THE ENFORCEMENT OF ANY
PAYMENT ON OR AFTER THE STATED MATURITY (OR, IN THE CASE OF A REDEMPTION, ON OR
AFTER THE REDEMPTION DATE) OF ANY NOTE;

 

(5)           REDUCE THE ABOVE-STATED PERCENTAGES OF OUTSTANDING NOTES THE
CONSENT OF WHOSE HOLDERS IS NECESSARY TO MODIFY OR AMEND THIS INDENTURE;

 

(6)           WAIVE A DEFAULT IN THE PAYMENT OF PRINCIPAL OF, PREMIUM, IF ANY,
OR INTEREST ON THE NOTES;

 

70

--------------------------------------------------------------------------------


 

(7)           VOLUNTARILY RELEASE A SUBSIDIARY GUARANTOR OF THE NOTES, EXCEPT AS
PERMITTED BY THIS INDENTURE; OR

 

(8)           REDUCE THE PERCENTAGE OR AGGREGATE PRINCIPAL AMOUNT OF OUTSTANDING
NOTES THE CONSENT OF WHOSE HOLDERS IS NECESSARY FOR WAIVER OF COMPLIANCE WITH
SECTIONS 6.02 AND 6.04.

 


(C)           IT SHALL NOT BE NECESSARY FOR THE CONSENT OF THE HOLDERS UNDER
THIS SECTION TO APPROVE THE PARTICULAR FORM OF ANY PROPOSED AMENDMENT,
SUPPLEMENT OR WAIVER BUT IT SHALL BE SUFFICIENT IF SUCH CONSENT APPROVES THE
SUBSTANCE THEREOF.


 


(D)           A CONSENT TO ANY AMENDMENT, SUPPLEMENT OR WAIVER UNDER THIS
INDENTURE BY ANY HOLDER GIVEN IN CONNECTION WITH AN EXCHANGE (IN THE CASE OF AN
EXCHANGE OFFER) OR A TENDER (IN THE CASE OF A TENDER OFFER) OF SUCH HOLDER’S
NOTES WILL NOT BE RENDERED INVALID BY SUCH TENDER OR EXCHANGE.


 


(E)           AFTER AN AMENDMENT, SUPPLEMENT OR WAIVER UNDER THIS SECTION 9.02
BECOMES EFFECTIVE, THE ISSUER SHALL MAIL TO THE HOLDERS AFFECTED THEREBY A
NOTICE BRIEFLY DESCRIBING THE AMENDMENT, SUPPLEMENT OR WAIVER.  ANY FAILURE OF
THE ISSUER TO MAIL SUCH NOTICE, OR ANY DEFECT THEREIN, SHALL NOT, HOWEVER, IN
ANY WAY IMPAIR OR AFFECT THE VALIDITY OF ANY SUCH AMENDMENT, SUPPLEMENT OR
WAIVER.


 


SECTION 9.03.                                              COMPLIANCE WITH THE
TRUST INDENTURE ACT.


 

From the date on which this Indenture is qualified under the Trust Indenture
Act, every amendment, waiver or supplement of this Indenture, the Notes or the
Subsidiary Guarantees shall comply with the Trust Indenture Act as then in
effect.

 


SECTION 9.04.                                              REVOCATION AND EFFECT
OF CONSENTS.


 

Until an amendment, waiver or supplement becomes effective, a consent to it by a
Holder is a continuing consent by the Holder and every subsequent Holder of a
Note or portion of a Note that evidences the same debt as the consenting
Holder’s Note, even if notation of the consent is not made on any Note. 
However, any such Holder or subsequent Holder may revoke the consent as to his
Note or portion of his Note by notice to the Trustee or the Issuer received
before the date on which the Trustee receives an Officers’ Certificate
certifying that the Holders of the requisite principal amount of Notes have
consented (and not theretofore revoked such consent) to the amendment,
supplement or waiver.

 

The Issuer may, but shall not be obligated to, fix a record date for the purpose
of determining the Holders entitled to consent to any amendment, supplement or
waiver, which record date shall be at least 30 days prior to the first
solicitation of such consent.  If a record date is fixed, then notwithstanding
the last sentence of the immediately preceding paragraph, those Persons who were
Holders at such record date (or their duly designated proxies), and only those
Persons, shall be entitled to revoke any consent previously given, whether or
not such Persons continue to be Holders after such record date.  No such consent
shall be valid or effective for

 

71

--------------------------------------------------------------------------------


 

more than 90 days after such record date.  The Issuer shall inform the Trustee
in writing of the fixed record date if applicable.

 

After an amendment, supplement or waiver becomes effective, it shall bind every
Holder, unless it makes a change described in any of clauses (1) through (8) of
Section 9.02(b), in which case, the amendment, supplement or waiver shall bind
only each Holder of a Note who has consented to it and every subsequent Holder
of a Note or portion of a Note that evidences the same debt as the consenting
Holder’s Note; provided, however, that any such waiver shall not impair or
affect the right of any Holder to receive payment of principal of, and interest
on, a Note, on or after the respective due dates therefor, or to bring suit for
the enforcement of any such payment on or after such respective dates without
the consent of such Holder.

 


SECTION 9.05.                                              NOTATION ON OR
EXCHANGE OF NOTES.


 

If an amendment, supplement or waiver changes the terms of a Note, the Issuer
may require the Holder of the Note to deliver it to the Trustee.  The Issuer
shall provide the Trustee with an appropriate notation on the Note about the
changed terms and cause the Trustee to return it to the Holder at the Issuer’s
expense.  Alternatively, if the Issuer or the Trustee so determines, the Issuer
in exchange for the Note shall issue, and the Trustee shall authenticate, a new
Note that reflects the changed terms.  Failure to make the appropriate notation
or issue a new Note shall not affect the validity and effect of such amendment,
supplement or waiver.

 


SECTION 9.06.                                              TRUSTEE TO SIGN
AMENDMENTS, ETC.


 

The Trustee shall execute any amendment, supplement or waiver authorized
pursuant to this Article Nine; provided, however, that the Trustee may, but
shall not be obligated to, execute any such amendment, supplement or waiver
which affects the Trustee’s own rights, duties or immunities under this
Indenture.  The Trustee shall be entitled to receive, and shall be fully
protected in relying upon, an Opinion of Counsel and an Officers’ Certificate
each stating that the execution of any amendment, supplement or waiver
authorized pursuant to this Article Nine is authorized or permitted by this
Indenture and constitutes legal, valid and binding obligations of the Issuer
enforceable in accordance with its terms.  Such Opinion of Counsel shall be at
the expense of the Issuer.

 


ARTICLE TEN


 


SUBSIDIARY GUARANTEE


 


SECTION 10.01.                                        GUARANTEE.


 

Subject to this Article 10, each of the Subsidiary Guarantors hereby, jointly
and severally, unconditionally guarantees to each Holder of a Note authenticated
and delivered by the Trustee and to the Trustee and its successors and assigns,
irrespective of the validity and enforceability of this Indenture, the Notes or
the obligations of the Issuer hereunder or thereunder, that:  (a) the principal
of and interest on the Notes will be promptly paid in full when due, whether at
maturity, by acceleration, redemption or otherwise, and interest on the overdue
principal of and interest on the Notes, if any, if lawful, and all other
obligations of the Issuer to the

 

72

--------------------------------------------------------------------------------


 

Holders or the Trustee hereunder or thereunder will be promptly paid in full or
performed, all in accordance with the terms hereof and thereof; and (b) in case
of any extension of time of payment or renewal of any Notes or any of such other
obligations, that same will be promptly paid in full when due or performed in
accordance with the terms of the extension or renewal, whether at stated
maturity, by acceleration or otherwise.  Failing payment when due of any amount
so guaranteed or any performance so guaranteed for whatever reason, the
Subsidiary Guarantors shall be jointly and severally obligated to pay the same
immediately.  Each Subsidiary Guarantor agrees that this is a guarantee of
payment and not a guarantee of collection.

 

The Subsidiary Guarantors hereby agree that their obligations hereunder shall be
unconditional, irrespective of the validity, regularity or enforceability of the
Notes or this Indenture, the absence of any action to enforce the same, any
waiver or consent by any Holder of the Notes with respect to any provisions
hereof or thereof, the recovery of any judgment against the Issuer, any action
to enforce the same or any other circumstance which might otherwise constitute a
legal or equitable discharge or defense of a guarantor.  Each Subsidiary
Guarantor hereby waives, to the extent permitted by applicable law, diligence,
presentment, demand of payment, filing of claims with a court in the event of
insolvency or bankruptcy of the Issuer, any right to require a proceeding first
against the Issuer, protest, notice and all demands whatsoever and covenant that
this Note Guarantee shall not be discharged except by complete performance of
the obligations contained in the Notes and this Indenture.

 

If any Holder or the Trustee is required by any court or otherwise to return to
the Issuer, the Subsidiary Guarantors or any custodian, trustee, liquidator or
other similar official acting in relation to either the Issuer or the Subsidiary
Guarantors, any amount paid by either to the Trustee or such Holder, this
Subsidiary Guarantee, to the extent theretofore discharged, shall be reinstated
in full force and effect.

 

Each Subsidiary Guarantor agrees that it shall not be entitled to any right of
subrogation in relation to the Holders in respect of any obligations guaranteed
hereby until payment in full of all obligations guaranteed hereby.  Each
Subsidiary Guarantor further agrees that, as between the Subsidiary Guarantors,
on the one hand, and the Holders and the Trustee, on the other hand, (x) the
maturity of the obligations guaranteed hereby may be accelerated as provided in
Article Six hereof for the purposes of this Subsidiary Guarantee,
notwithstanding any stay, injunction or other prohibition preventing such
acceleration in respect of the obligations guaranteed hereby, and (y) in the
event of any declaration of acceleration of such obligations as provided in
Article Six hereof, such obligations (whether or not due and payable) shall
forthwith become due and payable by the Subsidiary Guarantors for the purpose of
this Subsidiary Guarantee.

 


SECTION 10.02.                                        LIMITATION ON SUBSIDIARY
GUARANTOR LIABILITY.


 

Each Subsidiary Guarantor, and by its acceptance of Notes, each Holder, hereby
confirms that it is the intention of all such parties that the Subsidiary
Guarantee of such Subsidiary Guarantor not constitute a fraudulent transfer or
conveyance for purposes of Bankruptcy Law, the Uniform Fraudulent Conveyance
Act, the Uniform Fraudulent Transfer Act or any similar federal or state law to
the extent applicable to any Subsidiary Guarantee.  To effectuate the foregoing
intention, the Trustee, the Holders and the Subsidiary Guarantors hereby
irrevocably

 

73

--------------------------------------------------------------------------------


 

agree that the obligations of such Subsidiary Guarantor will, after giving
effect to such maximum amount and all other contingent and fixed liabilities of
such Subsidiary Guarantor that are relevant under such laws, and after giving
effect to any collections from, rights to receive contribution from or payments
made by or on behalf of any other Subsidiary Guarantor in respect of the
obligations of such other Subsidiary Guarantor under this Article Ten, result in
the obligations of such Subsidiary Guarantor under its Subsidiary Guarantee not
constituting a fraudulent transfer or conveyance.  Each Subsidiary Guarantor
that makes a payment for distribution under its Subsidiary Guarantee is entitled
to a contribution from each other Subsidiary Guarantor in a pro rata amount
based on the adjusted net assets of each Subsidiary Guarantor.

 


SECTION 10.03.                                        EXECUTION AND DELIVERY OF
SUBSIDIARY GUARANTEE.


 

To evidence its Subsidiary Guarantee set forth in Section 10.01, each Subsidiary
Guarantor hereby agrees that a notation of such Subsidiary Guarantee
substantially in the form included in Exhibit E shall be endorsed by an Officer
of such Subsidiary Guarantor on each Note authenticated and delivered by the
Trustee and that this Indenture shall be executed on behalf of such Subsidiary
Guarantor by an Officer.

 

Each Subsidiary Guarantor hereby agrees that its Subsidiary Guarantee set forth
in Section 10.01 shall remain in full force and effect notwithstanding any
failure to endorse on each Note a notation of such Subsidiary Guarantee.

 

If an Officer whose signature is on this Indenture or on the Subsidiary
Guarantee no longer holds that office at the time the Trustee authenticates the
Note on which a Subsidiary Guarantee is endorsed, the Subsidiary Guarantee shall
be valid nevertheless.

 

The delivery of any Note by the Trustee, after the authentication thereof
hereunder, shall constitute due delivery of the Subsidiary Guarantee set forth
in this Indenture on behalf of the Subsidiary Guarantors.

 


SECTION 10.04.                                        RELEASE OF A SUBSIDIARY
GUARANTOR.


 

A Subsidiary Guarantor shall be released from its obligations under its Note
Guarantee and its obligations under this Indenture and the Registration Rights
Agreement in the event of:

 

(1)           ANY SALE, EXCHANGE OR TRANSFER, TO ANY PERSON NOT AN AFFILIATE OF
THE ISSUER OF ALL OF CAPITAL STOCK HELD BY THE ISSUER AND ITS RESTRICTED
SUBSIDIARIES IN, OR ALL OR SUBSTANTIALLY ALL THE ASSETS OF, SUCH SUBSIDIARY
GUARANTOR (WHICH SALE, EXCHANGE OR TRANSFER IS NOT PROHIBITED BY THIS
INDENTURE);

 

(2)           THE RELEASE OR DISCHARGE OF THE GUARANTEE WHICH RESULTED IN THE
CREATION OF SUCH SUBSIDIARY GUARANTEE, EXCEPT A DISCHARGE OR RELEASE BY OR AS A
RESULT OF PAYMENT UNDER SUCH GUARANTEE; OR

 

(3)           THE DESIGNATION OF SUCH SUBSIDIARY GUARANTOR AS AN UNRESTRICTED
SUBSIDIARY IN ACCORDANCE WITH THE PROVISIONS OF THIS INDENTURE.

 

74

--------------------------------------------------------------------------------


 

The Trustee shall execute an appropriate instrument prepared by the Issuer
evidencing the release of a Subsidiary Guarantor from its obligations under its
Subsidiary Guarantee and this Indenture upon receipt of a request by the Issuer
or such Subsidiary Guarantor accompanied by an Officers’ Certificate and an
Opinion of Counsel certifying as to the compliance with this Section 10.04;
provided, however, that the legal counsel delivering such Opinion of Counsel may
rely as to matters of fact on one or more Officers’ Certificates of the Issuer.

 

Nothing contained in this Indenture or in any of the Notes shall prevent any
consolidation or merger of a Subsidiary Guarantor with or into the Issuer (in
which case such Subsidiary Guarantor shall no longer be a Subsidiary Guarantor)
or another Subsidiary Guarantor or shall prevent any sale or conveyance of the
property of a Subsidiary Guarantor as an entirety or substantially as an
entirety to the Issuer or another Subsidiary Guarantor.

 


ARTICLE ELEVEN


 


MISCELLANEOUS


 


SECTION 11.01.                                        TRUST INDENTURE ACT
CONTROLS.


 

If any provision of this Indenture limits, qualifies, or conflicts with another
provision which is required or deemed to be included in this Indenture by the
Trust Indenture Act, such required or deemed provision shall control.

 


SECTION 11.02.                                        NOTICES.


 

Any notices or other communications required or permitted hereunder shall be in
writing, and shall be sufficiently given if made by hand delivery, by telex, by
nationally recognized overnight courier service, by telecopier or registered or
certified mail, postage prepaid, return receipt requested, addressed as follows:

 

if to the Issuer or a Subsidiary Guarantor:

 

c/o Omega Healthcare Investors, Inc.
9690 Deereco Road, Suite 100
Timonium, Maryland  21093
Attention:  Robert O. Stephenson

 

Telephone:      (410) 427-1700
Facsimile:        (410) 427-8800

 

with a copy to:

 

Powell, Goldstein, Frazer & Murphy LLP
Sixteenth Floor
191 Peachtree Street NE
Atlanta, GA 30303
Attention:  Richard Miller

 

75

--------------------------------------------------------------------------------


 

Telephone:      (404) 572-6600
Facsimile:        (404) 572-6999

 

if to the Trustee:

 

1360 Peachtree Street, N.E.

Suite 1105

Atlanta, Georgia 30309

Attention:  Corporate Trust Department

Telephone:      (404) 965-7222
Facsimile:        (404) 365-7946

 

Each of the Issuer and the Trustee by written notice to each other such Person
may designate additional or different addresses for notices to such Person.  Any
notice or communication to the Issuer and the Trustee, shall be deemed to have
been given or made as of the date so delivered if personally delivered; when
replied to; when receipt is acknowledged, if telecopied; five (5) calendar days
after mailing if sent by registered or certified mail, postage prepaid (except
that a notice of change of address shall not be deemed to have been given until
actually received by the addressee); and next Business Day if by nationally
recognized overnight courier service.

 

Any notice or communication mailed to a Holder shall be mailed to him by first
class mail or other equivalent means at his address as it appears on the
registration books of the Registrar and shall be sufficiently given to him if so
mailed within the time prescribed.

 

Failure to mail a notice or communication to a Holder or any defect in it shall
not affect its sufficiency with respect to other Holders.  If a notice or
communication is mailed in the manner provided above, it is duly given, whether
or not the addressee receives it.

 


SECTION 11.03.                                        COMMUNICATIONS BY HOLDERS
WITH OTHER HOLDERS.


 

Holders may communicate pursuant to Trust Indenture Act § 312(b) with other
Holders with respect to their rights under this Indenture, the Notes or the
Subsidiary Guarantees.  The Issuer, the Trustee, the Registrar and any other
Person shall have the protection of Trust Indenture Act § 312(c).

 


SECTION 11.04.                                        CERTIFICATE AND OPINION AS
TO CONDITIONS PRECEDENT.


 

Upon any request or application by the Issuer to the Trustee to take any action
under this Indenture, the Issuer shall furnish to the Trustee at the request of
the Trustee:

 

(1)           AN OFFICERS’ CERTIFICATE, IN FORM AND SUBSTANCE SATISFACTORY TO
THE TRUSTEE, STATING THAT, IN THE OPINION OF THE SIGNERS, ALL CONDITIONS
PRECEDENT TO BE PERFORMED OR EFFECTED BY THE ISSUER, IF ANY, PROVIDED FOR IN
THIS INDENTURE RELATING TO THE PROPOSED ACTION HAVE BEEN COMPLIED WITH; AND

 

76

--------------------------------------------------------------------------------


 

(2)           AN OPINION OF COUNSEL STATING THAT, IN THE OPINION OF SUCH
COUNSEL, ALL SUCH CONDITIONS PRECEDENT HAVE BEEN COMPLIED WITH.

 


SECTION 11.05.                                        STATEMENTS REQUIRED IN
CERTIFICATE OR OPINION.


 

Each certificate or opinion with respect to compliance with a condition or
covenant provided for in this Indenture, other than the Officers’ Certificate
required by Section 4.06, shall include:

 

(1)           A STATEMENT THAT THE PERSON MAKING SUCH CERTIFICATE OR OPINION HAS
READ SUCH COVENANT OR CONDITION;

 

(2)           A BRIEF STATEMENT AS TO THE NATURE AND SCOPE OF THE EXAMINATION OR
INVESTIGATION UPON WHICH THE STATEMENTS OR OPINIONS CONTAINED IN SUCH
CERTIFICATE OR OPINION ARE BASED;

 

(3)           A STATEMENT THAT, IN THE OPINION OF SUCH PERSON, HE HAS MADE SUCH
EXAMINATION OR INVESTIGATION AS IS NECESSARY TO ENABLE HIM TO EXPRESS AN
INFORMED OPINION AS TO WHETHER OR NOT SUCH COVENANT OR CONDITION HAS BEEN
COMPLIED WITH OR SATISFIED; AND

 

(4)           A STATEMENT AS TO WHETHER OR NOT, IN THE OPINION OF EACH SUCH
PERSON, SUCH CONDITION OR COVENANT HAS BEEN COMPLIED WITH; PROVIDED, HOWEVER,
THAT WITH RESPECT TO MATTERS OF FACT, AN OPINION OF COUNSEL MAY RELY ON AN
OFFICERS’ CERTIFICATE OR CERTIFICATES OF PUBLIC OFFICIALS.

 


SECTION 11.06.                                        RULES BY PAYING AGENT OR
REGISTRAR.


 

The Paying Agent or Registrar may make reasonable rules and set reasonable
requirements for their functions.

 


SECTION 11.07.                                        LEGAL HOLIDAYS.


 

If a payment date is not a Business Day, payment may be made on the next
succeeding day that is a Business Day.

 


SECTION 11.08.                                        GOVERNING LAW.


 

This Indenture, the Notes and the Subsidiary Guarantees will be governed by and
construed in accordance with the laws of the State of New York.

 


SECTION 11.09.                                        NO ADVERSE INTERPRETATION
OF OTHER AGREEMENTS.


 

This Indenture may not be used to interpret another indenture, loan or debt
agreement of any of the Issuer or any of its Subsidiaries.  Any such indenture,
loan or debt agreement may not be used to interpret this Indenture.

 

77

--------------------------------------------------------------------------------


 


SECTION 11.10.                                        NO RECOURSE AGAINST
OTHERS.


 

No director, officer, employee, incorporator, stockholder, member or manager of
the Issuer or any Subsidiary Guarantor shall have any liability for any
obligations of the Issuer under the Notes or this Indenture or of any Subsidiary
Guarantor under its Subsidiary Guarantee or the Indenture or for any claim based
on, in respect of, or by reason of, such obligations or their creation.  Each
Holder of Notes by accepting a Note waives and releases all such liability. 
Such waiver and release are part of the consideration for issuance of the Notes.

 


SECTION 11.11.                                        SUCCESSORS.


 

All agreements of the Issuer and the Subsidiary Guarantors in this Indenture,
the Notes and the Note Guarantees shall bind their respective successors.  All
agreements of the Trustee in this Indenture shall bind its successor.

 


SECTION 11.12.                                        DUPLICATE ORIGINALS.


 

All parties may sign any number of copies of this Indenture.  Each signed copy
or counterpart shall be an original, but all of them together shall represent
the same agreement.

 


SECTION 11.13.                                        SEVERABILITY.


 

To the extent permitted by applicable law, in case any one or more of the
provisions in this Indenture, in the Notes or in the Subsidiary Guarantees shall
be held invalid, illegal or unenforceable, in any respect for any reason, the
validity, legality and enforceability of any such provision in every other
respect and of the remaining provisions shall not in any way be affected or
impaired thereby, it being intended that all of the provisions hereof shall be
enforceable to the full extent permitted by law.

 

78

--------------------------------------------------------------------------------


 

SIGNATURES

 

IN WITNESS WHEREOF, the parties hereto have caused this Indenture to be duly
executed all as of the date first written above.

 

 

OMEGA HEALTHCARE INVESTORS, INC.,
as Issuer

 

 

 

 

 

By:

/s/ C. Taylor Pickett

 

 

Name: C. Taylor Pickett

 

 

Title: President and Chief Executive Officer

 

 

 

 

 

BAYSIDE ALABAMA HEALTHCARE SECOND, INC.

BAYSIDE ARIZONA HEALTHCARE ASSOCIATES, INC.

BAYSIDE ARIZONA HEALTHCARE SECOND, INC.

BAYSIDE COLORADO HEALTHCARE ASSOCIATES, INC.

BAYSIDE COLORADO HEALTHCARE SECOND, INC.

OHI (CONNECTICUT), INC.

BAYSIDE STREET II, INC.

OHI ASSET (CA), LLC

OHI ASSET (FL) TARPON SPRINGS, PINELLAS PARK & GAINESVILLE, LLC

OHI ASSET (FL), LLC

OHI ASSET (ID), LLC

OHI ASSET (IN), LLC

OHI ASSET (LA), LLC
as Subsidiary Guarantors

 

 

 

 

 

By:

/s/ C. Taylor Pickett

 

 

Name: C. Taylor Pickett

 

 

Title: President and Chief Executive Officer

 

S-1

--------------------------------------------------------------------------------


 

 

OHI ASSET (MI/NC), LLC

OHI ASSET (MO), LLC

OHI ASSET (OH), LLC

OHI ASSET (TX), LLC

OHI ASSET II (CA), LLC

OHI ASSET, LLC

OMEGA ACQUISITION FACILITY I, LLC

OHI (FLORIDA), INC.

OHI SUNSHINE, INC.

LONG TERM CARE ASSOCIATES – ILLINOIS, INC.

OHI (ILLINOIS), INC.

SKILLED NURSING - HERRIN, INC.

SKILLED NURSING - PARIS, INC.

BAYSIDE INDIANA HEALTHCARE ASSOCIATES, INC.

LONG TERM CARE ASSOCIATES – INDIANA, INC.

OHI (INDIANA), INC.

SKILLED NURSING - GASTON, INC.

OHI (IOWA), INC.

OHI (KANSAS), INC.

OMEGA (KANSAS), INC.

NRS VENTURES, LLC

OS LEASING COMPANY

STERLING ACQUISITION CORP.

STERLING ACQUISITION CORP. II

ARIZONA LESSOR - INFINIA, INC.

BAYSIDE STREET, INC.

COLORADO LESSOR - CONIFER, INC.

DELTA INVESTORS I, LLC

DELTA INVESTORS II, LLC

FLORIDA LESSOR - CRYSTAL SPRINGS, INC.
as Subsidiary Guarantors

 

 

 

 

 

By:

/s/ C. Taylor Pickett

 

 

Name: C. Taylor Pickett

 

 

Title: President and Chief Executive Officer

 

S-2

--------------------------------------------------------------------------------


 

 

FLORIDA LESSOR - EMERALD, INC.



FLORIDA LESSOR - FIVE FACILITIES, INC.

FLORIDA LESSOR - LAKELAND, INC.

FLORIDA LESSOR - MEADOWVIEW, INC.

FLORIDA LESSOR - WEST PALM BEACH AND SOUTHPOINT, INC.

GEORGIA LESSOR - BONTERRA/PARKVIEW, INC.

INDIANA LESSOR - JEFFERSONVILLE, INC.

INDIANA LESSOR - WELLINGTON MANOR, INC.

JEFFERSON CLARK, INC.

OHI LESSOR WATERFORD & CRESTWOOD, INC.

OHI OF KENTUCKY, INC.

OHI OF TEXAS, INC.

OMEGA TRS I, INC.

TEXAS LESSOR - STONEGATE GP, INC.

TEXAS LESSOR - STONEGATE LIMITED, INC.

TEXAS LESSOR - STONEGATE, L.P.

TEXAS LESSOR - TREEMONT, INC.

WASHINGTON LESSOR - SILVERDALE, INC.

OHIMA, INC.

LONG TERM CARE – MICHIGAN, INC.

LONG TERM CARE – NORTH CAROLINA, INC.

OHI (CLEMMONS), INC.

OHI (GREENSBORO), INC.

SKILLED NURSING - HICKSVILLE, INC.

CENTER HEALTHCARE ASSOCIATES, INC.

CHERRY STREET - SKILLED NURSING, INC.
as Subsidiary Guarantors

 

 

 

 

 

By:

/s/ C. Taylor Pickett

 

 

Name: C. Taylor Pickett

 

 

Title: President and Chief Executive Officer

 

S-3

--------------------------------------------------------------------------------


 

 

DALLAS SKILLED NURSING, INC.



HERITAGE TEXARKANA HEALTHCARE ASSOCIATES, INC.

LAKE PARK SKILLED NURSING, INC.

LONG TERM CARE ASSOCIATES - TEXAS, INC.

PARKVIEW - SKILLED NURSING, INC.

PINE TEXARKANA HEALTHCARE ASSOCIATES, INC.

REUNION TEXARKANA HEALTHCARE ASSOCIATES, INC.

SAN AUGUSTINE HEALTHCARE ASSOCIATES, INC.

SOUTH ATHENS HEALTHCARE ASSOCIATES, INC.

WAXAHACHIE HEALTHCARE ASSOCIATES, INC.

WEST ATHENS HEALTHCARE ASSOCIATES, INC.

CARE HOLDINGS, INC.
as Subsidiary Guarantors

 

 

 

 

 

 

By:

/s/ C. Taylor Pickett

 

 

Name: C. Taylor Pickett

 

 

Title: President and Chief Executive Officer

 

S-4

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION,
as Trustee

 

 

 

 

 

By:

/s/  Teresa L. Davis

 

 

Name: Teresa L. Davis

 

 

Title: Vice President

 

S-5

--------------------------------------------------------------------------------


 

EXHIBIT A

 

[Insert the Global Note Legend, if applicable pursuant to the provisions of the
Indenture]

 

[Insert the Private Placement Legend, if applicable pursuant to the provisions
of the Indenture]

 

OMEGA HEALTHCARE INVESTORS, INC.
7% Senior due Notes 2014

 

 

 

CUSIP No.

 

No.  [        ]

 

$

[            ]

 

 

OMEGA HEALTHCARE INVESTORS, INC., a Maryland corporation (the “Issuer”), for
value received promise to pay [               ] to or its registered assigns,
the principal sum of [                         ] [or such other amount as is
provided in a schedule attached hereto](a) on April 1, 2014.

 

Interest Payment Dates:  October 1 and April 1, commencing October 1, 2004.

 

Record Dates:  September 15 and March 15.

 

Reference is made to the further provisions of this Note contained herein, which
will for all purposes have the same effect as if set forth at this place.

 

--------------------------------------------------------------------------------

(a)           This language should be included only if the Note is issued in
global form.

 

A-1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Issuer has caused this Note to be signed manually or by
facsimile by its duly authorized officer.

 

Dated:  [                        ]

 

 

OMEGA HEALTHCARE INVESTORS, INC., as
Issuer

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

A-2

--------------------------------------------------------------------------------


 

[FORM OF] TRUSTEE’S CERTIFICATE OF AUTHENTICATION

 

This is one of the 7% Senior Notes due 2014 described in the within-mentioned
Indenture.

 

Dated:

 

 

U.S. Bank National Association,
as Trustee

 

 

 

By:

 

 

 

Authorized Signatory

 

 

 

 

A-3

--------------------------------------------------------------------------------


 

(Reverse of Note)

 

7% Senior Notes due 2014

 

Capitalized terms used herein shall have the meanings assigned to them in the
Indenture referred to below unless otherwise indicated.

 

SECTION 1.  Interest.  Omega Healthcare Investors, Inc., a Maryland corporation
(the “Issuer”) promises to pay interest on the principal amount of this Note at
7% per annum from March 22, 2004 until maturity.  The Issuer will pay interest
semi-annually on October 1 and April 1 of each year, or if any such day is not a
Business Day, on the next succeeding Business Day (each an “Interest Payment
Date”), commencing October 1, 2004.  Interest on the Notes will accrue from the
most recent date to which interest has been paid or, if no interest has been
paid, from the date of original issuance.  The Issuer shall pay interest
(including post-petition interest in any proceeding under any Bankruptcy Law) on
overdue principal and premium, if any, from time to time on demand to the extent
lawful at the interest rate applicable to the Notes; it shall pay interest
(including post-petition interest in any proceeding under any Bankruptcy Law) on
overdue installments of interest (without regard to any applicable grace
periods) from time to time on demand at the same rate to the extent lawful. 
Interest will be computed on the basis of a 360-day year of twelve 30-day
months.

 

SECTION 2.  Method of Payment.  The Issuer will pay interest on the Notes to the
Persons who are registered Holders of Notes at the close of business on the
September 15 or March 15 next preceding the Interest Payment Date, even if such
Notes are canceled after such record date and on or before such Interest Payment
Date, except as provided in Section 2.12 of the Indenture with respect to
defaulted interest.  The Notes will be issued in denominations of $1,000 and
integral multiples thereof.  The Issuer shall pay principal, premium, if any,
and interest on the Notes in such coin or currency of the United States of
America as at the time of payment is legal tender for payment of public and
private debts (“U.S. Legal Tender”).  Principal, premium, if any, and interest
on the Notes will be payable at the office or agency of the Issuer maintained
for such purpose except that, at the option of the Issuer, the payment of
interest may be made by check mailed to the Holders of the Notes at their
respective addresses set forth in the register of Holders of Notes.  Until
otherwise designated by the Issuer, the Issuer’s office or agency in New York
will be the office of the Trustee maintained for such purpose.

 

SECTION 3.  Paying Agent and Registrar.  Initially, U.S. Bank National
Association, the Trustee under the Indenture, will act as Paying Agent and
Registrar.  The Issuer may change any Paying Agent or Registrar without notice
to any Holder.  Except as provided in the Indenture, the Issuer or any of their
Subsidiaries may act in any such capacity.

 

SECTION 4.  Indenture.  The Issuer issued the Notes under an Indenture dated as
of March 22, 2004 (“Indenture”) by and among the Issuer, the Subsidiary
Guarantors and the Trustee.  The terms of the Notes include those stated in the
Indenture and those made part of the Indenture by reference to the Trust
Indenture Act of 1939, as amended (15 U.S. Code §§ 77aaa-77bbbb)

 

A-4

--------------------------------------------------------------------------------


 

(the “Trust Indenture Act”).  The Notes are subject to all such terms, and
Holders are referred to the Indenture and the Trust Indenture Act for a
statement of such terms.

 

SECTION 5.  Optional Redemption.  Except as set forth in Section 6 hereof, the
Notes will not be redeemable at the Issuer’s option prior to April 1, 2009.  The
Notes will be redeemable at the option of the Issuer, in whole or in part, at
any time, and from time to time, on and after April 1, 2009, upon not less than
30 days’ nor more than 60 days’ notice, at the following redemption prices
(expressed as percentages of the principal amount thereof) if redeemed during
the 12-month period commencing April 1 of the years indicated below, in each
case together with accrued and unpaid interest thereon to the redemption date:

 

Year

 

Percentage

 

 

 

 

 

2009

 

103.500

%

2010

 

102.333

%

2011

 

101.167

%

2012 and thereafter

 

100.000

%

 

SECTION 6.  Optional Redemption With Proceeds From Equity Offerings.  At any
time, or from time to time, on or prior to April 1, 2007, the Issuer may, at its
option, use the Net Cash Proceeds of one or more Equity Offerings to redeem up
to 35% of the principal amount of the Notes issued under the Indenture at a
redemption price of 107% of the principal amount thereof plus accrued and unpaid
interest thereon, if any, to the date of redemption; provided, however, that:

 

(1)           at least 65% of the principal amount of Notes issued under the
Indenture remains outstanding immediately after such redemption; and

 

(2)           the Issuer makes such redemption not more than 90 days after the
consummation of any such Equity Offering.

 

SECTION 7.  Notice of Redemption.  Notice of redemption will be mailed by first
class mail at least 30 days but not more than 60 days before the redemption date
to each Holder of Notes to be redeemed at its registered address.  Notes in
denominations larger than $1,000 may be redeemed in part.  If any Note is to be
redeemed in part only, the notice of redemption that relates to such Note shall
state the portion of the principal amount thereof to be redeemed.  A new Note in
principal amount equal to the unredeemed portion thereof will be issued in the
name of the Holder thereof upon cancellation of the original Note.  On and after
the redemption date interest ceases to accrue on Notes or portions thereof
called for redemption.

 

SECTION 8.  Mandatory Redemption.  For the avoidance of doubt, an offer to
purchase pursuant to Section 9 hereof shall not be deemed a redemption.  The
Issuer shall not be required to make mandatory redemption payments with respect
to the Notes.

 

SECTION 9.  Repurchase at Option of Holder.  Upon the occurrence of a Change of
Control, and subject to certain conditions set forth in the Indenture, the
Issuer will be required to offer to purchase all of the outstanding Notes at a
purchase price equal to 101% of the

 

A-5

--------------------------------------------------------------------------------


 

principal amount thereof, plus accrued and unpaid interest, if any, thereon to
the date of repurchase.

 

The Issuer is, subject to certain conditions and exceptions, obligated to make
an offer to purchase Notes at 100% of their principal amount, plus accrued and
unpaid interest, if any, thereon to the date of repurchase, with certain net
cash proceeds of certain sales or other dispositions of assets in accordance
with the Indenture.

 

SECTION 10.  Denominations, Transfer, Exchange.  The Notes are in registered
form without coupons in denominations of $1,000 and integral multiples of
$1,000.  The transfer of Notes may be registered and Notes may be exchanged as
provided in the Indenture.  The Registrar and the Trustee may require a Holder,
among other things, to furnish appropriate endorsements and transfer documents
and the Issuer may require a Holder to pay any taxes and fees required by law or
permitted by the Indenture.  The Issuer and the Registrar are not required to
transfer or exchange any Note selected for redemption.  Also, the Issuer and the
Registrar are not required to transfer or exchange any Notes for a period of 15
days before a selection of Notes to be redeemed.

 

SECTION 11.  Persons Deemed Owners.  The registered Holder of a Note may be
treated as its owner for all purposes.

 

SECTION 12.  Amendment, Supplement and Waiver.  Subject to certain exceptions,
the Indenture and the Notes may be amended or supplemented with the written
consent of the Holders of at least a majority in aggregate principal amount of
the Notes then outstanding, and any existing Default or compliance with any
provision may be waived with the consent of the Holders of a majority in
aggregate principal amount of the Notes then outstanding.  Without notice to or
consent of any Holder, the parties thereto may amend or supplement the Indenture
and the Notes to, among other things, cure any ambiguity, defect or
inconsistency in the Indenture, provide for uncertificated Notes in addition to
certificated Notes, comply with any requirements of the SEC in connection with
the qualification of the Indenture under the Trust Indenture Act, or make any
change that does not materially adversely affect the rights of any Holder of a
Note.

 

SECTION 13.  Defaults and Remedies.  If a Default occurs and is continuing, the
Trustee or the Holders of at least 25% in principal amount of the then
outstanding Notes generally may declare all the Notes to be due and payable
immediately.  Notwithstanding the foregoing, in the case of a Default arising
from certain events of bankruptcy or insolvency as set forth in the Indenture,
with respect to the Issuer, all outstanding Notes will become due and payable
without further action or notice.  Holders of the Notes may not enforce the
Indenture or the Notes except as provided in the Indenture.  Subject to certain
limitations, Holders of a majority in principal amount of the then outstanding
Notes may direct the Trustee in its exercise of any trust or power.  The Trustee
may withhold from Holders of the Notes notice of any continuing Default if it
determines that withholding notice is in their interest.  The Holders of a
majority in aggregate principal amount of the Notes then outstanding by notice
to the Trustee may on behalf of the Holders of all of the Notes waive any
existing Default and its consequences under the Indenture except a continuing
Default in the payment of interest on, or the principal of, or the premium on,
the Notes.

 

A-6

--------------------------------------------------------------------------------


 

SECTION 14.  Restrictive Covenants.  The Indenture contains certain covenants
that, among other things, limit the ability of the Issuer and its Restricted
Subsidiaries to make restricted payments, to incur indebtedness, to create
liens, to sell assets, to permit restrictions on dividends and other payments by
Restricted Subsidiaries of the Issuer, to consolidate, merge or sell all or
substantially all of its assets or to engage in transactions with affiliates. 
The limitations are subject to a number of important qualifications and
exceptions.  The Issuer must annually report to the Trustee on compliance with
such limitations and other provisions in the Indenture.

 

SECTION 15.  No Recourse Against Others.  No director, officer, employee,
incorporator, stockholder, member or manager of the Issuer or any Subsidiary
Guarantor shall have any liability for any obligations of the Issuer under the
Notes or the Indenture, or of any Subsidiary Guarantor under its Subsidiary
Guarantee or the Indenture or for any claim based on, in respect of, or by
reason of, such obligations or their creation.  Each Holder of Notes by
accepting a Note waives and releases all such liability.  The waiver and release
are part of the consideration for issuance of the Notes.

 

SECTION 16.  Subsidiary Guarantees.  This Note will be entitled to the benefits
of certain Subsidiary Guarantees made for the benefit of the Holders.  Reference
is hereby made to the Indenture for a statement of the respective rights,
limitations of rights, duties and obligations thereunder of the Subsidiary
Guarantors, the Trustee and the Holders.

 

SECTION 17.  Trustee Dealings with the Issuer.  Subject to certain terms, the
Trustee under the Indenture, in its individual or any other capacity, may become
the owner or pledgee of Notes and may otherwise deal with the Issuer, their
Subsidiaries or their respective Affiliates as if it were not the Trustee.

 

SECTION 18.  Authentication.  This Note shall not be valid until authenticated
by the manual signature of the Trustee or an authenticating agent.

 

SECTION 19.  Abbreviations.  Customary abbreviations may be used in the name of
a Holder or an assignee, such as:  TEN COM (= tenants in common), TEN ENT (=
tenants by the entirety), JT TEN (= joint tenants with right of survivorship and
not as tenants in common), CUST (= Custodian), and U/G/M/A (= Uniform Gifts to
Minors Act).

 

SECTION 20.  Additional Rights of Holders of Restricted Global Notes and
Restricted Definitive Notes.  Pursuant to, but subject to the exceptions in, the
Registration Rights Agreement, the Issuer and the Subsidiary Guarantors will be
obligated to consummate an exchange offer pursuant to which the Holder of this
Note shall have the right to exchange this Note for a  7% Senior Note due 2014
of the Issuer which shall have been registered under the Securities Act, in like
principal amount and having terms identical in all material respects to this
Note (except that such Note shall not be entitled to Additional Interest and
shall not contain terms with respect to transfer restrictions).  The Holders
shall be entitled to receive certain Additional Interest in the event such
exchange offer is not consummated or the Notes are not

 

A-7

--------------------------------------------------------------------------------


 

offered for resale and upon certain other conditions, all pursuant to and in
accordance with the terms of the Registration Rights Agreement.(a)

--------------------------------------------------------------------------------

(a)           This Section not to appear on Exchange Notes or Private Exchange
Notes or Additional Notes unless required by the terms of such Additional Notes.

 

SECTION 21.  CUSIP and ISIN Numbers.  Pursuant to a recommendation promulgated
by the Committee on Uniform Security Identification Procedures, the Issuer has
caused CUSIP and ISIN numbers to be printed on the Notes and the Trustee may use
CUSIP or ISIN numbers in notices of redemption as a convenience to Holders.  No
representation is made as to the accuracy of such numbers either as printed on
the Notes or as contained in any notice of redemption and reliance may be placed
only on the other identification numbers placed thereon.

 

SECTION 22.  Governing Law.  This Note shall be governed by, and construed in
accordance with, the laws of the State of New York.

 

The Issuer will furnish to any Holder upon written request and without charge a
copy of the Indenture.

 

A-8

--------------------------------------------------------------------------------


 

ASSIGNMENT FORM

 

I or we assign and transfer this Note to

 

 

 

 

 

 

 

(Print or type name, address and zip code of assignee or transferee)

 

 

 

 

 

(Insert Social Security or other identifying number of assignee or transferee)

 

 

 

and irrevocably appoint
                                                                                 
agent to transfer this Note on the books of the Issuer.  The

agent may substitute another to act for him.

 

 

Dated:

 

 

Signed:

 

 

 

 

 

(Sign exactly as name appears on
the other side of this Note)

 

 

 

 

 

 

 

 

 

 

Signature Guarantee:

 

 

 

Participant in a recognized Signature Guarantee
Medallion Program (or other signature guarantor
program reasonably acceptable to the Trustee)

 

In connection with any transfer of this Note occurring prior to the date which
is the date following the second anniversary of the original issuance of this
Note, the undersigned confirms that it has not utilized any general solicitation
or general advertising in connection with the transfer and is making the
transfer pursuant to one of the following:

 

[Check One]

 

(1)

o

to the Issuer or a subsidiary thereof; or

 

 

 

(2)

o

to a person who the transferor reasonably believes is a “qualified institutional
buyer” pursuant to and in compliance with Rule 144A under the Securities Act of
1933, as amended (the “Securities Act”); or

 

 

 

(3)

o

to an institutional “accredited investor” (as defined in Rule 501(a)(1), (2),
(3) or (7) under the Securities Act) that has furnished to the Trustee a signed
letter containing certain representations and agreements (the form of which
letter can be obtained from the Trustee); or

 

 

 

(4)

o

outside the United States to a non-”U.S. person” as defined in Rule 902 of
Regulation S under the Securities Act in compliance with Rule 904 of Regulation
S under the Securities Act; or

 

A-9

--------------------------------------------------------------------------------


 

(5)

o

pursuant to the exemption from registration provided by Rule 144 under the
Securities Act; or

 

 

 

(6)

o

pursuant to an effective registration statement under the Securities Act.

 

 

 

and unless the box below is checked, the undersigned confirms that such Note is
not being transferred to an “affiliate” of the Issuer as defined in Rule 144
under the Securities Act (an “Affiliate”):

 

 

 

 

 

 

o          The transferee is an Affiliate of the Issuer.

 

Unless one of the foregoing items (1) through (6) is checked, the Trustee will
refuse to register any of the Notes evidenced by this certificate in the name of
any person other than the registered Holder thereof; provided, however, that if
item (3), (4) or (5) is checked, the Issuer or the Trustee may require, prior to
registering any such transfer of the Notes, in their sole discretion, such
written legal opinions, certifications (including an investment letter in the
case of box (3) or (4)) and other information as the Trustee or the Issuer has
reasonably requested to confirm that such transfer is being made pursuant to an
exemption from, or in a transaction not subject to, the registration
requirements of the Securities Act.

 

If none of the foregoing items (1) through (6) are checked, the Trustee or
Registrar shall not be obligated to register this Note in the name of any person
other than the Holder hereof unless and until the conditions to any such
transfer of registration set forth herein and in Section 2.16 of the Indenture
shall have been satisfied.

 

Dated:

 

 

Signed:

 

 

 

(Sign exactly as name appears on the other
side of this Note)

 

 

 

Signature Guarantee:

 

 

 

 

Participant in a recognized Signature Guarantee
Medallion Program (or other signature guarantor
program reasonably acceptable to the Trustee)

 

A-10

--------------------------------------------------------------------------------


 

TO BE COMPLETED BY PURCHASER IF (2) ABOVE IS CHECKED

 

The undersigned represents and warrants that it is purchasing this Note for its
own account or an account with respect to which it exercises sole investment
discretion and that it and any such account is a “qualified institutional buyer”
within the meaning of Rule 144A under the Securities Act and is aware that the
sale to it is being made in reliance on Rule 144A and acknowledges that it has
received such information regarding the Issuer as the undersigned has requested
pursuant to Rule 144A or has determined not to request such information and that
it is aware that the transferor is relying upon the undersigned’s foregoing
representations in order to claim the exemption from registration provided by
Rule 144A.

 

Dated:

 

 

 

 

 

NOTICE:

To be executed by an executive
officer

 

A-11

--------------------------------------------------------------------------------


 

OPTION OF HOLDER TO ELECT PURCHASE

 

If you want to elect to have this Note purchased by the Issuer pursuant to
Section 4.07 or Section 4.11 of the Indenture, check the appropriate box:

 

Section 4.07  o

 

Section 4.11  o

 

If you want to elect to have only part of this Note purchased by the Issuer
pursuant to Section 4.07 or Section 4.11 of the Indenture, state the amount (in
denominations of $1,000 and integral multiples thereof): 
$                      

 

 

Dated:

 

 

Signed:

 

 

 

 

 

(Sign exactly as name appears on the other
side of this Note)

 

 

 

 

 

 

 

 

Signature Guarantee:

 

 

 

 

 

Participant in a recognized Signature
Guarantee Medallion Program (or other
signature guarantor program reasonably
acceptable to the Trustee)

 

A-12

--------------------------------------------------------------------------------


 

SCHEDULE OF EXCHANGES OF INTERESTS IN THE GLOBAL NOTE(a)

 

The following exchanges of a part of this Global Note for an interest in another
Global Note or for a Physical Note, or exchanges of a part of another Global
Note or Physical Note for an interest in this Global Note, have been made:

 

Date of Exchange

 

Amount of decrease in
Principal Amount of
this Global Note

 

Amount of increase in
Principal Amount of
this Global Note

 

Principal Amount of
this Global Note
following such decrease
(or increase)

 

Signature of
authorized officer of
Trustee or Note
Custodian

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

(a)           This schedule should be included only if the Note is issued in
global form.

 

A-13

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF LEGENDS

 

Each Global Note and Physical Note that constitutes a Restricted Security shall
bear the following legend (the “Private Placement Legend”) on the face thereof
until after the second anniversary of the Closing Date, unless otherwise agreed
by the Issuer and the Holder thereof or if such legend is no longer required by
Section 2.16(f) of the Indenture:

 

THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE U.S. SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD
WITHIN THE UNITED STATES OR TO, OR FOR THE ACCOUNT OR BENEFIT OF, U.S. PERSONS
EXCEPT AS SET FORTH BELOW.  BY ITS ACQUISITION HEREOF, THE HOLDER (1) REPRESENTS
THAT (A) IT IS A “QUALIFIED INSTITUTIONAL BUYER” (AS DEFINED IN RULE 144A UNDER
THE SECURITIES ACT) OR (B) IT IS NOT A U.S. PERSON AND IS ACQUIRING THIS
SECURITY IN AN OFFSHORE TRANSACTION IN COMPLIANCE WITH RULE 904 UNDER THE
SECURITIES ACT, (2) AGREES THAT IT WILL NOT WITHIN TWO YEARS AFTER THE ORIGINAL
ISSUANCE OF THIS SECURITY RESELL OR OTHERWISE TRANSFER THIS SECURITY EXCEPT
(A) TO OMEGA HEALTHCARE INVESTORS, INC.  OR ANY SUBSIDIARY THEREOF, (B) INSIDE
THE UNITED STATES TO A QUALIFIED INSTITUTIONAL BUYER IN COMPLIANCE WITH RULE
144A UNDER THE SECURITIES ACT, (C) INSIDE THE UNITED STATES TO AN ACCREDITED
INVESTOR (AS DEFINED IN RULE 501(a)(1), (2), (3), OR (7) UNDER THE SECURITIES
ACT) (AN “ACCREDITED INVESTOR”) THAT, PRIOR TO SUCH TRANSFER, FURNISHES (OR HAS
FURNISHED ON ITS BEHALF BY A U.S. BROKER-DEALER) TO THE TRUSTEE A SIGNED LETTER
CONTAINING CERTAIN REPRESENTATIONS AND AGREEMENTS RELATING TO THE RESTRICTIONS
ON TRANSFER OF THIS SECURITY (THE FORM OF WHICH LETTER CAN BE OBTAINED FROM THE
TRUSTEE FOR THIS SECURITY), (D) OUTSIDE THE UNITED STATES IN AN OFFSHORE
TRANSACTION IN COMPLIANCE WITH RULE 904 UNDER THE SECURITIES ACT (IF AVAILABLE),
(E) PURSUANT TO THE EXEMPTION FROM REGISTRATION PROVIDED BY RULE 144 UNDER THE
SECURITIES ACT (IF AVAILABLE), (F) IN ACCORDANCE WITH ANOTHER EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT (AND BASED UPON AN OPINION OF
COUNSEL IF THE COMPANY SO REQUESTS) OR (G) PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE SECURITIES ACT AND (3) AGREES THAT IT WILL GIVE TO EACH
PERSON TO WHOM THIS SECURITY IS TRANSFERRED A NOTICE SUBSTANTIALLY TO THE EFFECT
OF THIS LEGEND.  IN CONNECTION WITH ANY TRANSFER OF THIS SECURITY WITHIN TWO
YEARS AFTER THE ORIGINAL ISSUANCE OF

 

B-1

--------------------------------------------------------------------------------


 

THIS SECURITY, IF THE PROPOSED TRANSFEREE IS AN ACCREDITED INVESTOR, THE HOLDER
MUST, PRIOR TO SUCH TRANSFER, FURNISH TO THE TRUSTEE AND THE COMPANY SUCH
CERTIFICATIONS, LEGAL OPINIONS OR OTHER INFORMATION AS EITHER OF THEM MAY
REASONABLY REQUIRE TO CONFIRM THAT SUCH TRANSFER IS BEING MADE PURSUANT TO AN
EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT.  AS USED HEREIN, THE TERMS “OFFSHORE
TRANSACTION,” “UNITED STATES” AND “U.S. PERSON” HAVE THE MEANING GIVEN TO THEM
BY REGULATION S UNDER THE SECURITIES ACT.

 

Each Global Note authenticated and delivered hereunder shall also bear the
following legend:

 

THIS NOTE IS A GLOBAL NOTE WITHIN THE MEANING OF THE INDENTURE HEREINAFTER
REFERRED TO AND IS REGISTERED IN THE NAME OF A DEPOSITORY OR A NOMINEE OF A
DEPOSITORY OR A SUCCESSOR DEPOSITORY.  THIS NOTE IS NOT EXCHANGEABLE FOR NOTES
REGISTERED IN THE NAME OF A PERSON OTHER THAN THE DEPOSITORY OR ITS NOMINEE
EXCEPT IN THE LIMITED CIRCUMSTANCES DESCRIBED IN THE INDENTURE, AND NO TRANSFER
OF THIS NOTE (OTHER THAN A TRANSFER OF THIS NOTE AS A WHOLE BY THE DEPOSITORY TO
A NOMINEE OF THE DEPOSITORY OR BY A NOMINEE OF THE DEPOSITORY TO THE DEPOSITORY
OR ANOTHER NOMINEE OF THE DEPOSITORY) MAY BE REGISTERED EXCEPT IN THE LIMITED
CIRCUMSTANCES DESCRIBED IN THE INDENTURE.

 

UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE ISSUER OR ITS
AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND ANY CERTIFICATE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE TO
CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER
HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.

 

TRANSFERS OF THIS GLOBAL NOTE SHALL BE LIMITED TO TRANSFERS IN WHOLE, BUT NOT IN
PART, TO NOMINEES OF CEDE & CO. OR TO A SUCCESSOR THEREOF OR SUCH SUCCESSOR’S
NOMINEE AND TRANSFERS OF PORTIONS OF THIS GLOBAL NOTE SHALL BE LIMITED TO
TRANSFERS MADE IN ACCORDANCE WITH THE RESTRICTIONS SET FORTH IN SECTION 2.16 OF
THE INDENTURE.

 

B-2

--------------------------------------------------------------------------------


 

EXHIBIT C

 

Form of Certificate To Be
Delivered in Connection with
Transfers to Non-QIB Institutional Accredited Investors

 

[                  ], [     ]

 

U.S. Bank National Association
1360 Peachtree Street, N.E.
Suite 1105
Atlanta, Georgia 30309
T:  [                     ]
F:  [                     ]
Attention:  Corporate Trust Department

 

Ladies and Gentlemen:

 

In connection with our proposed purchase of 7% Senior Notes due 2014 (the
“Notes”) of OMEGA HEALTHCARE INVESTORS, INC., a Maryland corporation (the
“Issuer”), we confirm that:

 

1.             We understand that any subsequent transfer of the Notes is
subject to certain restrictions and conditions set forth in the Indenture
relating to the Notes (the “Indenture”) and the undersigned agrees to be bound
by, and not to resell, pledge or otherwise transfer the Notes except in
compliance with, such restrictions and conditions and the Securities Act of
1933, as amended (the “Securities Act”), and all applicable state securities
laws.

 

2.             We understand that the offer and sale of the Notes have not been
registered under the Securities Act, and that the Notes may not be offered,
sold, pledged or otherwise transferred except as permitted in the following
sentence.  We agree, on our own behalf and on behalf of any accounts for which
we are acting as hereinafter stated, that if we should sell, offer, pledge or
otherwise transfer any Notes, we will do so only (A) to the Issuer or any of the
Issuer’s Subsidiaries, (B) inside the United States to a “qualified
institutional buyer” (as defined in Rule 144A under the Securities Act) in a
transaction complying with Rule 144A under the Securities Act, (C) inside the
United States to an institutional “accredited investor” (as defined in
Rule 501(a)(1), (2), (3) or (7) under the Securities Act) (an “Accredited
Investor”), that, prior to such transfer, furnishes (or has furnished on its
behalf by a U.S. broker-dealer) to the Trustee a signed letter containing
certain representations and agreements relating to the restrictions on transfer
of the Notes (the form of which letter can be obtained from such Trustee),
(D) outside the United States in compliance with Rule 904 under the Securities
Act, (E) pursuant to the exemption from registration provided by Rule 144 under
the Securities Act (if available), (F) in accordance with another exemption from
the

 

C-1

--------------------------------------------------------------------------------


 

registration requirements of the Securities Act (and based upon an opinion of
counsel if we so request) or (G) pursuant to an effective registration statement
under the Securities Act, and we further agree to provide to any person
purchasing any of the Notes from us a notice advising such purchaser that
resales of the Notes are restricted as stated herein.

 

3.             We are not acquiring the Notes for or on behalf of, and will not
transfer the Notes to, any employee benefit plan subject to Title I of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”), any plan,
individual retirement accounts or other arrangements subject to Section 4975 of
the Internal Revenue Code of 1986, as amended (the “Code”), or provisions under
any federal, state, local, or non-U.S. or other laws or regulations that are
similar to such provisions of ERISA of the Code or any entity whose underlying
assets are considered to include “plan assets” of such plans, accounts or
arrangements, except as permitted in the Sections entitled “Notice to investors”
and “Certain ERISA considerations” of the Offering Memorandum of the Issuer
relating to the Notes dated March 15, 2004.

 

4.             We understand that, on any proposed resale of any Notes, we will
be required to furnish to the Trustee and the Issuer such certification, legal
opinions and other information as the Trustee and the Issuer may reasonably
require to confirm that the proposed sale complies with the foregoing
restrictions.  We further understand that the Notes purchased by us will bear a
legend to the foregoing effect.

 

5.             We are an institutional “accredited investor” (as defined in
Rule 501(a)(1), (2), (3) or (7) of Regulation D under the Securities Act) and
have such knowledge and experience in financial and business matters as to be
capable of evaluating the merits and risks of our investment in the Notes, and
we and any accounts for which we are acting are each able to bear the economic
risk of our or their investment, as the case may be.

 

6.             We are acquiring the Notes purchased by us for our account or for
one or more accounts (each of which is an institutional “accredited investor”)
as to each of which we exercise sole investment discretion.

 

C-2

--------------------------------------------------------------------------------


 

You, as Trustee, the Issuer, counsel for the Issuer and others are entitled to
rely upon this letter and are irrevocably authorized to produce this letter or a
copy hereof to any interested party in any administrative or legal proceeding or
official inquiry with respect to the matters covered hereby.

 

 

Very truly yours,
[Name of Transferee]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

C-3

--------------------------------------------------------------------------------


 

EXHIBIT D

 

Form of Certificate To Be Delivered
in Connection with Transfers

 

Pursuant to Regulation S

 

 

 

[                ], [     ]

 

U.S. Bank National Association
1360 Peachtree Street, N.E.
Suite 1105
Atlanta, Georgia 30309
T:  [                     ]
F:  [                     ]
Attention:  Corporate Trust Department

 

Re:

Omega Healthcare Investors, Inc. (the “Issuer”)

 

7% Senior Notes due 2014 (the “Notes”)

 

 

 

Ladies and Gentlemen:

 

In connection with our proposed sale of $[        ] aggregate principal amount
of the Notes, we confirm that such sale has been effected pursuant to and in
accordance with Regulation S under the U.S. Securities Act of 1933, as amended
(the “Securities Act”), and, accordingly, we represent that:

 

(1)           the offer of the Notes was not made to a person in the United
States;

 

(2)           either (a) at the time the buy offer was originated, the
transferee was outside the United States or we and any person acting on our
behalf reasonably believed that the transferee was outside the United States, or
(b) the transaction was executed in, on or through the facilities of a
designated offshore securities market and neither we nor any person acting on
our behalf knows that the transaction has been prearranged with a buyer in the
United States;

 

(3)           no directed selling efforts have been made in the United States in
contravention of the requirements of Rule 903(b) or Rule 904(b) of Regulation S,
as applicable;

 

(4)           the transaction is not part of a plan or scheme to evade the
registration requirements of the Securities Act; and

 

(5)           we have advised the transferee of the transfer restrictions
applicable to the Notes.

 

D-1

--------------------------------------------------------------------------------


 

You, as Trustee, the Issuer, counsel for the Issuer and others are entitled to
rely upon this letter and are irrevocably authorized to produce this letter or a
copy hereof to any interested party in any administrative or legal proceedings
or official inquiry with respect to the matters covered hereby.  Terms used in
this certificate have the meanings set forth in Regulation S.

 

 

 

Very truly yours,

 

 

 

[Name of Transferor]

 

 

 

 

 

By:

 

 

 

Authorized Signatory

 

D-2

--------------------------------------------------------------------------------


 

EXHIBIT E

 

SUBSIDIARY GUARANTEE

 

For value received, each of the undersigned (including any successor Person
under the Indenture) hereby unconditionally guarantees, jointly and severally,
to the extent set forth in the Indenture (as defined below) to the Holder of
this Note the payment of principal, premium, if any, and interest on this Note
in the amounts and at the times when due and interest on the overdue principal,
premium, if any, and interest, if any, of this Note when due, if lawful, and, to
the extent permitted by law, the payment or performance of all other obligations
of the Issuer under the Indenture or the Notes, to the Holder of this Note and
the Trustee, all in accordance with and subject to the terms and limitations of
this Note, the Indenture, including Article Ten thereof, and this Subsidiary
Guarantee.  This Subsidiary Guarantee will become effective in accordance with
Article Ten of the Indenture and its terms shall be evidenced therein.  The
validity and enforceability of any Subsidiary Guarantee shall not be affected by
the fact that it is not affixed to any particular Note.

 

Capitalized terms used but not defined herein shall have the meanings ascribed
to them in the Indenture dated as of March 22, 2004, among Omega Healthcare
Investors, Inc., a Maryland corporation (the “Issuer”), the Subsidiary
Guarantors named therein and U.S. Bank National Association, as trustee (the
“Trustee”), as amended or supplemented (the “Indenture”).

 

The obligations of the undersigned to the Holders of Notes and to the Trustee
pursuant to this Subsidiary Guarantee and the Indenture are expressly set forth
in Article Ten of the Indenture and reference is hereby made to the Indenture
for the precise terms of the Subsidiary Guarantee and all of the other
provisions of the Indenture to which this Subsidiary Guarantee relates.

 

No director, officer, employee, incorporator, stockholder, member or manager of
any Subsidiary Guarantor, as such, shall have any liability for any obligations
of such Subsidiary Guarantors under such Subsidiary Guarantors’ Subsidiary
Guarantee or the Indenture or for any claim based on, in respect of, or by
reason of, such obligation or its creation.

 

This Subsidiary Guarantee shall be governed by, and construed in accordance
with, the laws of the State of New York.

 

This Subsidiary Guarantee is subject to release upon the terms set forth in the
Indenture.

 

E-1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Subsidiary Guarantor has caused its Subsidiary
Guarantee to be duly executed.

 

Date:

 

 

[                                   ]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

E-2

--------------------------------------------------------------------------------